
	
		II
		Calendar No. 742
		110th CONGRESS
		2d Session
		S. 3036
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2008
			Mrs. Boxer introduced
			 the following bill; which was read the first time
		
		
			May 21, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To direct the Administrator of the Environmental
		  Protection Agency to establish a program to decrease emissions of greenhouse
		  gases, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Lieberman-Warner Climate
			 Security Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Sec. 4. Definitions.
					TITLE I—Capping greenhouse gas emissions
					Subtitle A—Tracking emissions
					Sec. 1101. Purpose.
					Sec. 1102. Definitions.
					Sec. 1103. Reporting requirements.
					Sec. 1104. Data quality and verification.
					Sec. 1105. Federal greenhouse gas registry.
					Sec. 1106. Enforcement.
					Subtitle B—Reducing emissions
					Sec. 1201. Emission allowance account.
					Sec. 1202. Compliance obligation.
					Sec. 1203. Penalty for noncompliance.
					Sec. 1204. Rulemaking.
					TITLE II—Managing and containing costs efficiently
					Subtitle A—Trading
					Sec. 2101. Sale, exchange, and retirement of emission
				allowances.
					Sec. 2102. No restriction on transactions.
					Sec. 2103. Allowance transfer system.
					Sec. 2104. Allowance tracking system.
					Subtitle B—Banking
					Sec. 2201. Indication of calendar year.
					Sec. 2202. Effect of time.
					Subtitle C—Borrowing
					Sec. 2301. Regulations.
					Sec. 2302. Term.
					Sec. 2303. Repayment with interest.
					Subtitle D—Offsets
					Sec. 2401. Outreach initiative on revenue enhancement for
				agricultural producers.
					Sec. 2402. Establishment of domestic offset
				program.
					Sec. 2403. Eligible offset project types.
					Sec. 2404. Project initiation and approval.
					Sec. 2405. Offset verification and issuance of
				allowances.
					Sec. 2406. Tracking of reversals for sequestration
				projects.
					Sec. 2407. Examinations.
					Sec. 2408. Timing and the provision of offset
				allowances.
					Sec. 2409. Offset registry.
					Sec. 2410. Environmental considerations.
					Sec. 2411. Program review.
					Sec. 2412. Retail carbon offsets.
					Subtitle E—International emission allowances
					Sec. 2501. Use of international emission
				allowances.
					Sec. 2502. Regulations.
					Sec. 2503. Facility certification.
					Subtitle F—Carbon Market Efficiency Board
					Sec. 2601. Purposes.
					Sec. 2602. Establishment of Carbon Market Efficiency
				Board.
					Sec. 2603. Duties.
					Sec. 2604. Powers.
					Sec. 2605. Estimate of costs to economy of limiting greenhouse
				gas emissions.
					TITLE III—Allocating and distributing allowances
					Subtitle A—Auctions
					Sec. 3101. Allocation for early auctions.
					Sec. 3102. Allocation for annual auctions.
					Subtitle B—Early action
					Sec. 3201. Allocation.
					Sec. 3202. Distribution.
					Subtitle C—States
					Sec. 3301. Allocation for energy savings.
					Sec. 3302. Allocation for States with programs that exceed
				Federal emission reduction targets.
					Sec. 3303. General allocation.
					Sec. 3304. Allocation for mass transit.
					Subtitle D—Electricity consumers
					Sec. 3401. Allocation.
					Sec. 3402. Distribution.
					Sec. 3403. Use.
					Sec. 3404. Reporting.
					Subtitle E—Natural gas consumers
					Sec. 3501. Allocation.
					Sec. 3502. Distribution.
					Sec. 3503. Use.
					Sec. 3504. Reporting.
					Subtitle F—Bonus allowances for carbon capture and geological
				sequestration
					Sec. 3601. Allocation.
					Sec. 3602. Qualifying projects.
					Sec. 3603. Distribution.
					Sec. 3604. 10-Year limit.
					Sec. 3605. Exhaustion of bonus allowance account.
					Subtitle G—Domestic agriculture and forestry
					Sec. 3701. Allocation.
					Sec. 3702. Agricultural and forestry greenhouse gas management
				research.
					Sec. 3703. Distribution.
					Subtitle H—International forest protection
					Sec. 3801. Findings.
					Sec. 3802. Definition of forest carbon activities.
					Sec. 3803. Allocation.
					Sec. 3804. Definition and eligibility requirements.
					Sec. 3805. International forest carbon activities.
					Sec. 3806. Reviews and discount.
					Subtitle I—Transition assistance
					Sec. 3901. General allocation and distribution.
					Sec. 3902. Distributing emission allowances to owners and
				operators of fossil fuel-fired electric power generating
				facilities.
					Sec. 3903. Distributing additional emission allowances to rural
				electric cooperatives.
					Sec. 3904. Distributing emission allowances to owners and
				operators of energy intensive manufacturing facilities.
					Sec. 3905. Distributing emission
				allowances to owners and operators of facilities and other entities that
				produce or import petroleum-based fuel.
					Sec. 3906. Distributing emission allowances to
				hydrofluorocarbon producers and importers.
					Subtitle J—Reducing methane emissions from landfills and coal
				mines
					Sec. 3907. Allocation.
					Sec. 3908. Distribution.
					TITLE IV—Auctions and uses of auction proceeds
					Subtitle A—Funds
					Sec. 4101. Establishment.
					Sec. 4102. Amounts in Funds.
					Subtitle B—Climate Change Credit Corporation
					Sec. 4201. Establishment.
					Sec. 4202. Applicable laws.
					Sec. 4203. Board of directors.
					Sec. 4204. Review and audit by Comptroller General.
					Subtitle C—Auctions
					Sec. 4301. Early auctions.
					Sec. 4302. Annual auctions.
					Subtitle D—Energy technology deployment
					Sec. 4401. General allocations.
					Sec. 4402. Zero- or low-carbon energy technologies
				deployment.
					Sec. 4403. Advanced coal and sequestration technologies
				program.
					Sec. 4404. Fuel from cellulosic biomass.
					Sec. 4405. Advanced technology vehicles manufacturing incentive
				program.
					Sec. 4406. Sustainable energy program.
					Subtitle E—Energy consumers
					Sec. 4501. Proportions of funding availability.
					Sec. 4502. Rural energy assistance program.
					Subtitle F—Climate change worker training program
					Sec. 4601. Funding.
					Sec. 4602. Purposes.
					Sec. 4603. Establishment.
					Sec. 4604. Activities.
					Sec. 4605. Worker protections and nondiscrimination
				requirements.
					Sec. 4606. Workforce training and safety.
					Subtitle G—Adaptation program for natural resources in United
				States and territories
					Sec. 4701. Definitions.
					Sec. 4702. Adaptation fund.
					Subtitle H—International Climate Change Adaptation and
				National Security Program
					Sec. 4801. Findings.
					Sec. 4802. Purposes.
					Sec. 4803. Establishment.
					Sec. 4804. Funding.
					Subtitle I—Emergency firefighting programs
					Sec. 4901. Findings.
					Sec. 4902. Bureau of Land Management emergency firefighting
				program.
					Sec. 4903. Forest Service emergency firefighting
				program.
					TITLE V—Energy efficiency
					Subtitle A—Appliance efficiency
					Sec. 5101. Residential boilers.
					Sec. 5102. Regional variations in heating or cooling
				standards.
					Subtitle B—Building efficiency
					Sec. 5201. Updating State building energy efficiency
				codes.
					Sec. 5202. Conforming amendment.
					TITLE VI—Global effort to reduce greenhouse gas
				emissions
					Sec. 6001. Definitions.
					Sec. 6002. Purposes.
					Sec. 6003. International negotiations.
					Sec. 6004. Interagency review.
					Sec. 6005. Presidential determinations.
					Sec. 6006. International reserve allowance program.
					Sec. 6007. Adjustment of international reserve allowance
				requirements.
					TITLE VII—Reviews and Recommendations
					Sec. 7001. National Academy of Sciences Reviews.
					Sec. 7002. Environmental Protection Agency review.
					Sec. 7003. Environmental Protection Agency
				recommendations.
					Sec. 7004. Presidential recommendations.
					Sec. 7005. Adaptation assessments and plan.
					Sec. 7006. Study by
				Administrator of aviation sector greenhouse gas emissions.
					TITLE VIII—Framework for geological sequestration of carbon
				dioxide
					Sec. 8001. National drinking water regulations.
					Sec. 8002. Assessment of geological storage capacity for carbon
				dioxide.
					Sec. 8003. Study of the feasibility relating to construction of
				pipelines and geological carbon dioxide sequestration activities.
					Sec. 8004. Liabilities for closed geological storage
				sites.
					TITLE IX—Miscellaneous
					Sec. 9001. Paramount interest waiver.
					Sec. 9002. Administrative procedure and judicial
				review.
					Sec. 9003. Retention of State authority.
					Sec. 9004. Tribal authority.
					Sec. 9005. Rocky Mountain
				Centers for Study of Coal Utilization.
					Sec. 9006. Sun grant center
				research on compliance with Clean Air Act.
					Sec. 9007. Authorization of appropriations.
					TITLE X—Control of hydrofluorocarbon consumption
					Sec. 10001. Applicability.
					Sec. 10002. Definitions.
					Sec. 10003. Cap on hydrofluorocarbon consumption and
				importation into United States.
					Sec. 10004. Hydrofluorocarbon consumption allowance
				account.
					Sec. 10005. Allocation of hydrofluorocarbon consumption
				allowances.
					Sec. 10006. Compliance obligation.
					Sec. 10007. Sale, exchange, and other uses of hydrofluorocarbon
				consumption allowances.
					Sec. 10008. Allowance transfer system.
					Sec. 10009. Banking and borrowing.
					Sec. 10010. Hydrofluorocarbon destruction
				allowances.
					TITLE XI—Amendments to Clean Air Act
					Sec. 11001. National recycling and emission reduction
				program.
					Sec. 11002. Servicing of motor vehicle air
				conditioners.
					Sec. 11003. Carbon dioxide
				reduction.
				
			2.FindingsCongress finds that—
			(1)unchecked
			 global warming poses a significant threat to—
				(A)the national
			 security and economy of the United States;
				(B)public health
			 and welfare in the United States;
				(C)the
			 well-being of other countries; and
				(D)the global
			 environment;
				(2)under the
			 United Nations Framework Convention on Climate Change, done at New York on May
			 9, 1992, the United States is committed to stabilizing greenhouse gas
			 concentrations in the atmosphere at a level that will prevent dangerous
			 anthropogenic interference with the climate system;
			(3)according to
			 the Fourth Assessment Report of the Intergovernmental Panel on Climate Change,
			 stabilizing greenhouse gas concentrations in the atmosphere at a level that
			 will prevent dangerous interference with the climate system will require a
			 global effort to reduce anthropogenic greenhouse gas emissions worldwide by 50
			 to 85 percent below 2000 levels by 2050;
			(4)prompt,
			 decisive action is critical, since global warming pollutants can persist in the
			 atmosphere for more than a century;
			(5)the ingenuity
			 of the people of the United States will allow the United States to become a
			 leader in curbing global warming;
			(6)it is
			 possible and desirable to cap greenhouse gas emissions, from sources that
			 together account for the majority of those emissions in the United States, at
			 or slightly below the current level in 2012, and to lower the cap each year
			 between 2012 and 2050, on the condition that the system includes—
				(A)cost
			 containment measures;
				(B)periodic
			 review of requirements;
				(C)an aggressive
			 program for deploying advanced energy technology;
				(D)programs to
			 assist low- and middle-income energy consumers; and
				(E)programs to
			 mitigate the impacts of any unavoidable global climate change;
				(7)Congress may
			 need to update the emissions caps in order to account for continuing scientific
			 data and steps taken, or not taken, by foreign countries;
			(8)accurate
			 emission data and timely compliance with the requirements of the greenhouse gas
			 emission reduction and trading program established under this Act are needed to
			 ensure that reductions are achieved and to provide equity, efficiency, and
			 openness in the market for allowances subject to the program;
			(9)additional
			 policies external to a cap-and-trade program may be required, including with
			 respect to—
				(A)the
			 transportation sector, where reducing greenhouse gas emissions requires changes
			 in vehicles, in fuels, and in consumer behavior; and
				(B)the built
			 environment, where reducing direct and indirect greenhouse gas emissions
			 requires changes in buildings, appliances, lighting, heating, cooling, and
			 consumer behavior;
				(10)significant and
			 sustained domestic investments are required to support an aggressive program
			 for developing and deploying advanced technologies to reduce greenhouse gas
			 emissions;
			(11)all, or
			 virtually all, emissions of greenhouse gases from the combustion of natural gas
			 in the United States should be reduced through the inclusion in a cap-and-trade
			 system of entities that sell natural gas in the United States;
			(12)including
			 natural gas in a cap-and-trade system in the United States should be carried
			 out in a way that minimizes, to the extent feasible, the number of entities
			 required to submit emission allowances for the natural gas sold by the
			 entities;
			(13)including
			 natural gas in a cap-and-trade system in the United States promotes substantial
			 reductions in total United States greenhouse gas emissions while also
			 minimizing, to the extent feasible, the activities within the industrial sector
			 that necessitate the submission of emission allowances;
			(14)emissions of
			 sulfur dioxide, nitrogen oxides, and mercury to the atmosphere from coal-fired
			 electric power generating facilities in the United States inflicts harm on the
			 public health, economy, and natural resources of the United States;
			(15)fossil
			 fuel-fired electric power generating facilities emit approximately 67 percent
			 of the total sulfur dioxide emissions, 23 percent of the total nitrogen oxide
			 emissions, 40 percent of the total carbon dioxide emissions, and 40 percent of
			 the total mercury emissions in the United States;
			(16)while the
			 reductions in emissions of sulfur dioxide, nitrogen oxides, and mercury that
			 will occur in the presence of a declining cap on the greenhouse gas emissions
			 from coal-fired electric power generating facilities are larger than those that
			 would occur in the absence of such a cap, new, stricter Federal limits on
			 emissions of sulfur dioxide, nitrogen oxides, and mercury may still be needed
			 to protect public health; and
			(17)many existing
			 fossil fuel-fired electric power generating facilities were exempted by
			 Congress from emissions limitations applicable to new and modified units based
			 on an expectation by Congress that, over time, the units would be retired or
			 updated with new pollution control equipment, but many of the exempted
			 facilities nevertheless continue to operate and emit pollutants at relatively
			 high rates and without new pollution control equipment.
			3.PurposesThe purposes of this Act are—
			(1)to establish
			 the core of a Federal program that will reduce United States greenhouse gas
			 emissions substantially enough between 2007 and 2050 to avert the catastrophic
			 impacts of global climate change; and
			(2)to accomplish
			 that purpose while preserving robust growth in the United States economy,
			 creating new jobs, and avoiding the imposition of hardship on United States
			 citizens.
			4.DefinitionsIn this Act:
			(1)Additional;
			 additionalityThe terms additional and
			 additionality mean the extent to which reductions in greenhouse
			 gas emissions or increases in sequestration are incremental to
			 business-as-usual, measured as the difference between—
				(A)baseline
			 greenhouse gas fluxes of an offset project; and
				(B)greenhouse
			 gas fluxes of the offset project.
				(2)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(3)BaselineThe
			 term baseline means the greenhouse gas flux or carbon stock that
			 would have occurred in the absence of an offset project.
			(4)Biological
			 sequestration; biologically sequesteredThe terms
			 biological sequestration and biologically sequestered
			 mean—
				(A)the removal
			 of greenhouse gases from the atmosphere by biological means, such as by growing
			 plants; and
				(B)the storage
			 of those greenhouse gases in the plants or related soils.
				(5)Carbon
			 dioxide equivalentThe term carbon dioxide
			 equivalent means, for each greenhouse gas, the quantity of the
			 greenhouse gas that the Administrator determines makes the same contribution to
			 global warming as 1 metric ton of carbon dioxide.
			(6)CorporationThe
			 term Corporation means the Climate Change Credit Corporation
			 established by section 4201(a).
			(7)Covered
			 facilityThe term covered facility means—
				(A)any facility
			 that uses more than 5,000 tons of coal in a calendar year;
				(B)any facility
			 that is a natural gas processing plant or that produces natural gas in the
			 State of Alaska, or any entity that imports natural gas (including liquefied
			 natural gas);
				(C)any facility
			 that in any year produces, or any entity that in any year imports, petroleum-
			 or coal-based liquid or gaseous fuel, the combustion of which will emit a group
			 I greenhouse gas, assuming no capture and sequestration of that gas;
				(D)any facility
			 that in any year produces for sale or distribution, or any entity that in any
			 year imports, more than 10,000 carbon dioxide equivalents of chemicals that are
			 group I greenhouse gas, assuming no capture and destruction or sequestration of
			 that gas; or
				(E)any facility that
			 in any year emits as a byproduct of the production of hydrochlorofluorocarbons
			 more than 10,000 carbon dioxide equivalents of hydrofluorocarbons.
				(8)DestructionThe
			 term destruction means the conversion of a greenhouse gas by
			 thermal, chemical, or other means—
				(A)to another
			 gas with a low- or zero-global warming potential; and
				(B)for which
			 credit given reflects the extent of reduction in global warming potential
			 actually achieved.
				(9)Emission
			 allowanceThe term emission allowance means an
			 authorization to emit 1 carbon dioxide equivalent of greenhouse gas.
			(10)Emission
			 allowance accountThe term Emission Allowance
			 Account means the aggregate of emission allowances that the
			 Administrator establishes for a calendar year.
			(11)FacilityThe
			 term facility means—
				(A)1 or more
			 buildings, structures, or installations located on 1 or more contiguous or
			 adjacent properties of an entity in the United States; and
				(B)at the option of
			 the Administrator, any activity or operation that—
					(i)emits 10,000
			 carbon dioxide equivalents in any year; and
					(ii)has a technical
			 connection with the activities carried out at a facility, such as use of
			 transportation fleets, pipelines, transmission lines, and distribution lines,
			 but that is not conducted or located on the property of the facility.
					(12)Fair
			 market valueThe term fair market value means the
			 average market price, in a particular calendar year, of an emission
			 allowance.
			(13)Geological
			 sequestration; geologically sequesteredThe terms
			 geological sequestration and geologically sequestered
			 mean the permanent isolation of greenhouse gases, without reversal, in
			 geological formations, in accordance with part C of the Safe Drinking Water Act
			 (42 U.S.C. 300h et seq.), as determined by the Administrator.
			(14)Group I
			 greenhouse gasThe term group I greenhouse gas means
			 any of—
				(A)carbon
			 dioxide;
				(B)methane;
				(C)nitrous
			 oxide;
				(D)sulfur
			 hexafluoride; or
				(E)a
			 perfluorocarbon.
				(15)Group II
			 greenhouse gasThe term group II greenhouse gas
			 means a hydrofluorocarbon.
			(16)LeakageThe
			 term leakage means—
				(A)a significant
			 unaccounted increase in greenhouse gas emissions by a facility or entity caused
			 by an offset project that produces an accounted reduction in greenhouse gas
			 emissions, as determined by the Administrator; or
				(B)a significant
			 unaccounted decrease in sequestration that is caused by an offset project that
			 results in an accounted increase in sequestration, as determined by the
			 Administrator.
				(17)Load-serving
			 entityThe term load-serving entity means an entity,
			 whether public or private—
				(A)that has a
			 legal, regulatory, or contractual obligation to deliver electricity to retail
			 consumers; and
				(B)whose rates
			 and costs are, except in the case of a registered electric cooperative,
			 regulated by a State agency, regulatory commission, municipality, or public
			 utility district.
				(18)Natural gas
			 processing plantThe term natural gas processing
			 plant means a facility in the United States that is designed to separate
			 natural gas liquids from natural gas.
			(19)New
			 entrantThe term new entrant means any facility that
			 commences operation on or after January 1, 2008.
			(20)Offset
			 allowanceThe term offset allowance means a unit of
			 reduction in the quantity of emissions or an increase in sequestration equal to
			 1 carbon dioxide equivalent at an entity that is not a covered facility, where
			 the reduction in emissions or increase in sequestration is eligible to be used
			 as an additional means of compliance for the submission requirements
			 established under section 1202.
			(21)Offset
			 projectThe term offset project means a domestic
			 project, other than a project at a covered facility, that reduces greenhouse
			 gas emissions or increases terrestrial sequestration of carbon dioxide.
			(22)Project
			 developerThe term project developer means an
			 individual or entity implementing an offset project.
			(23)Quantity of
			 remainder emission allowancesThe term quantity of
			 remainder emission allowances means the quantity of emission allowances
			 established for a calendar year, less the quantity of emission allowances
			 obtained by multiplying—
				(A)the quantity of
			 emission allowances established for that year; by
				(B)the percentage
			 that corresponds to that year in the table contained in section 3101(c).
				(24)Retail
			 rate for distribution service
				(A)In
			 generalThe term retail rate for distribution
			 service means the rate that a load-serving entity charges for the use of
			 the system of the load-serving entity.
				(B)ExclusionThe
			 term retail rate for distribution service does not include any
			 energy component of the rate.
				(25)Retire an
			 emission allowanceThe term retire an emission
			 allowance means to disqualify an emission allowance for any subsequent
			 use, regardless of whether the use is a sale, exchange, or submission of the
			 allowance in satisfying a compliance obligation.
			(26)ReversalThe
			 term reversal means an intentional or unintentional loss of
			 sequestered carbon dioxide to the atmosphere in significant quantities, as
			 determined by the Administrator, in order to accomplish the purposes of this
			 Act in an effective and efficient manner.
			(27)Rural
			 electric cooperativeThe term rural electric
			 cooperative means a cooperatively-owned association that was in
			 existence as of October 18, 2007, and is eligible to receive loans under
			 section 4 of the Rural Electrification Act of 1936 (7 U.S.C. 904).
			(28)Sequestered
			 and sequestrationThe terms sequestered and
			 sequestration mean the capture, permanent separation, isolation,
			 or removal of greenhouse gases from the atmosphere, as determined by the
			 Administrator.
			(29)State
			 regulatory authorityThe term State regulatory
			 authority means any State agency that has ratemaking authority with
			 respect to the retail rate for distribution service.
			ICapping
			 greenhouse gas emissions
			ATracking
			 emissions
				1101.PurposeThe purpose of this subtitle is to establish
			 a Federal greenhouse gas registry that—
					(1)is complete,
			 consistent, transparent, and accurate;
					(2)will collect
			 reliable and accurate data that can be used by public and private entities to
			 design efficient and effective energy security initiatives and greenhouse gas
			 emission reduction strategies; and
					(3)will provide
			 appropriate high-quality data to be used for implementing greenhouse gas
			 reduction policies.
					1102.DefinitionsIn this subtitle:
					(1)Affected
			 facility
						(A)In
			 generalThe term affected facility means—
							(i)a covered
			 facility;
							(ii)another
			 facility that emits a greenhouse gas, as determined by the Administrator;
			 and
							(iii)at the
			 option of the Administrator, a vehicle fleet with emissions of more than 10,000
			 carbon dioxide equivalents in any year, assuming no double-counting of
			 emissions.
							(B)ExclusionsThe
			 term affected facility does not include any facility that—
							(i)is not a
			 covered facility;
							(ii)is owned or
			 operated by a small business (as described in part 121 of title 13, Code of
			 Federal Regulations (or a successor regulation)); and
							(iii)emits fewer
			 than 10,000 carbon dioxide equivalents in any year.
							(2)Carbon
			 contentThe term carbon content means the quantity
			 of carbon (in carbon dioxide equivalent) contained in a fuel.
					(3)Climate
			 registryThe term Climate Registry means the
			 greenhouse gas emissions registry jointly established and managed by more than
			 40 States and Indian tribes to collect high-quality greenhouse gas emission
			 data from facilities, corporations, and other organizations to support various
			 greenhouse gas emission reporting and reduction policies for the member States
			 and Indian tribes.
					(4)Feedstock
			 fossil fuelThe term feedstock fossil fuel means
			 fossil fuel used as raw material in a manufacturing process.
					(5)Greenhouse
			 gas emissionsThe term greenhouse gas emissions
			 means emissions of a greenhouse gas, including—
						(A)stationary
			 combustion source emissions emitted as a result of combustion of fuels in
			 stationary equipment, such as boilers, furnaces, burners, turbines, heaters,
			 incinerators, engines, flares, and other similar sources;
						(B)process
			 emissions consisting of emissions from chemical or physical processes other
			 than combustion;
						(C)fugitive
			 emissions consisting of intentional and unintentional emissions from equipment
			 leaks, such as joints, seals, packing, and gaskets, or from piles, pits,
			 cooling towers, and other similar sources; and
						(D)biogenic
			 emissions resulting from biological processes, such as anaerobic decomposition,
			 nitrification, and denitrification.
						(6)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
					(7)RegistryThe
			 term Registry means the Federal greenhouse gas registry
			 established under section 1105(a).
					(8)SourceThe
			 term source means any building, structure, installation, unit,
			 point, operation, vehicle, land area, or other item that emits or may emit a
			 greenhouse gas.
					1103.Reporting
			 requirements
					(a)In
			 generalSubject to this section, each affected facility shall
			 submit to the Administrator, for inclusion in the Registry, periodic reports,
			 including annual and quarterly data, that—
						(1)include the
			 quantity and type of fossil fuels, including feedstock fossil fuels, that are
			 extracted, produced, refined, imported, exported, or consumed at or by the
			 facility;
						(2)include the
			 quantity of hydrofluorocarbons, perfluorocarbons, sulfur hexafluoride, nitrous
			 oxide, carbon dioxide that has been captured and sequestered, and other
			 greenhouse gases generated, produced, imported, exported, or consumed at or by
			 the facility;
						(3)include the
			 quantity of electricity generated, imported, exported, or consumed by or at the
			 facility, and information on the quantity of greenhouse gases emitted when the
			 imported, exported, or consumed electricity was generated, as determined by the
			 Administrator;
						(4)include the
			 aggregate quantity of all greenhouse gas emissions from sources at the
			 facility, including stationary combustion source emissions, process emissions,
			 and fugitive emissions;
						(5)include
			 greenhouse gas emissions expressed in metric tons of each greenhouse gas
			 emitted and in the quantity of carbon dioxide equivalents of each greenhouse
			 gas emitted;
						(6)include a
			 list and description of sources of greenhouse gas emissions at the
			 facility;
						(7)quantify
			 greenhouse gas emissions in accordance with the measurement standards
			 established under section 1104;
						(8)include other
			 data necessary for accurate and complete accounting of greenhouse gas
			 emissions, as determined by the Administrator;
						(9)include an
			 appropriate certification regarding the accuracy and completeness of reported
			 data, as determined by the Administrator; and
						(10)are
			 submitted electronically to the Administrator, in such form and to such extent
			 as may be required by the Administrator.
						(b)De minimis
			 exemptions
						(1)In
			 generalThe Administrator may determine—
							(A)whether
			 certain sources at a facility should be considered to be eligible for a de
			 minimis exemption from a requirement for reporting under subsection (a);
			 and
							(B)the level of
			 greenhouse gases emitted from a source that would qualify for such an
			 exemption.
							(2)FactorsIn
			 making a determination under paragraph (1), the Administrator shall consider
			 the availability and suitability of simplified techniques and tools for
			 quantifying emissions and the cost to measure those emissions relative to the
			 purposes of this title, including the goal of collecting complete and
			 consistent facility-wide data.
						(c)Verification
			 of report requiredBefore including the information from a report
			 required under this section in the Registry, the Administrator shall verify the
			 completeness and accuracy of the report using information provided under this
			 section, obtained under section 9002(c), or obtained under other provisions of
			 law.
					(d)Timing
						(1)Calendar
			 years 2004 through 2007For a baseline period of calendar years
			 2004 through 2007, each affected facility shall submit required annual data
			 described in this section to the Administrator not later than March 31,
			 2009.
						(2)Subsequent
			 calendar yearsFor calendar year 2008 and each subsequent
			 calendar year, each affected facility shall submit quarterly data described in
			 this section to the Administrator not later than 60 days after the end of the
			 applicable quarter.
						(e)No effect
			 on other requirementsNothing in this title affects any
			 requirement in effect as of the date of enactment of this Act relating to the
			 reporting of—
						(1)fossil fuel
			 production, refining, importation, exportation, or consumption data;
						(2)greenhouse
			 gas emission data; or
						(3)other
			 relevant data.
						1104.Data
			 quality and verification
					(a)Protocols
			 and methods
						(1)In
			 generalThe Administrator shall establish by regulation, taking
			 into account the work done by the Climate Registry, comprehensive protocols and
			 methods to ensure the accuracy, completeness, consistency, and transparency of
			 data on greenhouse gas emissions and fossil fuel production, refining,
			 importation, exportation, and consumption submitted to the Registry that
			 include—
							(A)accounting
			 and reporting standards for fossil fuel production, refining, importation,
			 exportation, and consumption;
							(B)a requirement
			 that, where technically feasible, submitted data are monitored using monitoring
			 systems for fuel flow or emissions, such as continuous emission monitoring
			 systems or equivalent systems of similar rigor, accuracy, quality, and
			 timeliness;
							(C)a requirement
			 that, if a facility has already been directed to monitor emissions of a
			 greenhouse gas using a continuous emission monitoring system under existing
			 law, that system be used in complying with this Act with respect to the
			 greenhouse gas;
							(D)for cases in
			 which the Administrator determines that monitoring emissions with the
			 precision, reliability, accessibility, and timeliness similar to that provided
			 by a continuous emission monitoring system are not technologically feasible,
			 standardized methods for calculating greenhouse gas emissions in specific
			 industries using other readily available and reliable information, such as fuel
			 consumption, materials consumption, production, or other relevant activity
			 data, on the condition that those methods do not underreport emissions, as
			 compared with the continuous emission monitoring system;
							(E)information
			 on the accuracy of measurement and calculation methods;
							(F)methods to
			 avoid double-counting of greenhouse gas emissions;
							(G)protocols to
			 prevent an affected facility from avoiding the reporting requirements of this
			 title (such as by reorganizing into multiple entities or outsourcing activities
			 that result in greenhouse gas emissions); and
							(H)protocols for
			 verification of data submitted by affected facilities.
							(2)Best
			 practicesThe protocols and methods developed under paragraph (1)
			 shall incorporate and conform to the best practices from the most recent
			 Federal, State, and international protocols for the measurement, accounting,
			 reporting, and verification of greenhouse gas emissions to ensure the accuracy,
			 completeness, and consistency of the data.
						(b)Verification;
			 information by reporting entitiesEach affected facility
			 shall—
						(1)provide
			 information sufficient for the Administrator to verify, in accordance with the
			 protocols and methods developed under subsection (a), that the fossil fuel data
			 and greenhouse gas emission data of the affected facility have been completely
			 and accurately reported; and
						(2)ensure the
			 submission or retention, for the 5-year period beginning on the date of
			 provision of the information, of—
							(A)data
			 sources;
							(B)information
			 on internal control activities;
							(C)information
			 on assumptions used in reporting emissions and fuels;
							(D)uncertainty
			 analyses; and
							(E)other
			 relevant data and information to facilitate the verification of reports
			 submitted to the Registry.
							(c)Waiver of
			 reporting requirementsThe Administrator may waive reporting
			 requirements for specific facilities if the Administrator determines that
			 sufficient and equally or more reliable data are available under other
			 provisions of law.
					(d)Missing
			 dataIf information, satisfactory to the Administrator, is not
			 provided for an affected facility, the Administrator shall—
						(1)prescribe
			 methods to estimate emissions for the facility for each period for which data
			 are missing, reflecting the highest emission levels that may reasonably have
			 occurred during the period for which data are missing; and
						(2)take
			 appropriate enforcement action pursuant to this section and section
			 9002(b).
						1105.Federal
			 greenhouse gas registry
					(a)EstablishmentThe
			 Administrator shall establish a Federal greenhouse gas registry.
					(b)AdministrationIn
			 establishing the Registry, the Administrator shall—
						(1)design and
			 operate the Registry;
						(2)establish an
			 advisory body that is broadly representative of private enterprise,
			 agriculture, environmental groups, and State, tribal, and local governments to
			 guide the development and management of the Registry;
						(3)provide
			 coordination and technical assistance for the development of proposed protocols
			 and methods, taking into account the duties carried out by the Climate
			 Registry, to be published by the Administrator;
						(4)(A)develop an
			 electronic format for reporting under guidelines established under section
			 1104(a)(1); and
							(B)make the electronic format available
			 to reporting entities;
							(5)verify and
			 audit the data submitted by reporting entities;
						(6)establish
			 consistent policies for calculating carbon content and greenhouse gas emissions
			 for each type of fossil fuel reported under section 1103;
						(7)calculate
			 carbon content and greenhouse gas emissions associated with the combustion of
			 fossil fuel data reported by reporting entities;
						(8)immediately
			 publish on the Internet all information contained in the Registry, except in
			 any case in which publishing the information would result in a disclosure
			 of—
							(A)information
			 vital to national security, as determined by the President; or
							(B)confidential
			 business information that cannot be derived from information that is otherwise
			 publicly available and that would cause significant calculable competitive harm
			 if published (except that information relating to greenhouse gas emissions
			 shall not be considered to be confidential business information).
							(c)Third-party
			 verificationThe Administrator may use the services of third
			 parties that have no conflicts of interest to verify reports required under
			 section 1103.
					(d)RegulationsThe
			 Administrator shall—
						(1)not later
			 than 180 days after the date of enactment of this Act, propose regulations to
			 carry out this section; and
						(2)not later
			 than July 1, 2008, promulgate final regulations to carry out this
			 section.
						1106.Enforcement
					(a)Civil
			 actionsThe Administrator may bring a civil action in United
			 States district court against the owner or operator of an affected facility
			 that fails to comply with any requirement of this subtitle.
					(b)PenaltyAny
			 person that has violated or is violating this subtitle shall be subject to a
			 civil penalty of not more than $25,000 per day of each violation.
					BReducing
			 emissions
				1201.Emission
			 allowance account
					(a)In
			 generalThe Administrator shall establish a separate quantity of
			 emission allowances for each of calendar years 2012 through 2050.
					(b)Identification
			 numbersThe Administrator shall assign to each emission allowance
			 established under subsection (a) a unique identification number that includes
			 the calendar year for which that emission allowance was established.
					(c)Legal
			 status of emission allowances
						(1)In
			 generalAn emission allowance shall not be a property
			 right.
						(2)Termination
			 or limitationNothing in this Act or any other provision of law
			 limits the authority of the United States to terminate or limit an emission
			 allowance.
						(3)Other
			 provisions unaffectedNothing in this Act relating to emission
			 allowances shall affect the application of, or compliance with, any other
			 provision of law to or by a covered facility.
						(d)Allowances
			 for each calendar yearThe numbers of emission allowances
			 established by the Administrator for each of calendar years 2012 through 2050
			 shall be as follows:
						
							
								
									Calendar
					 YearNumber of Emission
					 Allowances (in Millions)
									
								
								
									20125,775
									
									20135,669
									
									20145,562
									
									20155,456
									
									20165,349
									
									20175,243
									
									20185,137
									
									20195,030
									
									20204,924
									
									20214,817
									
									20224,711
									
									20234,605
									
									20244,498
									
									20254,392
									
									20264,286
									
									20274,179
									
									20284,073
									
									20293,966
									
									20303,860
									
									20313,754
									
									20323,647
									
									20333,541
									
									20343,435
									
									20353,328
									
									20363,222
									
									20373,115
									
									20383,009
									
									20392,903
									
									20402,796
									
									20412,690
									
									20422,584
									
									20432,477
									
									20442,371
									
									20452,264
									
									20462,158
									
									20472,052
									
									20481,945
									
									20491,839
									
									20501,732
									
								
							
						
					1202.Compliance
			 obligation
					(a)In
			 generalNot later than 90 days after the end of a calendar year,
			 the owner or operator of a covered facility shall submit to the Administrator
			 an emission allowance, an offset allowance awarded pursuant to subtitle D of
			 title II, or an international emission allowance obtained in compliance with
			 regulations promulgated under section 2502, for each carbon dioxide equivalent
			 of—
						(1)group I
			 greenhouse gas that was emitted by the use of coal by that covered facility
			 during the preceding year;
						(2)group I
			 greenhouse gas that will, assuming no capture and sequestration of that gas, be
			 emitted from the use of any petroleum- or coal-based liquid or gaseous fuel
			 that was produced or imported by that covered facility during the preceding
			 year;
						(3)group I
			 greenhouse gas that was produced for sale or distribution or imported by that
			 facility during the preceding year;
						(4)group II
			 greenhouse gas that was emitted as a byproduct of hydrochlorofluorocarbon
			 production; and
						(5)group I
			 greenhouse gas that will, assuming no capture and destruction or sequestration
			 of that gas, be emitted—
							(A)from the use of
			 natural gas that was, by that covered facility, processed, imported, or
			 produced and not reinjected into the field; or
							(B)from the use of
			 natural gas liquids that were processed or imported by that covered facility
			 during the preceding year.
							(b)Requirements
						(1)AssumptionsFor
			 the purpose of calculating the submission requirement under paragraphs (2)
			 through (5) of subsection (a), the Administrator shall, subject to subsections
			 (e) through (g), assume that no capture, sequestration, chemical retention, or
			 other retention of a greenhouse gas has occurred or will occur.
						(2)Factors for
			 considerationFor the purpose of calculating the submission
			 requirement under paragraph (1) of subsection (a), the Administrator shall take
			 into account any metric tons of carbon dioxide that the owner or operator has
			 geologically sequestered during the preceding calendar year.
						(c)Retirement
			 of allowancesImmediately upon receipt of an emission allowance
			 under subsection (a), the Administrator shall retire the emission
			 allowance.
					(d)Determination
			 of complianceNot later than July 1 of each year, the
			 Administrator shall determine whether the owners and operators of all covered
			 facilities are in full compliance with subsection (a) for the preceding
			 year.
					(e)Feedstock
			 creditIf the Administrator determines that an entity has used a
			 petroleum- or coal-based product, natural gas, or a natural gas liquid as a
			 feedstock during any of calendar years 2012 through 2050, such that no group I
			 greenhouse gas associated with that feedstock will be emitted, the
			 Administrator shall establish and distribute to that entity a quantity of
			 emission allowances equal to the quantity of emission allowances, offset
			 allowances, or international emission allowances submitted under subsection (a)
			 for that petroleum- or coal-based product, natural gas, or natural gas
			 liquid.
					(f)Sequestration
			 creditIf the Administrator determines that the owner or operator
			 of a covered facility that is subject to the submission requirement under any
			 of paragraphs (2) through (5) of subsection (a) has geologically sequestered
			 carbon dioxide during any of calendar years 2012 through 2050, the
			 Administrator shall establish and distribute to that owner or operator a
			 quantity of emission allowances equal to the number of metric tons of carbon
			 dioxide that the owner or operator geologically sequestered during that
			 calendar year.
					(g)Destruction
			 creditIf the Administrator determines that an entity has
			 destroyed greenhouse gas during any of calendar years 2012 through 2050, the
			 Administrator shall establish and distribute to that entity a quantity of
			 emission allowances equal to the number of carbon dioxide equivalents of
			 greenhouse gas that the owner or operator destroyed during that calendar
			 year.
					1203.Penalty
			 for noncompliance
					(a)Excess
			 Emissions Penalty
						(1)In
			 generalThe owner or operator of any covered facility that fails
			 for any year to submit to the Administrator by the deadline described in
			 section 1202(a) or 2303, 1 or more of the emission allowances due pursuant to
			 either of those sections shall be liable for the payment to the Administrator
			 of an excess emissions penalty.
						(2)AmountThe
			 amount of an excess emissions penalty required to be paid under paragraph (1)
			 shall be, as determined by the Administrator, an amount equal to the product
			 obtained by multiplying—
							(A)the number of
			 excess emission allowances that the owner or operator failed to submit;
			 and
							(B)the greater
			 of—
								(i)$200;
			 or
								(ii)a dollar
			 figure representing 3 times the mean market value of an emission allowance
			 during the calendar year for which the emission allowances were due.
								(3)TimingAn
			 excess emissions penalty required under this subsection shall be immediately
			 due and payable to the Administrator, without demand, in accordance with such
			 regulations as shall be promulgated by the Administrator by the date that is 1
			 year after the date of enactment of this Act.
						(4)DepositThe
			 Administrator shall deposit each excess emissions penalty paid under this
			 subsection in the Treasury of the United States.
						(5)No effect
			 on liabilityAn excess emissions penalty due and payable by the
			 owner or operator of a covered facility under this subsection shall not
			 diminish the liability of the owner or operator for any fine, penalty, or
			 assessment against the owner or operator for the same violation under any other
			 provision of this Act or any other law.
						(b)Excess
			 Emission Allowance
						(1)In
			 generalThe owner or operator of a covered facility that fails
			 for any year to submit to the Administrator by the deadline described in
			 section 1202(a) or 2303 1 or more of the emission allowances due pursuant to
			 either of those sections shall be liable to offset the excess emissions by an
			 equal quantity, in tons, during—
							(A)the following
			 calendar year; or
							(B)such longer
			 period as the Administrator may prescribe.
							(2)Plan
							(A)In
			 generalNot later than 60 days after the end of the calendar year
			 during which a covered facility emits excess emissions, the owner or operator
			 of the covered facility shall submit to the Administrator, and to the State in
			 which the covered facility is located, a proposed plan to achieve the required
			 offsets for the excess emissions.
							(B)Condition
			 of operationUpon approval of a proposed plan described in
			 subparagraph (A) by the Administrator, the plan, as submitted, modified, or
			 conditioned, shall be considered to be a condition of the operating permit for
			 the covered facility, without further review or revision of the permit.
							(C)Deduction
			 of allowancesFor each covered facility that, in any calendar
			 year, emits excess emissions, the Administrator shall deduct, from emission
			 allowances allocated to the covered facility for the calendar year, or for
			 succeeding years during which offsets are required, emission allowances equal
			 to the excess quantity, in tons, of the excess emissions.
							(c)ProhibitionIt
			 shall be unlawful for the owner or operator of any facility liable for a
			 penalty and offset under this section to fail—
						(1)to pay the
			 penalty in accordance with this section;
						(2)to provide,
			 and thereafter comply with, a proposed plan for compliance as required by
			 subsection (b)(2); and
						(3)to offset
			 excess emissions as required by subsection (b)(1).
						(d)No effect
			 on other sectionNothing in this subtitle limits or otherwise
			 affects the application of section 9002(b).
					1204.RulemakingNot later than 2 years after the date of
			 enactment of this Act, the Administrator shall, by rule, expand the definition
			 of the term covered facility to ensure the inclusion of all
			 greenhouse gas emissions from natural gas emitted, flared during production or
			 processing, or sold for use in the United States.
				IIManaging and
			 containing costs efficiently
			ATrading
				2101.Sale,
			 exchange, and retirement of emission allowancesExcept as otherwise provided in this Act,
			 the lawful holder of an emission allowance may, without restriction, sell,
			 exchange, transfer, submit for compliance in accordance with section 1202, or
			 retire the emission allowance.
				2102.No
			 restriction on transactionsThe privilege of purchasing, holding,
			 selling, exchanging, and retiring emission allowances shall not be restricted
			 to the owners and operators of covered facilities.
				2103.Allowance
			 transfer system
					(a)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Administrator shall promulgate regulations to carry out the
			 provisions of this Act relating to emission allowances, including regulations
			 providing that the transfer of emission allowances shall not be effective until
			 such date as a written certification of the transfer, signed by a responsible
			 official of each party to the transfer, is received and recorded by the
			 Administrator in accordance with those regulations.
					(b)Transfers
						(1)In
			 generalThe regulations promulgated under subsection (a) shall
			 permit the transfer of allowances prior to the issuance of the
			 allowances.
						(2)Deduction
			 and addition of transfersA recorded pre-allocation transfer of
			 allowances shall be—
							(A)deducted by
			 the Administrator from the number of allowances that would otherwise be
			 distributed to the transferor; and
							(B)added to
			 those allowances distributed to the transferee.
							2104.Allowance
			 tracking systemThe
			 regulations promulgated under section 2103(a) shall include a system for
			 issuing, recording, and tracking emission allowances that shall specify all
			 necessary procedures and requirements for an orderly and competitive
			 functioning of the emission allowance system.
				BBanking
				2201.Indication
			 of calendar yearAn emission
			 allowance submitted to the Administrator by the owner or operator of a covered
			 facility in accordance with section 1202(a) shall not be required to indicate
			 in the identification number of the emission allowance the calendar year for
			 which the emission allowance is submitted.
				2202.Effect of
			 timeThe passage of time shall
			 not, by itself, cause an emission allowance to be retired or otherwise diminish
			 the compliance value of the emission allowance.
				CBorrowing
				2301.Regulations
					(a)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Administrator shall promulgate regulations under which, subject
			 to subsection (b), the owner or operator of a covered facility may—
						(1)borrow
			 emission allowances from the Administrator; and
						(2)for a
			 calendar year, submit borrowed emission allowances to the Administrator in
			 satisfaction of up to 15 percent of the compliance obligation under section
			 1202(a).
						(b)LimitationAn
			 emission allowance borrowed under subsection (a) shall be an emission allowance
			 established by the Administrator for a specific future calendar year under
			 subsection 1201(a).
					2302.TermThe owner or operator of a covered facility
			 shall not submit, and the Administrator shall not accept, a borrowed emission
			 allowance in partial satisfaction of the compliance obligation under section
			 1202(a) for any calendar year that is more than 5 years earlier than the
			 calendar year included in the identification number of the borrowed emission
			 allowance.
				2303.Repayment
			 with interestFor each
			 borrowed emission allowance submitted in partial satisfaction of the compliance
			 obligation under subsection 1202(a) for a particular calendar year (referred to
			 in this section as the use year), the number of emission
			 allowances that the owner or operator is required to submit under section
			 1202(a) for the year from which the borrowed emission allowance was taken
			 (referred to in this section as the source year) shall be
			 increased by an amount equal to the product obtained by multiplying—
					(1)1.1;
			 and
					(2)the number of
			 years beginning after the use year and before the source year.
					DOffsets
				2401.Outreach
			 initiative on revenue enhancement for agricultural producers
					(a)EstablishmentThe
			 Secretary of Agriculture, acting through the Chief of the Natural Resources
			 Conservation Service, the Chief of the Forest Service, the Administrator of the
			 Cooperative State Research, Education, and Extension Service, and land-grant
			 colleges and universities, in consultation with the Administrator and the heads
			 of other appropriate departments and agencies, shall establish an outreach
			 initiative to provide information to agricultural producers, agricultural
			 organizations, foresters, and other landowners about opportunities under this
			 subtitle to earn new revenue.
					(b)ComponentsThe
			 initiative under this section—
						(1)shall be
			 designed to ensure that, to the maximum extent practicable, agricultural
			 organizations and individual agricultural producers, foresters, and other
			 landowners receive detailed practical information about—
							(A)opportunities
			 to earn new revenue under this subtitle;
							(B)measurement
			 protocols, monitoring, verifying, inventorying, registering, insuring, and
			 marketing offsets under this title;
							(C)emerging
			 domestic and international markets for energy crops, allowances, and offsets;
			 and
							(D)local,
			 regional, and national databases and aggregation networks to facilitate
			 achievement, measurement, registration, and sales of offsets;
							(2)shall
			 provide—
							(A)outreach
			 materials, including the handbook published under subsection (c), to interested
			 parties;
							(B)workshops;
			 and
							(C)technical
			 assistance; and
							(3)may include
			 the creation and development of regional marketing centers or coordination with
			 existing centers (including centers within the Natural Resources Conservation
			 Service or the Cooperative State Research, Education, and Extension Service or
			 at land-grant colleges and universities).
						(c)Handbook
						(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary of Agriculture, in consultation with the Administrator
			 and after an opportunity for public comment, shall publish a handbook for use
			 by agricultural producers, agricultural cooperatives, foresters, other
			 landowners, offset buyers, and other stakeholders that provides easy-to-use
			 guidance on achieving, reporting, registering, and marketing offsets.
						(2)DistributionThe
			 Secretary of Agriculture shall ensure, to the maximum extent practicable, that
			 the handbook—
							(A)is made
			 available through the Internet and in other electronic media;
							(B)includes,
			 with respect to the electronic form of the handbook described in subparagraph
			 (A), electronic forms and calculation tools to facilitate the petition process
			 described in section 2404; and
							(C)is
			 distributed widely through land-grant colleges and universities and other
			 appropriate institutions.
							2402.Establishment
			 of domestic offset program
					(a)Alternative
			 means of complianceBeginning with calendar year 2012, the owner
			 or operator of a covered entity may satisfy up to 15 percent of the total
			 allowance submission requirement of the covered entity under section 1202(a) by
			 submitting offset allowances generated in accordance with this subtitle.
					(b)Regulations
			 required
						(1)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Administrator, in conjunction with the Secretary of Agriculture,
			 shall promulgate regulations authorizing the issuance and certification of
			 offset allowances.
						(2)Certain
			 sources
							(A)In
			 generalFor offsets from sources of greenhouse gases not linked
			 to agricultural, forestry, or other land use-related projects, the regulations
			 promulgated under this subsection shall require that the owner of the project
			 establish the project baseline and register emissions under the Federal
			 Greenhouse Gas Registry established under section 1105.
							(B)RequirementThe
			 regulations described in subparagraph (A) shall—
								(i)authorize the
			 issuance and certification of offset allowances for greenhouse gas emission
			 reductions below the project baseline; and
								(ii)ensure that
			 those offsets represent real, verifiable, additional, permanent, and
			 enforceable reductions in greenhouse gas emissions or increases in
			 sequestration.
								(3)Agricultural,
			 forestry, and other land use-related projectsFor offsets from
			 certain agricultural, forestry, and other land use-related projects undertaken
			 within the United States, the regulations promulgated under this subsection
			 shall include provisions that—
							(A)ensure that
			 those offsets represent real, verifiable, additional, permanent, and
			 enforceable reductions in greenhouse gas emissions or increases in biological
			 sequestration;
							(B)specify the
			 types of offset projects eligible to generate offset allowances, in accordance
			 with section 2403;
							(C)establish
			 procedures for project initiation and approval, in accordance with section
			 2404;
							(D)establish
			 procedures to monitor, quantify, and discount reductions in greenhouse gas
			 emissions or increases in biological sequestration, in accordance with
			 subsections (d) through (g) of section 2404;
							(E)establish
			 procedures for third-party verification, registration, and issuance of offset
			 allowances, in accordance with section 2405;
							(F)ensure
			 permanence of offsets by mitigating and compensating for reversals, in
			 accordance with section 2406; and
							(G)assign a unique
			 serial number to each offset allowance issued under this section.
							(c)Offset
			 allowances awardedThe Administrator shall issue offset
			 allowances for qualifying emission reductions and biological sequestrations
			 from offset projects that satisfy the applicable requirements of this
			 subtitle.
					(d)OwnershipInitial
			 ownership of an offset allowance shall lie with a project developer, unless
			 otherwise specified in a legally-binding contract or agreement.
					(e)TransferabilityAn
			 offset allowance generated pursuant to this subtitle may be sold, traded, or
			 transferred, on the conditions that—
						(1)the offset
			 allowance has not expired or been retired or canceled; and
						(2)liability and
			 responsibility for mitigating and compensating for reversals of registered
			 offset allowances is specified in accordance with section 2406(b).
						2403.Eligible
			 offset project types
					(a)In
			 generalOffset allowances from agricultural, forestry, and other
			 land use-related projects shall be limited to those allowances achieving an
			 offset of 1 or more greenhouse gases by a method other than a reduction of
			 combustion of greenhouse gas-emitting fuel.
					(b)Categories
			 of eligible offset projectsSubject to the requirements
			 promulgated pursuant to section 2402(b), the types of operations eligible to
			 generate offset allowances under this subtitle include—
						(1)agricultural
			 and rangeland sequestration and management practices, including—
							(A)altered
			 tillage practices;
							(B)winter cover
			 cropping, continuous cropping, and other means to increase biomass returned to
			 soil in lieu of planting followed by fallowing;
							(C)conversion of
			 cropland to rangeland or grassland, on the condition that the land has been in
			 nonforest use for at least 10 years before the date of initiation of the
			 project;
							(D)reduction of
			 nitrogen fertilizer use or increase in nitrogen use efficiency;
							(E)reduction in
			 the frequency and duration of flooding of rice paddies; and
							(F)reduction in
			 carbon emissions from organic soils;
							(2)changes in
			 carbon stocks attributed to land use change and forestry activities limited
			 to—
							(A)afforestation
			 or reforestation of acreage not forested as of October 18, 2007; and
							(B)forest
			 management resulting in an increase in forest stand volume;
							(3)manure
			 management and disposal, including—
							(A)waste
			 aeration; and
							(B)methane
			 capture and combustion;
							(4)subject to
			 the requirements of this subtitle, any other terrestrial offset practices
			 identified by the Administrator, including—
							(A)the capture
			 or reduction of fugitive greenhouse gas emissions for which no covered facility
			 is required under section 1202(a) to submit any emission allowances, offset
			 allowances, or international emission allowances;
							(B)methane
			 capture and combustion at nonagricultural facilities; and
							(C)other actions
			 that result in the avoidance or reduction of greenhouse gas emissions in
			 accordance with section 2402; and
							(5)combinations
			 of any of the offset practices described in paragraphs (1) through (4).
						2404.Project
			 initiation and approval
					(a)Project
			 approvalA project developer—
						(1)may submit a
			 petition for offset project approval at any time following the effective date
			 of regulations promulgated under section 2402(b); but
						(2)may not
			 register or issue offset allowances until such approval is received and until
			 after the emission reductions or sequestrations supporting the offset
			 allowances have actually occurred.
						(b)Petition
			 processPrior to offset registration and issuance of offset
			 allowances, a project developer shall submit a petition to the Administrator,
			 consisting of—
						(1)a copy of the
			 monitoring and quantification plan prepared for the offset project, as
			 described under subsection (d);
						(2)a greenhouse
			 gas initiation certification, as described under subsection (e); and
						(3)subject to
			 the requirements of this subtitle, any other information identified by the
			 Administrator in the regulations promulgated under section 2402 as necessary to
			 meet the objectives of this subtitle.
						(c)Approval
			 and notification
						(1)In
			 generalNot later than 180 days after the date on which the
			 Administrator receives a complete petition under subsection (b), the
			 Administrator shall—
							(A)determine
			 whether the monitoring and quantification plan satisfies the applicable
			 requirements of this subtitle;
							(B)determine
			 whether the greenhouse gas initiation certification indicates a significant
			 deviation in accordance with subsection (e)(3);
							(C)notify the
			 project developer of the determinations under subparagraphs (A) and (B);
			 and
							(D)issue offset
			 allowances for approved projects.
							(2)AppealThe
			 Administrator shall establish mechanisms for appeal and review of
			 determinations made under this subsection.
						(d)Monitoring
			 and quantification
						(1)In
			 generalA project developer shall make use of the standardized
			 tools and methods described in this section to monitor, quantify, and discount
			 reductions in greenhouse gas emissions or increases in sequestration.
						(2)Monitoring
			 and quantification planA monitoring and quantification plan
			 shall be used to monitor, quantify, and discount reductions in greenhouse gas
			 emissions or increases in sequestration as described by this subsection.
						(3)Plan
			 completion and retentionA monitoring and quantification plan
			 shall be—
							(A)completed for
			 all offset projects prior to offset project initiation; and
							(B)retained by
			 the project developer for the duration of the offset project.
							(4)Plan
			 requirementsSubject to section 2402, the Administrator, in
			 conjunction with the Secretary of Agriculture, shall specify the required
			 components of a monitoring and quantification plan, including—
							(A)a description
			 of the offset project, including project type;
							(B)a
			 determination of accounting periods;
							(C)an assignment
			 of reporting responsibility;
							(D)the contents
			 and timing of public reports, including summaries of the original data, as well
			 as the results of any analyses;
							(E)a delineation
			 of project boundaries, based on acceptable methods and formats;
							(F)a description
			 of which of the monitoring and quantification tools developed under subsection
			 (f) are to be used to monitor and quantify changes in greenhouse gas fluxes or
			 carbon stocks associated with a project;
							(G)a description
			 of which of the standardized methods developed under subsection (g) to be used
			 to determine additionality, estimate the baseline carbon, and discount for
			 leakage;
							(H)based on the
			 standardized methods chosen in subparagraphs (F) and (G), a determination of
			 uncertainty in accordance with subsection (h);
							(I)what
			 site-specific data, if any, will be used in monitoring, quantification, and the
			 determination of discounts;
							(J)a description
			 of procedures for use in managing and storing data, including quality-control
			 standards and methods, such as redundancy in case records are lost;
							(K)subject to
			 the requirements of this subtitle, any other information identified by the
			 Administrator or the Secretary of Agriculture as being necessary to meet the
			 objectives of this subtitle; and
							(L)a description of
			 the risk of reversals for the project, including any way in which the proposed
			 project may alter the risk of reversal for the project or other projects in the
			 area.
							(e)Greenhouse
			 gas initiation certification
						(1)In
			 generalIn reviewing a petition submitted under subsection (b),
			 the Administrator shall seek to exclude each activity that undermines the
			 integrity of the offset program established under this subtitle, such as the
			 conversion or clearing of land, or marked change in management regime, in
			 anticipation of offset project initiation.
						(2)Greenhouse
			 gas initiation certification requirementsA greenhouse gas
			 initiation certification developed under this subsection shall include—
							(A)the estimated
			 greenhouse gas flux or carbon stock for the offset project for each of the 4
			 complete calendar years preceding the effective date of the regulations
			 promulgated under section 2402(b); and
							(B)the estimated
			 greenhouse gas flux or carbon stock for the offset project, averaged across
			 each of the 4 calendar years preceding the effective date of the regulations
			 promulgated under section 2402(b).
							(3)Determination
			 of significant deviationBased on standards developed by the
			 Administrator, in conjunction with the Secretary of Agriculture—
							(A)each
			 greenhouse gas initiation certification submitted pursuant to this section
			 shall be reviewed; and
							(B)a
			 determination shall be made as to whether, as a result of activities or
			 behavior inconsistent with the purposes of this title, a significant deviation
			 exists between the average annual greenhouse gas flux or carbon stock and the
			 greenhouse gas flux or carbon stock for a given year.
							(4)Adjustment for
			 projects with significant deviationIn the case of a significant
			 deviation, the Administrator shall adjust the number of allowances awarded in
			 order to account for the deviation.
						(f)Development
			 of monitoring and quantification tools for offset projects
						(1)In
			 generalSubject to section 2402(b), the Administrator, in
			 conjunction with the Secretary of Agriculture, shall develop standardized tools
			 for use in the monitoring and quantification of changes in greenhouse gas
			 fluxes or carbon stocks for each offset project type listed under section
			 2403(b).
						(2)Tool
			 developmentThe tools used to monitor and quantify changes in
			 greenhouse gas fluxes or carbon stocks shall, for each project type, include
			 applicable—
							(A)statistically-sound
			 field and remote sensing sampling methods, procedures, techniques, protocols,
			 or programs;
							(B)models,
			 factors, equations, or look-up tables; and
							(C)any other
			 process or tool considered to be acceptable by the Administrator, in
			 conjunction with the Secretary of Agriculture.
							(g)Development
			 of accounting and discounting methods
						(1)In
			 generalThe Administrator, in consultation with the Secretary of
			 Agriculture, shall—
							(A)develop
			 standardized methods for use in accounting for additionality and uncertainty,
			 estimating the baseline, and discounting for leakage for each offset project
			 type listed under section 2403(b); and
							(B)require that
			 leakage be subtracted from reductions in greenhouse gas emissions or increases
			 in sequestration attributable to a project.
							(2)Additionality
			 determination and baseline estimationThe standardized methods
			 used to determine additionality and establish baselines shall, for each project
			 type, at a minimum—
							(A)in the case
			 of a sequestration project, determine the greenhouse gas flux and carbon stock
			 on comparable land identified on the basis of—
								(i)similarity in
			 current management practices;
								(ii)similarity
			 of regional, State, or local policies or programs; and
								(iii)similarity
			 in geographical and biophysical characteristics;
								(B)in the case
			 of an emission reduction project, use as a basis emissions from comparable land
			 or facilities; and
							(C)in the case
			 of a sequestration project or emission reduction project, specify a selected
			 time period.
							(3)LeakageThe
			 standardized methods used to determine and discount for leakage shall, at a
			 minimum, take into consideration—
							(A)the scope of
			 the offset system in terms of activities and geography covered;
							(B)the markets
			 relevant to the offset project;
							(C)emission
			 intensity per unit of production, both inside and outside of the offset
			 project; and
							(D)a time period
			 sufficient in length to yield a stable leakage rate.
							(h)Uncertainty
			 for agricultural and forestry projects
						(1)In
			 generalThe Administrator, in conjunction with the Secretary of
			 Agriculture, shall develop standardized methods for use in determining and
			 discounting for uncertainty for each offset project type listed under section
			 2403(b).
						(2)BasisThe
			 standardized methods used to determine and discount for uncertainty shall be
			 based on—
							(A)the
			 robustness and rigor of the methods used by a project developer to monitor and
			 quantify changes in greenhouse gas fluxes or carbon stocks;
							(B)the
			 robustness and rigor of methods used by a project developer to determine
			 additionality and leakage; and
							(C)an
			 exaggerated proportional discount that increases relative to uncertainty, as
			 determined by the Administrator, in conjunction with the Secretary of
			 Agriculture, to encourage better measurement and accounting.
							(i)Acquisition
			 of new data and review of methods for agricultural and forestry
			 projectsThe Administrator, in conjunction with the Secretary of
			 Agriculture, shall—
						(1)establish a
			 comprehensive field sampling program to improve the scientific bases on which
			 the standardized tools and methods developed under this section are based;
			 and
						(2)review and
			 revise the standardized tools and methods developed under this section, based
			 on—
							(A)validation of
			 existing methods, protocols, procedures, techniques, factors, equations, or
			 models;
							(B)development
			 of new methods, protocols, procedures, techniques, factors, equations, or
			 models;
							(C)increased
			 availability of field data or other datasets; and
							(D)any other
			 information identified by the Administrator, in conjunction with the Secretary
			 of Agriculture, that is necessary to meet the objectives of this
			 subtitle.
							(j)ExclusionNo
			 activity for which any emission allowances are received under subtitle G of
			 title III shall generate offset allowances under this subtitle.
					2405.Offset
			 verification and issuance of allowances
					(a)In
			 generalOffset allowances may be claimed for net emission
			 reductions or increases in sequestration annually, after accounting for any
			 necessary discounts in accordance with section 2404, by submitting a
			 verification report for an offset project to the Administrator.
					(b)Offset
			 verification
						(1)Scope of
			 verificationA verification report for an offset project
			 shall—
							(A)be completed
			 by a verifier accredited in accordance with paragraph (3); and
							(B)shall be
			 developed taking into consideration—
								(i)the
			 information and methodology contained within a monitoring and quantification
			 plan;
								(ii)data and
			 subsequent analysis of the offset project, including—
									(I)quantification
			 of net emission reductions or increases in sequestration;
									(II)determination
			 of additionality;
									(III)calculation
			 of leakage;
									(IV)assessment
			 of permanence;
									(V)discounting
			 for uncertainty; and
									(VI)the
			 adjustment of net emission reductions or increases in sequestration by the
			 discounts determined under clauses (II) through (V); and
									(iii)subject to
			 the requirements of this subtitle, any other information identified by the
			 Administrator as being necessary to achieve the purposes of this
			 subtitle.
								(2)Verification
			 report requirementsThe Administrator shall specify the required
			 components of a verification report, including—
							(A)the quantity
			 of offsets generated;
							(B)the amount of
			 discounts applied;
							(C)an assessment
			 of methods (and the appropriateness of those methods);
							(D)an assessment
			 of quantitative errors or omissions (and the effect of the errors or omissions
			 on offsets);
							(E)any potential
			 conflicts of interest between a verifier and project developer; and
							(F)any other
			 provision that the Administrator considers to be necessary to achieve the
			 purposes of this subtitle.
							(3)Verifier
			 accreditation
							(A)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Administrator shall promulgate regulations establishing a process
			 and requirements for accreditation by a third-party verifier that has no
			 conflicts of interest.
							(B)Public
			 accessibilityEach verifier meeting the requirements for
			 accreditation in accordance with this paragraph shall be listed in a
			 publicly-accessible database, which shall be maintained and updated by the
			 Administrator.
							(c)Registration
			 and awarding of offsets
						(1)In
			 generalNot later than 90 days after the date on which the
			 Administrator receives a verification report required under subsection (b), the
			 Administrator shall—
							(A)determine
			 whether the offsets satisfy the applicable requirements of this subtitle;
			 and
							(B)notify the
			 project developer of that determination.
							(2)Affirmative
			 determinationIn the case of an affirmative determination under
			 paragraph (1), the Administrator shall—
							(A)register the
			 offset allowances in accordance with this subtitle; and
							(B)issue the
			 offset allowances.
							(3)Appeal and
			 reviewThe Administrator shall establish mechanisms for the
			 appeal and review of determinations made under this subsection.
						2406.Tracking
			 of reversals for sequestration projects
					(a)Reversal
			 certification
						(1)In
			 generalSubject to section 2402, the Administrator shall
			 promulgate regulations requiring the submission of a reversal certification for
			 each offset project on an annual basis following the registration of offset
			 allowances.
						(2)RequirementsA
			 reversal certification submitted in accordance with this subsection shall
			 state—
							(A)whether any
			 unmitigated reversal relating to the offset project has occurred in the year
			 preceding the year in which the certification is submitted; and
							(B)the quantity
			 of each unmitigated reversal.
							(b)Effect on
			 offset allowances
						(1)InvalidityThe
			 Administrator shall declare invalid all offset allowances issued for any offset
			 project that has undergone a complete reversal.
						(2)Partial
			 reversalIn the case of an offset project that has undergone a
			 partial reversal, the Administrator shall render invalid offset allowances
			 issued for the offset project in direct proportion to the degree of
			 reversal.
						(c)Accountability
			 for reversalsLiability and responsibility for compensation of a
			 reversal of a registered offset allowance under subsection (a) shall lie with
			 the owner of the offset allowance, as described in section 2402.
					(d)Compensation
			 for reversalsThe unmitigated reversal of 1 or more registered
			 offset allowances that were submitted for the purpose of compliance with
			 section 1202(a) shall require the submission of—
						(1)an equal
			 number of offset allowances; or
						(2)a combination
			 of offset allowances and emission allowances equal to the unmitigated
			 reversal.
						(e)Project
			 terminationA project developer may cease participation in the
			 domestic offset program established under this subtitle at any time, on the
			 condition that any registered allowances awarded for increases in sequestration
			 have been compensated for by the project developer through the submission of an
			 equal number of any combination of offset allowances and emission
			 allowances.
					2407.Examinations
					(a)RegulationsNot
			 later than 2 years after the date of enactment of this Act, the Administrator,
			 in conjunction with the Secretary of Agriculture, shall promulgate regulations
			 governing the examination and auditing of offset allowances.
					(b)RequirementsThe
			 regulations promulgated under this section shall specifically consider—
						(1)principles
			 for initiating and conducting examinations;
						(2)the type or
			 scope of examinations, including—
							(A)reporting and
			 recordkeeping; and
							(B)site review
			 or visitation;
							(3)the rights
			 and privileges of an examined party; and
						(4)the
			 establishment of an appeal process.
						2408.Timing
			 and the provision of offset allowances
					(a)Initiation
			 of offset projectsAn offset project that commences operation on
			 or after the effective date of regulations promulgated under section 2407(a)
			 shall be eligible to generate offset allowances under this subtitle if the
			 offset project meets the other applicable requirements of this subtitle.
					(b)Pre-existing
			 projects
						(1)In
			 generalThe Administrator may allow for the transition into the
			 Registry of offset projects and banked offset allowances that, as of the
			 effective date of regulations promulgated under section 2407(a), are registered
			 under or meet the standards of the Climate Registry, the California Action
			 Registry, the GHG Registry, the Chicago Climate Exchange, the GHG CleanProjects
			 Registry, or any other Federal, State, or private reporting programs or
			 registries if the Administrator determines that such other offset projects and
			 banked offset allowances under those other programs or registries satisfy the
			 applicable requirements of this subtitle.
						(2)ExceptionAn
			 offset allowance that is expired, retired, or canceled under any other offset
			 program, registry, or market as of the effective date of regulations
			 promulgated under section 2407(a) shall be ineligible for transition into the
			 Registry.
						2409.Offset
			 registryIn addition to the
			 requirements established by section 2404, an offset allowance registered under
			 this subtitle shall be accompanied in the Registry by—
					(1)a
			 verification report submitted pursuant to section 2405(a);
					(2)a reversal
			 certification submitted pursuant to section 2406(b); and
					(3)subject to
			 the requirements of this subtitle, any other information identified by the
			 Administrator as being necessary to achieve the purposes of this
			 subtitle.
					2410.Environmental
			 considerations
					(a)Coordination
			 To minimize negative effectsIn promulgating regulations under
			 this subtitle, the Administrator, in conjunction with the Secretary of
			 Agriculture, shall act (including by rejecting projects, if necessary) to avoid
			 or minimize, to the maximum extent practicable, adverse effects on human health
			 or the environment resulting from the implementation of offset projects under
			 this subtitle.
					(b)Report on
			 positive effectsNot later than 2 years after the date of
			 enactment of this Act, the Administrator, in conjunction with the Secretary of
			 Agriculture, shall submit to Congress a report detailing—
						(1)the
			 incentives, programs, or policies capable of fostering improvements to human
			 health or the environment in conjunction with the implementation of offset
			 projects under this subtitle; and
						(2)the cost of
			 those incentives, programs, or policies.
						(c)Use of
			 native plant species in offset projectsNot later than 18 months
			 after the date of enactment of this Act, the Administrator, in conjunction with
			 the Secretary of Agriculture, shall promulgate regulations for the selection,
			 use, and storage of native and nonnative plant materials—
						(1)to ensure
			 native plant materials are given primary consideration, in accordance with
			 applicable Department of Agriculture guidance for use of native plant
			 materials;
						(2)to prohibit
			 the use of Federal- or State-designated noxious weeds; and
						(3)to prohibit
			 the use of a species listed by a regional or State invasive plant council
			 within the applicable region or State.
						2411.Program
			 reviewNot later than 5 years
			 after the date of enactment of this Act, and periodically thereafter, the
			 Administrator, in conjunction with the Secretary of Agriculture, shall review
			 and revise, as necessary to achieve the purposes of this Act, the regulations
			 promulgated under this subtitle.
				2412.Retail carbon
			 offsets
					(a)Definition of
			 retail carbon offsetIn this section, the term retail
			 carbon offset means any carbon credit or carbon offset that cannot be
			 used in satisfaction of any mandatory compliance obligation under a regulatory
			 system for reducing greenhouse gas emissions.
					(b)Qualifying
			 levels and requirementsNot later than January 1, 2009, the
			 Administrator shall establish new qualifying levels and requirements for Energy
			 Star certification for retail carbon offsets, effective beginning January 1,
			 2010.
					EInternational
			 emission allowances
				2501.Use of
			 international emission allowancesThe owner or operator of a covered facility
			 may satisfy up to 15 percent of the allowance submission requirement of the
			 covered facility under section 1202(a) by submitting emission allowances
			 obtained on a foreign greenhouse gas emissions trading market, on the condition
			 that the Administrator has certified the market in accordance with the
			 regulations promulgated pursuant to section 2502(a).
				2502.Regulations
					(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Administrator shall promulgate regulations, taking into
			 consideration protocols adopted in accordance with the United Nations Framework
			 Convention on Climate Change, done at New York on May 9, 1992—
						(1)approving the
			 use under this subtitle of emission allowances from such foreign greenhouse gas
			 emissions trading markets as the regulations may establish; and
						(2)permitting
			 the use of international emission allowances from the foreign country that
			 issued the emission allowances.
						(b)RequirementsThe
			 regulations promulgated under subsection (a) shall require that, in order to be
			 approved for use under this subtitle—
						(1)an emission
			 allowance shall have been issued by a foreign country pursuant to a
			 governmental program that imposes mandatory absolute tonnage limits on
			 greenhouse gas emissions from the foreign country, or 1 or more industry
			 sectors in that country, pursuant to protocols described in subsection (a);
			 and
						(2)the
			 governmental program be of comparable stringency to the program established by
			 this Act, including comparable monitoring, compliance, and enforcement.
						2503.Facility
			 certificationThe owner or
			 operator of a covered facility who submits an international emission allowance
			 under this subtitle shall certify that the allowance has not been retired from
			 use in the registry of the applicable foreign country.
				FCarbon Market
			 Efficiency Board
				2601.PurposesThe purposes of this subtitle are—
					(1)to ensure
			 that the imposition of limits on greenhouse gas emissions will not
			 significantly harm the economy of the United States; and
					(2)to establish
			 a Carbon Market Efficiency Board to ensure the implementation and maintenance
			 of a stable, functioning, and efficient market in emission allowances.
					2602.Establishment
			 of Carbon Market Efficiency Board
					(a)EstablishmentThere
			 is established a board, to be known as the Carbon Market Efficiency
			 Board (referred to in this subtitle as the Board).
					(b)PurposesThe
			 purposes of the Board are—
						(1)to promote
			 the achievement of the purposes of this Act;
						(2)to observe
			 the national greenhouse gas emission market and evaluate periods during which
			 the cost of emission allowances provided under Federal law might pose
			 significant harm to the economy; and
						(3)to submit to
			 the President and Congress, and publish on the Internet, quarterly
			 reports—
							(A)describing—
								(i)the status of
			 the emission allowance market established under this Act;
								(ii)the economic
			 cost and benefits of the market, regional, industrial, and consumer responses
			 to the market;
								(iii)where
			 practicable, energy investment responses to the market;
								(iv)any
			 corrective measures that should be carried out to relieve excessive net costs
			 of the market;
								(v)plans to
			 compensate for those measures to ensure that the long-term emission-reduction
			 goals of this Act are achieved; and
								(vi)any instances of
			 actual or potential fraud on, or manipulation of, the market that the Board has
			 identified, and the effects of such fraud or manipulation;
								(B)that are
			 timely and succinct to ensure regular monitoring of market trends; and
							(C)that are
			 prepared independently by the Board.
							(c)Membership
						(1)CompositionThe
			 Board shall be composed of—
							(A)7 members who are
			 citizens of the United States, to be appointed by the President, by and with
			 the advice and consent of the Senate; and
							(B)an advisor who is
			 a scientist with expertise in climate change and the effects of climate change
			 on the environment, to be appointed by the President, by and with the advice
			 and consent of the Senate.
							(2)RequirementsIn
			 appointing members of the Board under paragraph (1), the President
			 shall—
							(A)ensure fair
			 representation of the financial, agricultural, industrial, and commercial
			 sectors, and the geographical regions, of the United States, and include a
			 representative of consumer interests;
							(B)appoint not
			 more than 1 member from each such geographical region; and
							(C)ensure that not
			 more than 4 members of the Board serving at any time are affiliated with the
			 same political party.
							(3)Compensation
							(A)In
			 generalA member of the Board shall be compensated at a rate
			 equal to the daily equivalent of the annual rate of basic pay prescribed for
			 level II of the Executive Schedule under section 5313 of title 5, United States
			 Code, for each day (including travel time) during which the member is engaged
			 in the performance of the duties of the Board.
							(B)ChairpersonThe
			 Chairperson of the Board shall be compensated at a rate equal to the daily
			 equivalent of the annual rate of basic pay prescribed for level I of the
			 Executive Schedule under section 5312 of title 5, United States Code, for each
			 day (including travel time) during which the member is engaged in the
			 performance of the duties of the Board.
							(4)Prohibitions
							(A)Conflicts
			 of interestAn individual employed by, or holding any official
			 relationship (including any shareholder) with, any entity engaged in the
			 generation, transmission, distribution, or sale of energy, an individual who
			 has any pecuniary interest in the generation, transmission, distribution, or
			 sale of energy, or an individual who has a pecuniary interest in the
			 implementation of this Act, shall not be appointed to the Board under this
			 subsection.
							(B)No other
			 employmentA member of the Board shall not hold any other
			 employment during the term of service of the member.
							(d)Term;
			 vacancies
						(1)Term
							(A)In
			 generalThe term of a member of the Board shall be 14 years,
			 except that the members first appointed to the Board shall be appointed for
			 terms in a manner that ensures that—
								(i)the term of
			 not more than 1 member shall expire during any 2-year period; and
								(ii)no member
			 serves a term of more than 14 years.
								(B)Oath of
			 officeA member shall take the oath of office of the Board by not
			 later than 15 days after the date on which the member is appointed under
			 subsection (c)(1).
							(C)Removal
								(i)In
			 generalA member may be removed from the Board on determination
			 of the President for cause.
								(ii)NotificationNot
			 later than 30 days before removing a member from the Board for cause under
			 clause (i), the President shall provide to Congress an advance notification of
			 the determination by the President to remove the member.
								(2)Vacancies
							(A)In
			 generalA vacancy on the Board—
								(i)shall not
			 affect the powers of the Board; and
								(ii)shall be
			 filled in the same manner as the original appointment was made.
								(B)Service
			 until new appointmentA member of the Board the term of whom has
			 expired or otherwise been terminated shall continue to serve until the date on
			 which a replacement is appointed under subparagraph (A)(ii), if the President
			 determines that service to be appropriate.
							(e)Chairperson
			 and Vice-ChairpersonOf members of the Board, the President shall
			 appoint—
						(1)1 member to
			 serve as Chairperson of the Board for a term of 4 years; and
						(2)1 member to
			 serve as Vice-Chairperson of the Board for a term of 4 years.
						(f)Meetings
						(1)Initial
			 meetingThe Board shall hold the initial meeting of the Board as
			 soon as practicable after the date on which all members have been appointed to
			 the Board under subsection (c)(1).
						(2)Presiding
			 officerA meeting of the Board shall be presided over by—
							(A)the
			 Chairperson;
							(B)in any case
			 in which the Chairperson is absent, the Vice-Chairperson; or
							(C)in any case
			 in which the Chairperson and Vice-Chairperson are absent, a chairperson pro
			 tempore, to be elected by the members of the Board.
							(3)QuorumFour
			 members of the Board shall constitute a quorum for a meeting of the
			 Board.
						(4)Open
			 meetingsThe Board shall be subject to section 552b of title 5,
			 United States Code (commonly known as the Government in the Sunshine
			 Act).
						(g)RecordsThe
			 Board shall be subject to section 552 of title 5, United States Code (commonly
			 known as the Freedom of Information Act).
					(h)Review by
			 Government Accountability OfficeNot later than January 1, 2013,
			 and annually thereafter, the Comptroller General of the United States shall
			 conduct a review of the efficacy of the Board in fulfilling the purposes and
			 duties of the Board under this subtitle.
					2603.Duties
					(a)Information
			 gathering
						(1)AuthorityThe
			 Board shall collect and analyze relevant market information to promote a full
			 understanding of the dynamics of the emission allowance market established
			 under this Act.
						(2)InformationThe
			 Board shall gather such information as the Board determines to be appropriate
			 regarding the status of the market, including information relating to—
							(A)emission
			 allowance allocation and availability;
							(B)the price of
			 emission allowances;
							(C)macro- and
			 micro-economic effects of unexpected significant increases and decreases in
			 emission allowance prices, or shifts in the emission allowance market, should
			 those increases, decreases, or shifts occur;
							(D)economic
			 effect thresholds that could warrant implementation of cost relief measures
			 described in section 2604(a) after the initial 2-year period described in
			 subsection (d)(2);
							(E)in the event
			 any cost relief measures described in section 2604(a) are taken, the effects of
			 those measures on the market;
							(F)maximum
			 levels of cost relief measures that are necessary to achieve avoidance of
			 economic harm and preserve achievement of the purposes of this Act; and
							(G)the success
			 of the market in promoting achievement of the purposes of this Act.
							(b)Treatment
			 as primary activity
						(1)In
			 generalDuring the initial 2-year period of operation of the
			 Board, information gathering under subsection (a) shall be the primary activity
			 of the Board.
						(2)Subsequent
			 authorityAfter the 2-year period described in paragraph (1), the
			 Board shall assume authority to implement the cost-relief measures described in
			 section 2604(a).
						(c)Study
						(1)In
			 generalDuring the 2-year period beginning on the date on which
			 the emission allowance market established under this Act begins operation, the
			 Board shall conduct a study of other markets for tradeable permits to emit
			 covered greenhouse gases.
						(2)ReportNot
			 later than 180 days after the beginning of the period described in paragraph
			 (1), the Board shall submit to Congress, and publish on the Internet, a report
			 describing the status of the market, specifically with respect to volatility
			 within the market and the average price of emission allowances during that
			 180-day period.
						(d)Employment
			 of cost relief measures
						(1)In
			 generalIf the Board determines that the emission allowance
			 market established under this Act poses a significant harm to the economy of
			 the United States, the Board shall carry out such cost relief measures relating
			 to that market as the Board determines to be appropriate under section
			 2604(a).
						(2)Initial
			 periodDuring the 2-year period beginning on the date on which
			 the emission allowance market established under this Act begins operation, if
			 the Board determines that the average daily closing price of emission
			 allowances during a 180-day period exceeds the upper range of the estimate
			 provided under section 2605, the Board shall—
							(A)increase the
			 quantity of emission allowances that covered facilities may borrow from the
			 prescribed allocations of the covered facilities for future years; and
							(B)take
			 subsequent action as described in section 2604(a)(2).
							(3)RequirementsAny
			 action carried out pursuant to this subsection shall be subject to the
			 requirements of section 2604(a)(3)(B).
						(e)ReportsThe
			 Board shall submit to the President and Congress quarterly reports—
						(1)describing
			 the status of the emission allowance market established under this Act, the
			 economic effects of the market, regional, industrial, and consumer responses to
			 the market, energy investment responses to the market, the effects on the
			 market of any fraud on, or manipulation of, the market that the Board has
			 identified, any corrective measures that should be carried out to relieve
			 excessive costs of the market, and plans to compensate for those measures;
			 and
						(2)that are
			 prepared independently by the Board, and not in partnership with Federal
			 agencies.
						2604.Powers
					(a)Cost relief
			 measures
						(1)In
			 generalBeginning on the day after the date of expiration of the
			 2-year period described in section 2603(b), the Board may carry out 1 or more
			 of the following cost relief measures to ensure functioning, stable, and
			 efficient markets for emission allowances:
							(A)Increase the
			 quantity of emission allowances that covered facilities may borrow from the
			 prescribed allocations of the covered facilities for future years.
							(B)Expand the
			 period during which a covered facility may repay the Administrator for an
			 emission allowance as described in subparagraph (A).
							(C)Lower the
			 interest rate at which an emission allowance may be borrowed as described in
			 subparagraph (A).
							(D)Increase the
			 quantity of emission allowances obtained on a foreign greenhouse gas emissions
			 trading market that the owner or operator of any covered facility may use to
			 satisfy the allowance submission requirement of the covered facility under
			 section 1202(a), on the condition that the Administrator has certified the
			 market in accordance with the regulations promulgated pursuant to section
			 2502(a).
							(E)Increase the
			 quantity of offset allowances generated in accordance with subtitle D that the
			 owner or operator of any covered facility may use to satisfy the total
			 allowance submission requirement of the covered facility under section
			 1202(a).
							(F)Expand the
			 total quantity of emission allowances made available to all covered facilities
			 at any given time by borrowing against the total allowable quantity of emission
			 allowances to be provided for future years.
							(2)Subsequent
			 actionsOn determination by the Board to carry out a cost relief
			 measure pursuant to paragraph (1), the Board shall—
							(A)allow the
			 cost relief measure to be used only during the applicable allocation
			 year;
							(B)exercise the
			 cost relief measure incrementally, and only as needed to avoid significant
			 economic harm during the applicable allocation year;
							(C)specify the
			 terms of the relief to be achieved using the cost relief measure, including
			 requirements for entity-level or national market-level compensation to be
			 achieved by a specific date or within a specific time period;
							(D)in accordance
			 with section 2603(e), submit to the President and Congress a report describing
			 the actions carried out by the Board and recommendations for the terms under
			 which the cost relief measure should be authorized by Congress and carried out
			 by Federal entities; and
							(E)evaluate, at
			 the end of the applicable allocation year, actions that need to be carried out
			 during subsequent years to compensate for any cost relief measure carried out
			 during the applicable allocation year.
							(3)Action on
			 expansion of borrowing
							(A)In
			 generalIf the Board carries out a cost relief measure pursuant
			 to paragraph (1) that results in the expansion of borrowing of emission
			 allowances under this Act, and if the average daily closing price of emission
			 allowances for the 180-day period beginning on the date on which borrowing is
			 so expanded exceeds the upper range of the estimate provided under section
			 2605, the Board shall increase the quantity of emission allowances available
			 for the applicable allocation year in accordance with this paragraph.
							(B)RequirementsAn
			 increase in the quantity of emission allowances under subparagraph (A)
			 shall—
								(i)apply to all
			 covered facilities;
								(ii)be allocated
			 in accordance with the applicable formulas and procedures established under
			 this Act;
								(iii)be equal to
			 not more than 5 percent of the total quantity of emission allowances otherwise
			 available for the applicable allocation year under this Act;
								(iv)remain in
			 effect only for the applicable allocation year;
								(v)specify the
			 date by which the increase shall be repaid by covered facilities through a
			 proportionate reduction of emission allowances available for subsequent
			 allocation years; and
								(vi)require the
			 repayment under clause (v) to be made by not later than the date that is 15
			 years after the date on which the increase is provided.
								(b)AssessmentsNot
			 more frequently than semiannually, the Board may levy on owners and operators
			 of covered facilities an assessment sufficient to pay the estimated expenses of
			 the Board and the salaries of members of and employees of the Board during the
			 180-day period beginning on the date on which the assessment is levied, taking
			 into account any deficit carried forward from the preceding 180-day
			 period.
					(c)LimitationsNothing
			 in this section gives the Board the authority—
						(1)to consider
			 or prescribe entity-level petitions for relief from the costs of an emission
			 allowance allocation or trading program established under Federal law;
						(2)to carry out
			 any investigative or punitive process under the jurisdiction of any Federal or
			 State court;
						(3)to interfere
			 with, modify, or adjust any emission allowance allocation scheme established
			 under Federal law; or
						(4)to modify the
			 total quantity of emission allowances issued under this Act for the period of
			 calendar years 2012 through 2050.
						2605.Estimate
			 of costs to economy of limiting greenhouse gas emissionsNot later than July 1, 2014, the
			 Administrator, using economic and scientific analyses, shall submit to Congress
			 a report that describes—
					(1)the projected price range at which emission
			 allowances are expected to trade during the 2-year period of the initial
			 greenhouse gas emission market established under Federal law; and
					(2)the projected
			 impact of that market on the economy of the United States.
					IIIAllocating
			 and distributing allowances
			AAuctions
				3101.Allocation
			 for deposits into Deficit Reduction Fund
					(a)EstablishmentThere
			 is established in the Treasury a fund to be known as the Deficit
			 Reduction Fund (referred to in this section as the
			 Fund).
					(b)AppropriationsNo
			 disbursements shall be made from the Fund except pursuant to an appropriation
			 Act.
					(c)AllocationNot
			 later than April 1, 2011, and annually thereafter through calendar year 2049,
			 the Administrator shall allocate to the Corporation a percentage of the
			 quantity of emission allowances established for the following calendar year, as
			 follows:
						
							
								
									YearPercentage
									
								
								
									20126.10
									
									20136.33
									
									20146.56
									
									20156.79
									
									20167.02
									
									20177.25
									
									20187.71
									
									20197.94
									
									20208.40
									
									20219.09
									
									20229.43
									
									20239.89
									
									202410.52
									
									202511.16
									
									202611.85
									
									202712.77
									
									202813.46
									
									202914.15
									
									203014.43
									
									203115.99
									
									203215.99
									
									203315.99
									
									203415.99
									
									203515.99
									
									203615.99
									
									203715.99
									
									203815.99
									
									203915.99
									
									204015.99
									
									204115.99
									
									204215.99
									
									204315.99
									
									204415.99
									
									204515.99
									
									204615.99
									
									204715.99
									
									204815.99
									
									204915.99
									
									205015.99
									
								
							
						
					(d)AuctioningNot
			 later than 330 days before the beginning of a calendar year identified in the
			 table contained in subsection (c), the Corporation shall auction all of the
			 emission allowances allocated to the Corporation for the calendar year under
			 subsection (c).
					(e)DepositsThe
			 Corporation shall deposit all proceeds of auctions conducted pursuant to
			 subsection (d), immediately upon receipt of those proceeds, in the Fund.
					3102.Allocation
			 for early auctionsNot later
			 than 180 days after the date of enactment of this Act, the Administrator shall
			 allocate 5 percent of the quantity of remainder emission allowances for
			 calendar year 2012, 3 percent of the quantity of remainder emission allowances
			 for calendar year 2013, and 1 percent of the quantity of remainder emission
			 allowances for calendar 2014, to the Corporation for early auctioning in
			 accordance with section 4301.
				3103.Allocation
			 for annual auctionsNot later
			 than April 1, 2011, and annually thereafter through calendar year 2049, the
			 Administrator shall allocate to the Corporation for annual auctioning a
			 percentage of the quantity of remainder emission allowances for the following
			 calendar year, as follows:
					
						
							
								Calendar
					 YearPercentage of
					 Quantity of Remainder Emission Allowances Allocated to the Corporation
								
							
							
								201221.5
								
								201324.5
								
								201427.5
								
								201529.5
								
								201630.5
								
								201731.5
								
								201833.5
								
								201934.5
								
								202036.5
								
								202139.5
								
								202241
								
								202343
								
								202445.75
								
								202548.5
								
								202651.5
								
								202755.5
								
								202858.5
								
								202961.5
								
								203062.75
								
								203169.5
								
								203269.5
								
								203369.5
								
								203469.5
								
								203569.5
								
								203669.5
								
								203769.5
								
								203869.5
								
								203969.5
								
								204069.5
								
								204169.5
								
								204269.5
								
								204369.5
								
								204469.5
								
								204569.5
								
								204669.5
								
								204769.5
								
								204869.5
								
								204969.5
								
								205069.5
								
							
						
					
				BEarly
			 action
				3201.AllocationNot later than 2 years after the date of
			 enactment of this Act, the Administrator shall allocate to owners or operators
			 of covered facilities and other facilities that emit greenhouse gas, in
			 recognition of actions of the owners and operators taken since January 1, 1994,
			 that resulted in verified and credible reductions of greenhouse gas
			 emissions—
					(1)5 percent of the quantity of remainder
			 emission allowances for calendar year 2012;
					(2)4 percent of the quantity of remainder
			 emission allowances for calendar year 2013;
					(3)3 percent of the quantity of remainder
			 emission allowances for calendar year 2014;
					(4)2 percent of the quantity of remainder
			 emission allowances for calendar year 2015; and
					(5)1 percent of the quantity of remainder
			 emission allowances for calendar year 2016.
					3202.Distribution
					(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Administrator shall establish, by
			 regulation, procedures and standards for use in distributing, to owners and
			 operators of covered facilities and other facilities that emit greenhouse gas,
			 emission allowances allocated under section 3201.
					(b)ConsiderationThe
			 procedures and standards established under subsection (a) shall provide for
			 consideration of verified and credible emission reductions registered before
			 the date of enactment of this Act under—
						(1)the Climate
			 Leaders Program, or any other voluntary greenhouse gas reduction program of the
			 United States Environmental Protection Agency and United States Department of
			 Energy;
						(2)the Voluntary
			 Reporting of Greenhouse Gases Program of the Energy Information
			 Administration;
						(3)State or
			 regional greenhouse gas emission reduction programs that include systems for
			 tracking and verifying the greenhouse gas emission reductions; and
						(4)voluntary
			 entity programs that resulted in entity-wide reductions in greenhouse gas
			 emissions.
						(c)DistributionNot
			 later than 4 years after the date of enactment of this Act, the Administrator
			 shall distribute all emission allowances allocated under section 3201.
					CStates
				3301.Allocation
			 for energy savings
					(a)AllocationNot later than April 1, 2011, and annually
			 thereafter through calendar year 2049, the Administrator shall allocate 2
			 percent of the quantity of remainder emission allowances for the following
			 calendar year among States that have adopted regulations by not later than the
			 date on which the allowance allocations are made, that subject regulated
			 natural gas and electric utilities that deliver gas or electricity in those
			 States to regulations that—
						(1)automatically
			 adjust the rates charged by natural gas and electric utilities to fully recover
			 fixed costs of service without regard to whether their actual sales are higher
			 or lower than the forecast of sales on which the tariffed rates were based;
			 and
						(2)make
			 cost-effective energy-efficiency expenditures by investor-owned natural gas or
			 electric utilities at least as rewarding to their shareholders as power or
			 energy purchases, or expenditures on new energy supplies or
			 infrastructure.
						(b)Allocation
			 for building efficiencyNot later than January 1, 2012, and
			 annually thereafter through January 1, 2050, the Administrator shall allocate 1
			 percent of the quantity of remainder emission allowances among States that are
			 in compliance with section 304(c) of the Energy Conservation and Production Act
			 (as amended by section 5201).
					(c)DistributionNot later than 2 years after the date of
			 enactment of this Act, the Administrator shall establish procedures and
			 standards for the distribution of emission allowances to States in accordance
			 with subsections (a) and (b).
					(d)UseAny
			 State receiving emission allowances under this section for a calendar year
			 shall retire or use, in 1 or more of the ways described in section 3303(c)(1),
			 not less than 90 percent of the emission allowances allocated to the State (or
			 proceeds of the sale of those allowances) under this section for the calendar
			 year.
					3302.Allocation
			 for States with programs that exceed Federal emission reduction
			 targets
					(a)AllocationNot later than April 1, 2011, and annually
			 thereafter through calendar year 2049, the Administrator shall allocate 2
			 percent of the quantity of remainder emission allowances for the following
			 calendar year among States that have—
						(1)before the date of enactment of this Act,
			 enacted statewide greenhouse gas emission reduction targets that are more
			 stringent than the nationwide targets established under subtitle B of title I;
			 and
						(2)by the time of an allocation under this
			 subsection, imposed on covered facilities within the States aggregate
			 greenhouse gas emission limitations more stringent than those imposed on
			 covered facilities under subtitle B of title I.
						(b)DistributionNot
			 later than 2 years after the date of enactment of this Act, the Administrator
			 shall establish procedures and standards for use in distributing emission
			 allowances among States in accordance with subsection (a).
					(c)UseAny
			 State receiving emission allowances under this section for a calendar year
			 shall retire or use, in 1 or more of the ways described in section 3303(c)(1),
			 not less than 90 percent of the emission allowances allocated to the State (or
			 proceeds of the sale of those allowances) under this section for the calendar
			 year.
					3303.General
			 allocation
					(a)AllocationSubject
			 to subsection (d)(3), not later than April 1, 2011, and annually thereafter
			 through calendar year 2049, the Administrator shall allocate 5 percent of the
			 quantity of remainder emission allowances for the following calendar year among
			 States.
					(b)DistributionThe
			 allowances available for allocation to States under subsection (a) for a
			 calendar year shall be distributed as follows:
						(1)For each
			 calendar year, 1/3 of the quantity of allowances available
			 for allocation to States under subsection (a) shall be distributed among
			 individual States based on the proportion that—
							(A)the
			 expenditures of a State for the low-income home energy assistance program
			 established under the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C.
			 8621 et seq.) for the preceding calendar year; bears to
							(B)the
			 expenditures of all States for that program for the preceding calendar
			 year.
							(2)For each
			 calendar year, 1/3 of the quantity of allowances available
			 for allocation to States under subsection (a) shall be distributed among the
			 States based on the proportion that—
							(A)the
			 population of a State, as determined by the most recent decennial census
			 preceding the calendar year for which the allocation regulations are for the
			 allocation year; bears to
							(B)the
			 population of all States, as determined by that census.
							(3)For each
			 calendar year, 1/3 of the quantity of allowances available
			 for allocation to States under subsection (a) shall be distributed among the
			 States based on the proportion that—
							(A)the quantity
			 of carbon dioxide that would be emitted assuming that all of the coal that is
			 mined, natural gas that is processed, and petroleum that is refined within the
			 boundaries of a State during the preceding year is completely combusted and
			 that none of the carbon dioxide emissions are captured, as determined by the
			 Secretary of Energy; bears to
							(B)the aggregate
			 quantity of carbon dioxide that would be emitted assuming that all of the coal
			 that is mined, natural gas that is processed, and petroleum that is refined in
			 all States for the preceding year is completely combusted and that none of the
			 carbon dioxide emissions are captured, as determined by the Secretary of
			 Energy.
							(c)Use
						(1)In
			 generalDuring any calendar year, a State shall retire or use in
			 1 or more of the following ways not less than 90 percent of the allowances
			 allocated to the State (or proceeds of sale of those emission allowances) under
			 this section for that calendar year:
							(A)To mitigate
			 impacts on low-income energy consumers.
							(B)To promote
			 energy efficiency (including support of electricity and natural gas demand
			 reduction, waste minimization, and recycling programs).
							(C)To promote
			 investment in nonemitting electricity generation technology, including planning
			 for the siting of facilities employing that technology in States (including
			 territorial waters of States).
							(D)To improve
			 public transportation and passenger rail service and otherwise promote
			 reductions in vehicle miles traveled.
							(E)To encourage
			 advances in energy technology that reduce or sequester greenhouse gas
			 emissions.
							(F)To address local
			 or regional impacts of climate change, including by accommodating, protecting,
			 or relocating affected communities and public infrastructure.
							(G)To collect,
			 evaluate, disseminate, and use information necessary for affected coastal
			 communities to adapt to climate change (such as information derived from
			 inundation prediction systems).
							(H)To mitigate
			 obstacles to investment by new entrants in electricity generation markets and
			 energy-intensive manufacturing sectors.
							(I)To address
			 local or regional impacts of climate change policy, including providing
			 assistance to displaced workers.
							(J)To mitigate
			 impacts on energy-intensive industries in internationally competitive
			 markets.
							(K)To reduce
			 hazardous fuels, and to prevent and suppress wildland fire.
							(L)To fund
			 rural, municipal, and agricultural water projects that are consistent with the
			 sustainable use of water resources.
							(M)To fund any other
			 purpose the States determine to be necessary to mitigate any negative economic
			 impacts as a result of—
								(i)global warming;
			 or
								(ii)new regulatory
			 requirements as a result of this Act.
								(2)DeadlineA
			 State shall distribute or sell allowances for use in accordance with paragraph
			 (1) by not later than the beginning of each allowance allocation year.
						(3)Return of
			 allowancesNot later than 330 days before the end of each
			 allowance allocation year, a State shall return to the Administrator any
			 allowances not distributed by the deadline under paragraph (2).
						(4)Use for
			 recyclingDuring any calendar year, a State shall retire or use
			 not less than 5 percent of the emission allowances allocated to the State (or
			 proceeds of sale of those emission allowances) under this section for
			 increasing recycling rates through activities such as—
							(A)improving
			 recycling infrastructure;
							(B)increasing public
			 education on the benefits of recycling, particularly with respect to greenhouse
			 gases;
							(C)improving
			 residential, commercial, and industrial collection of recyclables;
							(D)improving
			 recycling system efficiency;
							(E)increasing
			 recycling yields; and
							(F)improving the
			 quality and usefulness of recycled materials.
							(d)Program for
			 tribal communities
						(1)EstablishmentNot
			 later than 3 years after the date of enactment of this Act, the Administrator,
			 in consultation with the Secretary of the Interior, shall by regulation
			 establish a program for tribal communities—
							(A)that is
			 designed to deliver assistance to tribal communities within the United States
			 that face disruption or dislocation as a result of global climate change;
			 and
							(B)under which
			 the Administrator shall distribute 0.5 percent of the quantity of remainder
			 emission allowances for each calendar among tribal governments of the tribal
			 communities described in subparagraph (A).
							(2)AllocationBeginning
			 in the first calendar year that begins after promulgation of the regulations
			 referred to in paragraph (1), and annually thereafter until calendar year 2050,
			 the Administrator shall allocate 0.5 percent of the quantity of remainder
			 emission allowances for each calendar year to the program established under
			 paragraph (1).
						3304.Allocation
			 for mass transit
					(a)AllocationNot
			 later than April 1, 2011, and annually thereafter through calendar year 2049,
			 the Administrator shall allocate 1 percent of the quantity of remainder
			 emission allowances for the following calendar year among States.
					(b)DistributionThe
			 emission allowances available for allocation to States under subsection (a) for
			 a calendar year shall be distributed among the States based on the formula
			 established in section 104(b)(1)(A) of title 23, United States Code.
					(c)UseDuring
			 any calendar year, a State receiving emission allowances under this section
			 shall—
						(1)use the emission
			 allowances (or proceeds of sale of those emission allowances) only for—
							(A)the operating
			 costs of State and municipal mass transit systems;
							(B)efforts to
			 increase mass transit service and ridership in the State, including by adding
			 new mass transit systems; and
							(C)efforts to
			 increase the efficiency of mass transit systems through the development,
			 purchase, or deployment of innovative technologies that reduce emissions of
			 greenhouse gases; and
							(2)shall ensure that
			 use of the emission allowances (or proceeds of sale of those emission
			 allowances) by the State for the purposes described in paragraph (1) is
			 geographically distributed as follows:
							(A)At least 60
			 percent in urban areas.
							(B)At least 20
			 percent in areas that are not urban areas.
							(C)20 percent as the
			 State determines to be appropriate.
							(d)Return of
			 unused emission allowancesAny State receiving emission
			 allowances under this section shall return to the Administrator any such
			 emission allowance that the State has failed to use in accordance with
			 subsection (c) by not later than 5 years after the date of receipt of the
			 emission allowance from the Administrator.
					(e)Use of returned
			 emission allowancesThe Administrator shall immediately transfer
			 to the Corporation for auctioning under section 4302 any emission allowances
			 returned to the Administrator under subsection (d).
					DElectricity
			 consumers
				3401.AllocationNot later than April 1, 2011, and annually
			 thereafter through calendar year 2049, the Administrator shall allocate among
			 load-serving entities 9 percent of the quantity of remainder emission
			 allowances for the following calendar year.
				3402.Distribution
					(a)In
			 generalFor each calendar
			 year, the emission allowances allocated under section 3401 shall be distributed
			 by the Administrator to each load-serving entity, including each rural electric
			 cooperative that serves as a load-serving entity in a State that is not a
			 participant in the pilot program established under section 3903(a), based on
			 the proportion that—
						(1)the quantity
			 of electricity delivered by the load-serving entity during the 3 calendar years
			 preceding the calendar year for which the emission allowances are distributed,
			 adjusted upward for electricity not delivered as a result of consumer
			 energy-efficiency programs implemented by the load-serving entity and verified
			 by the regulatory agency of the load-serving entity; bears to
						(2)the total
			 quantity of electricity delivered by all load-serving entities during those 3
			 calendar years.
						(b)BasisThe
			 Administrator shall base the determination of the quantity of electricity
			 delivered by a load-serving entity for the purpose of subsection (a) on the
			 most recent data available in annual reports filed with the Energy Information
			 Administration of the Department of Energy.
					3403.Use
					(a)In
			 generalAny load-serving entity that accepts emission allowances
			 distributed under section 3402 shall—
						(1)sell each
			 emission allowance distributed to the load-serving entity by not later than 1
			 year after receiving the emission allowance; and
						(2)pursue fair
			 market value for each emission allowance sold in accordance with paragraph
			 (1).
						(b)ProceedsAll
			 proceeds from the sale of emission allowances under subsection (a) shall be
			 used solely—
						(1)to mitigate
			 economic impacts on low- and middle-income energy consumers, including by
			 reducing transmission charges or issuing rebates; and
						(2)to promote
			 energy efficiency on the part of energy consumers.
						(c)Prohibition
			 on rebatesNo load-serving entity may use any proceeds from the
			 sale of emission allowances under subsection (a) to provide to any consumer a
			 rebate that is based on the quantity of electricity used by the
			 consumer.
					3404.Reporting
					(a)In
			 generalEach load-serving
			 entity that accepts emission allowances distributed under section 3402 shall,
			 for each calendar year for which the load-serving entity accepts emission
			 allowances, submit to the Administrator a report describing—
						(1)the date of
			 each sale of each emission allowance during the preceding year;
						(2)the amount of
			 revenue generated from the sale of emission allowances during the preceding
			 year; and
						(3)how, and to
			 what extent, the load-serving entity used the proceeds of the sale of the
			 emission allowances during the preceding year.
						(b)Availability
			 of reportsThe Administrator shall make available to the public
			 all reports submitted by any load-serving entity under subsection (b),
			 including by publishing those reports on the Internet.
					ENatural gas
			 consumers
				3501.AllocationNot later than April 1, 2011, and annually
			 thereafter through calendar year 2049, the Administrator shall allocate among
			 natural gas local distribution companies 2 percent of the quantity of remainder
			 emission allowances for the following calendar year.
				3502.DistributionFor each calendar year, the emission
			 allowances allocated under section 3501 shall be distributed by the
			 Administrator to each natural gas local distribution company based on the
			 proportion that—
					(1)the quantity of
			 natural gas delivered by the natural gas local distribution company during the
			 3 calendar years preceding the calendar year for which the emission allowances
			 are distributed, adjusted upward for natural gas not delivered as a result of
			 consumer energy-efficiency programs implemented by the natural gas local
			 distribution company and verified by the regulatory agency of the natural gas
			 local distribution company; bears to
					(2)the total
			 quantity of natural gas delivered by all natural gas local distribution
			 companies during those 3 calendar years.
					3503.Use
					(a)In
			 generalAny natural gas local distribution company that accepts
			 emission allowances distributed under section 3502 shall—
						(1)sell each
			 emission allowance distributed to the natural gas local distribution company by
			 not later than 1 year after receiving the emission allowance; and
						(2)pursue fair
			 market value for each emission allowance sold in accordance with paragraph
			 (1).
						(b)ProceedsAll
			 proceeds from the sale of emission allowances under subsection (a) shall be
			 used solely—
						(1)to mitigate
			 economic impacts on low- and middle-income energy consumers; and
						(2)to promote energy
			 efficiency on the part of energy consumers.
						(c)Prohibition on
			 rebatesNo natural gas local distribution company may use any
			 proceeds from the sale of emission allowances under subsection (a) to provide
			 to any consumer a rebate that is based on the quantity of natural gas used by
			 the consumer.
					3504.Reporting
					(a)In
			 generalEach natural gas local distribution company that accepts
			 emission allowances distributed under section 3502 shall, for each calendar
			 year for which the natural gas local distribution company accepts emission
			 allowances, submit to the Administrator a report describing—
						(1)the date of each
			 sale of each emission allowance during the preceding year;
						(2)the amount of
			 revenue generated from the sale of emission allowances during the preceding
			 year; and
						(3)how, and to what
			 extent, the natural gas local distribution company used the proceeds of the
			 sale of the emission allowances during the preceding year.
						(b)Availability of
			 reportsThe Administrator shall make available to the public all
			 reports submitted by any natural gas local distribution company under
			 subsection (a), including by publishing those reports on the Internet.
					FBonus
			 allowances for carbon capture and geological sequestration
				3601.AllocationNot later than 3 years after the date of
			 enactment of this Act, the Administrator shall—
					(1)establish a Bonus Allowance Account;
			 and
					(2)allocate 4 percent of the quantity of
			 remainder emission allowances for calendar years 2012 through 2030 to the Bonus
			 Allowance Account.
					3602.Qualifying
			 projects
					(a)DefinitionsIn
			 this section:
						(1)CommencedThe
			 term commenced, with respect to construction, means that an owner
			 or operator has obtained the necessary permits to undertake a continuous
			 program of construction and has entered into a binding contractual obligation,
			 with substantial financial penalties for cancellation, to undertake such a
			 program.
						(2)ConstructionThe
			 term construction means the fabrication, erection, or installation
			 of the technology for the carbon capture and sequestration project.
						(b)EligibilityTo
			 be eligible to receive emission allowances under this subtitle, a carbon
			 capture and sequestration project shall—
						(1)comply with such
			 criteria and procedures as the Administrator may establish, including a
			 requirement, as prescribed in subsection (c), for an annual emissions
			 performance standard for carbon dioxide emissions from any unit for which
			 allowances are allocated;
						(2)sequester, in a
			 geological formation permitted by the Administrator for that purpose in
			 accordance with regulations promulgated under part C of the Safe Drinking Water
			 Act (42 U.S.C. 300h et seq.), carbon dioxide captured from any unit for which
			 allowances are allocated; and
						(3)have begun
			 operation during the period beginning on January 1, 2008, and ending on
			 December 31, 2035.
						(c)Emission
			 performance standardsSubject to subsection (d), a carbon capture
			 and sequestration project shall be eligible to receive emission allowances
			 under this subtitle only if the project achieves 1 of the following emissions
			 performance standards for limiting carbon dioxide emissions from the unit on an
			 annual average basis:
						(1)For an electric
			 generation unit that is not a new entrant, an annual emissions rate of not more
			 than 1,200 pounds of carbon dioxide per megawatt-hour of net electricity
			 generation, after subtracting the carbon dioxide that is captured and
			 sequestered.
						(2)For a new entrant
			 electric generation unit for which construction of the unit commenced prior to
			 July 1, 2018, an annual emissions rate of not more than 800 pounds of carbon
			 dioxide per megawatt-hour of net electricity generation, after subtracting the
			 carbon dioxide that is captured and sequestered.
						(3)For a new entrant
			 electric generation unit for which construction of the unit commenced on or
			 after July 1, 2018, an annual emissions rate of not more than 350 pounds of
			 carbon dioxide per megawatt-hour of net electricity generation, after
			 subtracting the carbon dioxide that is captured and sequestered.
						(4)For any unit at a
			 covered facility that is not an electric generation unit, an annual emissions
			 rate that is achieved by the capture and sequestration of a minimum of 85
			 percent of the total carbon dioxide emissions produced by the unit.
						(d)Adjustment of
			 performance standards
						(1)In
			 generalThe Corporation may adjust the emissions performance
			 standard for a carbon capture and sequestration project under subsection (c)
			 for an electric generation unit that uses subbituminous coal, lignite, or
			 petroleum coke in significant amounts.
						(2)RequirementIn
			 any case described in paragraph (1), the performance standard for the project
			 shall prescribe an annual emissions rate that requires the project to achieve
			 an equivalent reduction from uncontrolled carbon dioxide emissions levels from
			 the use of subbituminous coal, lignite, or petroleum coke, as compared to the
			 emissions that the project would have achieved if that unit had combusted only
			 bituminous coal during the particular year.
						3603.Distribution
					(a)In
			 generalSubject to section 3604, for each of calendar years 2012
			 through 2039, the Administrator shall distribute emission allowances from the
			 Bonus Allowance Account to each qualifying project under this subtitle in a
			 quantity equal to the product obtained by multiplying—
						(1)the bonus
			 allowance adjustment factor, as determined under subsection (b);
						(2)the number of
			 metric tons of carbon dioxide emissions avoided through capture and geologic
			 sequestration of emissions by the project; and
						(3)the bonus
			 allowance rate for that calendar year, as provided in the following
			 table:
							
								
									
										
					 YearBonus
					 Allowance Rate
										
									
									
										20124.5
										
										20134.5
										
										20144.5
										
										20154.5
										
										20164.5
										
										20174.5
										
										20184.2
										
										20193.9
										
										20203.6
										
										20213.3
										
										20223.0
										
										20232.7
										
										20242.4
										
										20252.1
										
										20261.8
										
										20271.5
										
										20281.3
										
										20291.1
										
										20300.9
										
										20310.7
										
										20320.5
										
										20330.5
										
										20340.5
										
										20350.5
										
										20360.5
										
										20370.5
										
										20380.5
										
										20390.5
										
									
								
							
						(b)Bonus allowance
			 adjustment ratioThe Administrator shall determine the bonus
			 allowance adjustment factor by dividing a carbon dioxide emissions rate of 350
			 pounds per megawatt-hour by the annual carbon dioxide emissions rate, on a
			 pounds per megawatt-hour basis, that a qualifying project at the electric
			 generation unit achieved during a particular year, except that—
						(1)the factor shall
			 be equal to 1 in the case of a project that qualifies under section 3602(c)(1)
			 during the first 4 years that emissions allowances are distributed to the
			 project; and
						(2)the factor shall
			 not exceed 1 for any qualifying project.
						3604.10-Year
			 limitA qualifying project may
			 receive annual emission allowances under this subsection only for—
					(1)the first 10 years of operation; or
					(2)if the unit
			 covered by the qualifying project began operating before January 1, 2012, the
			 period of calendar years 2012 through 2021.
					3605.Exhaustion
			 of bonus allowance accountIf,
			 at the beginning of a calendar year, the Administrator determines that the
			 number of emission allowances remaining in the Bonus Allowance Account will be
			 insufficient to allow the distribution, in that calendar year, of the number of
			 allowances that otherwise would be distributed under section 3603 for the
			 calendar year, the Administrator shall, for the calendar year—
					(1)distribute
			 the remaining bonus allowances only to qualifying projects that were already
			 qualifying projects during the preceding calendar year;
					(2)distribute
			 the remaining bonus allowances to those qualifying projects on a pro rata
			 basis; and
					(3)discontinue
			 the program established under this subtitle as of the date on which the Bonus
			 Allowance Account is projected to be fully used based on projects already in
			 operation.
					GDomestic
			 agriculture and forestry
				3701.AllocationNot later than April 1, 2011, and annually
			 thereafter through calendar year 2049, the Administrator shall allocate to the
			 Secretary of Agriculture 5 percent of the quantity of remainder emission
			 allowances for the following calendar year for use in—
					(1)achieving real, verifiable, additional,
			 permanent, and enforceable reductions in greenhouse gas emissions from the
			 agriculture and forestry sectors of the United States economy; and
					(2)achieving real, verifiable, additional,
			 permanent, and enforceable increases in greenhouse gas sequestration from those
			 sectors.
					3702.Agricultural
			 and forestry greenhouse gas management research
					(a)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Agriculture, in consultation with scientific and agricultural and forestry
			 experts, shall prepare and submit to Congress a report that describes the
			 status of research on agricultural and forestry greenhouse gas management,
			 including a description of—
						(1)research on
			 soil carbon sequestration and other agricultural and forestry greenhouse gas
			 management that has been carried out;
						(2)any
			 additional research that is necessary;
						(3)the proposed
			 priority for additional research;
						(4)the most
			 appropriate approaches for conducting the additional research; and
						(5)the extent to
			 which and the manner in which carbon credits that are specific to agricultural
			 and forestry operations, including harvested wood products and the reduction of
			 hazardous fuels to reduce the risk of uncharacteristically severe wildfires,
			 should be valued and allotted.
						(b)Standardized
			 system of soil carbon measurement and certification for the agricultural and
			 forestry sectors
						(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary of Agriculture shall establish a standardized system of
			 carbon measurement and certification for the agricultural and forestry
			 sectors.
						(2)AdministrationIn
			 establishing the system, the Secretary of Agriculture shall—
							(A)create a
			 standardized system of measurements for agricultural and forestry greenhouse
			 gases; and
							(B)delineate the
			 most appropriate system of certification of credit by public or private
			 entities.
							(c)ResearchAfter
			 the date of submission of the report described in paragraph (1), the President
			 and the Secretary of Agriculture (in collaboration with the member institutions
			 of higher education of the Consortium for Agricultural Soil Mitigation of
			 Greenhouse Gases, institutions of higher education, and research entities)
			 shall initiate a program to conduct any additional research that is
			 necessary.
					3703.Distribution
					(a)In
			 generalTaking into account
			 the report prepared under section 3702(a), the Secretary of Agriculture shall
			 establish, by regulation, a program under which agricultural and forestry
			 allowances may be distributed to entities that carry out projects on
			 agricultural and forest land that achieve real, verifiable, additional,
			 permanent, and enforceable greenhouse gas emission mitigation benefits.
					(b)Nitrous oxide
			 and methaneThe Secretary of Agriculture shall ensure that,
			 during any 5-year period, the average annual percentage of the quantity of
			 remainder emission allowances that is distributed to entities under the program
			 established under subsection (a) specifically for achieving real, verifiable,
			 additional, permanent, and enforceable reductions in nitrous oxide emissions
			 through soil management or achieving real, verifiable, additional, permanent,
			 and enforceable reductions in methane emissions through enteric fermentation
			 and manure management shall be 0.5 percent.
					(c)RequirementThe
			 Secretary of Agriculture shall distribute emission allowances under this
			 section in a manner that maximizes the avoidance or reduction of greenhouse gas
			 emissions.
					HInternational
			 forest protection
				3801.FindingsCongress finds that—
					(1)land-use
			 change and forest sector emissions account for approximately 20 percent of
			 global greenhouse gas emissions;
					(2)land
			 conversion and deforestation are 2 of the largest sources of greenhouse gas
			 emissions in the developing world, amounting to roughly 40 percent of the total
			 greenhouse gas emissions of the developing world;
					(3)with
			 sufficient data, deforestation rates and forest carbon stocks can be measured
			 with an acceptable level of uncertainty; and
					(4)encouraging
			 reduced deforestation and other forest carbon activities in other countries
			 can—
						(A)provide
			 critical leverage to encourage voluntary developing country participation in
			 emission limitation regimes;
						(B)facilitate
			 greater overall reductions in greenhouse gas emissions than would otherwise be
			 practicable; and
						(C)substantially
			 benefit biodiversity, conservation, and indigenous and other forest-dependent
			 people in developing countries.
						3802.Definition
			 of forest carbon activitiesIn
			 this subtitle, the term forest carbon activities means—
					(1)activities
			 directed at reducing greenhouse gas emissions from deforestation and forest
			 degradation in countries other than the United States; and
					(2)activities
			 directed at increasing sequestration of carbon through restoration of forests,
			 and degraded land in countries other than the United States that has not been
			 forested prior to restoration, afforestation, and improved forest management,
			 that meet the eligibility requirements promulgated under section
			 3804(a).
					3803.AllocationNot later than April 1, 2011, and annually
			 thereafter through calendar year 2049, the Administrator shall allocate and
			 distribute 2.5 percent of the quantity of remainder emission allowances for the
			 following calendar year for use in carrying out forest carbon activities in
			 countries other than the United States.
				3804.Definition
			 and eligibility requirements
					(a)Eligibility
			 requirements for forest carbon activitiesNot later than 2 years
			 after the date of enactment of this Act, the Administrator, in consultation
			 with the Secretary of the Interior, the Secretary of State, and the Secretary
			 of Agriculture, shall promulgate eligibility requirements for forest carbon
			 activities directed at reducing emissions from deforestation and forest
			 degradation, and at sequestration of carbon through restoration of forests and
			 degraded land, afforestation, and improved forest management in countries other
			 than the United States, including requirements that those activities be—
						(1)carried out
			 and managed in accordance with widely-accepted environmentally sustainable
			 forestry practices; and
						(2)designed—
							(A)to promote
			 native species and restoration of native forests, where practicable; and
							(B)to avoid the
			 introduction of invasive nonnative species.
							(b)Quality
			 criteria for forest carbon allocationsNot later than 2 years
			 after the date of enactment of this Act, the Administrator, in consultation
			 with the Secretary of the Interior, the Secretary of State, and the Secretary
			 of Agriculture, shall promulgate regulations establishing the requirements for
			 eligibility to receive allowances under this section, including requirements
			 that ensure that the emission reductions or sequestrations are real, permanent,
			 additional, verifiable and enforceable, with reliable measuring and monitoring
			 and appropriate accounting for leakage.
					3805.International
			 forest carbon activities
					(a)In
			 generalThe Administrator, in consultation with the Secretary of
			 State, shall identify and periodically update a list of countries that
			 have—
						(1)demonstrated
			 capacity to participate in international forest carbon activities,
			 including—
							(A)sufficient
			 historical data on changes in national forest carbon stocks;
							(B)technical
			 capacity to monitor and measure forest carbon fluxes with an acceptable level
			 of uncertainty; and
							(C)institutional
			 capacity to reduce emissions from deforestation and degradation;
							(2)capped
			 greenhouse gas emissions or otherwise established a national emission reference
			 scenario based on historical data; and
						(3)commenced an
			 emission reduction program for the forest sector.
						(b)Additionality
						(1)Reduction
			 in deforestation and forest degradationA verified reduction in
			 greenhouse gas emissions from deforestation and forest degradation under a cap
			 or from a nationwide emissions reference scenario described in subsection (a)
			 shall be—
							(A)eligible for
			 distribution of emission allowances under this section; and
							(B)considered to
			 satisfy the additionality criterion.
							(2)Periodic
			 review of national level reductions in deforestation and
			 degradationThe Administrator, in consultation with the Secretary
			 of State, shall identify and periodically update a list of countries described
			 in subsection (a) that have—
							(A)achieved
			 national-level reductions of deforestation and degradation below a historical
			 reference scenario, taking into consideration the average annual deforestation
			 and degradation rates of the country and of all countries during a period of at
			 least 5 years; and
							(B)demonstrated
			 those reductions using remote sensing technology that meets international
			 standards.
							(3)Other
			 forest carbon activitiesA forest carbon activity, other than a
			 reduction in deforestation or forest degradation, shall be eligible for
			 distribution of emission allowances under this section, subject to the quality
			 criteria for forest carbon activities identified in this Act or in regulations
			 promulgated under this Act.
						(c)Recognition
			 of forest carbon activitiesWith respect to countries other than
			 countries described in subsection (a), the Administrator—
						(1)shall
			 recognize forest carbon activities, subject to the quality criteria for forest
			 carbon activities identified in this Act and regulations promulgated under this
			 Act; and
						(2)is encouraged
			 to identify other incentives, including economic and market-based incentives,
			 to encourage developing countries with largely-intact native forests to protect
			 those forests.
						3806.Reviews
			 and discount
					(a)ReviewsNot
			 later than 3 years after the date of enactment of this Act, and 5 years
			 thereafter, the Administrator shall conduct a review of the program under this
			 subtitle.
					(b)DiscountIf,
			 after the date that is 10 years after the date of enactment of this Act, the
			 Administrator determines that foreign countries that, in the aggregate,
			 generate greenhouse gas emissions accounting for more than 0.5 percent of
			 global greenhouse gas emissions have not capped those emissions, established
			 emissions reference scenarios based on historical data, or otherwise reduced
			 total forest emissions, the Administrator may apply a discount to distributions
			 of emission allowances to those countries under this section.
					ITransition
			 assistance
				3901.General
			 allocation and distribution
					(a)General
			 allocationNot later than
			 April 1, 2011, and annually thereafter through January 1, 2029, the
			 Administrator shall allocate percentages of the quantity of remainder emission
			 allowances for the following calendar year as follows:
						
							
								
									Calendar
					 YearFossil fuel-fired
					 electric power generating facilitiesRural electric cooperativesOwners and operators of energy
					 intensive manufacturing facilitiesFacilities that produce or import petroleum-based fuelHFC producers and importers
									
								
								
									20121911022
									
									20131911022
									
									20141911022
									
									20151911022
									
									20161911022
									
									20171911022
									
									2018181922
									
									2019171922
									
									2020161822
									
									2021141722
									
									202213171.751.75
									
									202312161.751.75
									
									202411151.51.25
									
									2025101411
									
									202681311
									
									20276120.50.5
									
									20284110.50.5
									
									2029210.50.250.25
									
									2030110.250.250.25
									
								
							
						
					(b)General
			 distributionNot later than 1 year after the date of enactment of
			 this Act, the Administrator shall establish a system for distributing to
			 entities identified under subsection (a) the emission allowances allocated
			 under that subsection.
					(c)Facilities that
			 shut downThe system established pursuant to subsection (b) shall
			 ensure, notwithstanding any other provision of this subtitle, that—
						(1)emission
			 allowances are not distributed to an owner or operator for any facility that
			 has been permanently shut down at the time of the distribution;
						(2)the owner or
			 operator of any facility that permanently shuts down in a calendar year shall
			 promptly return to the Administrator any emission allowances that the
			 Administrator has distributed for that facility for any subsequent calendar
			 years; and
						(3)that, if a
			 facility receives a distribution of emission allowances under this subtitle for
			 a calendar year and subsequently permanently shuts down during that calendar
			 year, the owner or operator of the facility shall promptly return to the
			 Administrator a number of emission allowances equal to the number that the
			 Administrator determines is the portion that the owner or operator will no
			 longer need to submit for that facility under section 1202(a).
						3902.Distributing
			 emission allowances to owners and operators of fossil fuel-fired electric power
			 generating facilities
					(a)New
			 entrants
						(1)In
			 generalAs part of the system established under section 3901(b),
			 the Administrator shall, for each calendar year, set aside, from the quantity
			 of emission allowances represented by the percentages described in the table
			 contained in section 3901(a) for owners and operators of fossil fuel-fired
			 electric power generating facilities, a quantity of emission allowances for
			 distribution to owners and operators of new entrant fossil fuel-fired electric
			 power generating facilities (including such new entrant facilities owned or
			 operated by rural electric cooperatives in any State that is not a participant
			 in the pilot program established under section 3903(a)).
						(2)Calculation
			 of allowancesThe quantity of emission allowances distributed by
			 the Administrator for a calendar year to a new entrant fossil fuel-fired
			 electric power generating facility under paragraph (1) shall be equal to the
			 product obtained by multiplying—
							(A)the average
			 greenhouse gas emission rate of all fossil fuel-fired electric power generating
			 facilities that commenced operations during the 5 years preceding the date of
			 enactment of this Act; and
							(B)the
			 electricity generated by the facility during the calendar year, adjusted
			 downward on a pro rata basis for each new facility in the event that
			 insufficient allowances are available under section 3901(a) for a calendar
			 year.
							(b)Incumbents
						(1)In
			 generalAs part of the system established under section 3901(b),
			 the Administrator shall, for each calendar year, distribute to fossil
			 fuel-fired electric power generating facilities (including such facilities
			 owned or operated by rural electric cooperatives in any State that is not a
			 participant in the pilot program established under section 3903(a)) that were
			 operating during the calendar year preceding the year in which this Act was
			 enacted the emission allowances represented by the percentages described in the
			 table contained in section 3901(a) for owners and operators of fossil
			 fuel-fired electric power generating facilities that remain after the
			 distribution of emission allowances under subsection (a).
						(2)Calculation
			 of allowancesThe quantity of emission allowances distributed to
			 a fossil fuel-fired electric power generating facility under paragraph (1)
			 shall be equal to the product obtained by multiplying—
							(A)the quantity
			 of emission allowances available for distribution under paragraph (1);
			 and
							(B)the quotient
			 obtained by dividing—
								(i)the annual
			 average quantity of carbon dioxide equivalents emitted by the facility during
			 the 3 calendar years preceding the date of enactment of this Act; by
								(ii)the annual
			 average of the aggregate quantity of carbon dioxide equivalents emitted by all
			 fossil fuel-fired electric power generating facilities during those 3 calendar
			 years.
								3903.Distributing
			 additional emission allowances to rural electric cooperatives
					(a)Establishment
			 of pilot program
						(1)In
			 generalAs part of the system established under section 3901(b),
			 the Administrator shall establish a pilot program for distributing to rural
			 electric cooperatives in the States described in paragraph (2), for each of
			 calendar years 2012 through 2029, 15 percent of the total number of emission
			 allowances allocated for the calendar year to rural electric cooperatives under
			 section 3901(a).
						(2)Description of
			 StatesThe States referred to in subsection (a) are—
							(A)1 State east of
			 the Mississippi River in which 13 rural electric cooperatives sold to consumers
			 in that State electricity in a quantity of 9,000,000 to 10,000,000 MWh,
			 according to Energy Information Administration data for calendar year 2005;
			 and
							(B)1 State west of
			 the Mississippi River in which 30 rural electric cooperatives sold to consumers
			 in that State electricity in a quantity of 3,000,000 to 4,000,000 MWh,
			 according to Energy Information Administration data for calendar year
			 2005.
							(b)Distribution to
			 other StatesAs part of the system established under section
			 3901(b), the Administrator shall establish a system for distributing to rural
			 electric cooperatives in all States other than the 2 States described in
			 subsection (a)(2), for each of calendar years 2012 through 2029, 85 percent of
			 the total number of emission allowances allocated for the calendar year to
			 rural electric cooperatives under section 3901(a), in proportion to the sales
			 of each rural electric cooperative, as reported by the Energy Information
			 Administration.
					(c)LimitationNo
			 rural electric cooperative that receives emission allowances under subsection
			 (a) shall receive any emission allowance under subsection (b), section 3902, or
			 section 3402.
					(d)ReportNot
			 later than January 1, 2015, and every 3 years thereafter, the Administrator
			 shall submit to Congress a report describing the success of the pilot program
			 established under subsection (a), including a description of—
						(1)the benefits
			 realized by ratepayers of the rural electric cooperatives that receive
			 allowances under the pilot program; and
						(2)the use by those
			 rural electric cooperatives of advanced, low greenhouse gas-emitting electric
			 generation technologies, if any.
						3904.Distributing
			 emission allowances to owners and operators of energy intensive manufacturing
			 facilities
					(a)DefinitionsIn
			 this section:
						(1)Currently
			 operating facilityThe term currently operating
			 facility means an eligible manufacturing facility that had significant
			 operations during the calendar year preceding the calendar year for which
			 emission allowances are being distributed under this section.
						(2)Eligible
			 manufacturing facility
							(A)In
			 generalThe term eligible manufacturing facility
			 means a manufacturing facility located in the United States that principally
			 manufactures iron, steel, aluminum, pulp, paper, cement, chemicals, or such
			 other products as the Administrator may determine, by rule, are likely to be
			 significantly disadvantaged in competitive international markets as a result of
			 indirect costs of the program established under this Act.
							(B)ExclusionThe
			 term eligible manufacturing facility does not include a facility
			 eligible to receive emission allowances under section 3902, 3903, or
			 3905.
							(3)Indirect carbon
			 dioxide emissionsThe term indirect carbon dioxide
			 emissions means the product obtained by multiplying (as determined by
			 the Administrator)—
							(A)the quantity of
			 electricity consumption at an eligible manufacturing facility; and
							(B)the rate of
			 carbon dioxide emission per kilowatt-hour output for the region in which the
			 manufacturer is located.
							(4)New entrant
			 manufacturing facilityThe term new entrant manufacturing
			 facility, with respect to a calendar year, means an eligible
			 manufacturing facility that began operation during or after the calendar year
			 for which emission allowances are being distributed under this section.
						(b)Total
			 allocation for currently operating facilitiesAs part of the
			 system established under section 3901(b), the Administrator shall, for each
			 calendar year, distribute 96 percent of the total quantity of emission
			 allowances available for allocation to carbon-intensive manufacturing under
			 section 3901(a) to currently operating facilities.
					(c)Total
			 allocation for currently operating facilities in each category of manufacturing
			 facilitiesThe quantity of emission allowances distributed by the
			 Administrator for a calendar year to facilities in each category of currently
			 operating facilities shall be equal to the product obtained by
			 multiplying—
						(1)the total
			 quantity of emission allowances available for allocation under subsection (b);
			 and
						(2)the ratio that
			 (during the calendar year preceding the calendar year for which emission
			 allowances are being distributed under this section)—
							(A)the sum of the
			 direct and indirect carbon dioxide emissions by currently operating facilities
			 in the category; bears to
							(B)the sum of the
			 direct and indirect carbon dioxide emissions by all currently operating
			 facilities.
							(d)Individual
			 allocations to currently operating facilitiesThe quantity of
			 emission allowances distributed by the Administrator for a calendar year to a
			 currently operating facility shall be a quantity equal to the product obtained
			 by multiplying—
						(1)the total
			 quantity of emission allowances available for allocation to currently-operating
			 facilities in the appropriate category, as determined under subsection (c);
			 and
						(2)the ratio that
			 (during the 3 calendar years preceding the year for which the allocation rule
			 is promulgated for the allocation period)—
							(A)the average
			 number of production employees employed at the facility; bears to
							(B)the average
			 number of production employees employed at all existing eligible manufacturing
			 facilities in the appropriate category.
							(e)New entrant
			 manufacturing facilities
						(1)In
			 generalAs part of the system established under section 3901(b),
			 the Administrator shall, for each calendar year, distribute 4 percent of the
			 total quantity of emission allowances available for allocation to carbon
			 intensive manufacturing under section 3901(a) to new entrant manufacturing
			 facilities.
						(2)Individual
			 allocationsThe quantity of emission allowances distributed by
			 the Administrator for a calendar year to a new entrant manufacturing facility
			 shall be proportional to the product obtained by multiplying—
							(A)the average
			 number of production employees employed at the new entrant manufacturing
			 facility during the prior calendar year; and
							(B)the rate (in
			 emission allowances per production employee) at which emission allowances were
			 allocated to currently operating facilities in the appropriate category for the
			 calendar year, as determined under subsection (d).
							3905.Distributing
			 emission allowances to owners and operators of facilities and other entities
			 that produce or import petroleum-based fuel
					(a)In
			 generalAs part of the system established under section 3901(b),
			 the Administrator shall, for each calendar year, distribute to facilities or
			 entities that produce or import petroleum-based fuel the emission allowances
			 represented by the percentages described in the table contained in section
			 3901(a) for owners and operators of facilities or entities that produce or
			 import petroleum-based fuel.
					(b)Calculation of
			 allowancesThe quantity of emission allowances distributed to a
			 facility or entity under subsection (a) shall be equal to the product obtained
			 by multiplying—
						(1)the quantity of
			 emission allowances available for distribution under subsection (a); and
						(2)the quotient
			 obtained by dividing—
							(A)the annual
			 average of the aggregate quantity of the petroleum-based products produced or
			 imported by that facility or entity during the 3 calendar years preceding the
			 distribution of allowances; by
							(B)the annual
			 average of the aggregate quantity of petroleum-based products produced or
			 imported by covered facilities and entities that produced or imported
			 petroleum-based fuel during those preceding 3 calendar years.
							3906.Distributing
			 emission allowances to hydrofluorocarbon producers and importers
					(a)In
			 generalThe emission allowances allocated to hydrofluorocarbon
			 producers and hydrofluorocarbon importers under section 3901(a) shall be
			 distributed to the individual hydrofluorocarbon producers and hydrofluorocarbon
			 importers in accordance with section 10005.
					(b)EffectThe
			 distributions under subsection (a) shall not, in any way, limit or otherwise
			 alter the prohibitions set forth in subsection 10007(b).
					JReducing methane
			 emissions from landfills and coal mines
				3907.AllocationNot later than April 1, 2011, and annually
			 thereafter through 2049, the Administrator shall allocate 1 percent of the
			 quantity of remainder emission allowances for the following calendar year to a
			 program for achieving real, verifiable, additional, permanent, and enforceable
			 reductions in emissions of methane from landfills and coal mines.
				3908.Distribution
					(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Administrator shall establish a program that includes a system for
			 distributing to individual entities the emission allowances allocated under
			 section 3907.
					(b)RequirementThe
			 Administrator shall distribute emission allowances under subsection (a) in a
			 manner that maximizes the avoidance or reduction of greenhouse gas
			 emissions.
					IVAuctions and
			 uses of auction proceeds
			AFunds
				4101.EstablishmentThere are established in the Treasury of the
			 United States the following funds:
					(1)The Energy
			 Assistance Fund.
					(2)The Climate
			 Change Worker Training Fund.
					(3)The
			 Adaptation Fund.
					(4)The Climate
			 Change and National Security Fund.
					(5)The Bureau of
			 Land Management Emergency Firefighting Fund.
					(6)The Forest
			 Service Emergency Firefighting Fund.
					(7)The Climate
			 Security Act Management Fund.
					4102.Amounts
			 in FundsEach Fund established
			 by section 4101 shall consist of such amounts as are deposited into the
			 respective Fund under subtitle C.
				BClimate
			 Change Credit Corporation
				4201.Establishment
					(a)In
			 generalThere is established, as a nonprofit corporation without
			 stock, a corporation to be known as the Climate Change Credit
			 Corporation.
					(b)TreatmentThe
			 Corporation shall not be considered to be an agency or establishment of the
			 Federal Government.
					4202.Applicable
			 lawsThe Corporation shall be
			 subject to this title and, to the extent consistent with this title, the
			 District of Columbia Business Corporation Act (D.C. Code section 29–301 et
			 seq.).
				4203.Board of
			 directors
					(a)In
			 generalThe Corporation shall have a board of directors composed
			 of 5 individuals who are citizens of the United States, of whom 1 shall be
			 elected annually by the board to serve as Chairperson.
					(b)Political
			 affiliationNot more than 3 members of the board serving at any
			 time may be affiliated with the same political party.
					(c)Appointment
			 and termA member of the board shall be appointed by the
			 President, by and with the advice and consent of the Senate, for a term of 5
			 years.
					(d)QuorumThree
			 members of the board shall constitute a quorum for a meeting of the board of
			 directors.
					(e)Prohibitions
						(1)Conflicts of
			 interestAn individual employed by, or holding any official
			 relationship (including any shareholder) with, any entity engaged in the
			 generation, transmission, distribution, or sale of energy, an individual who
			 has any pecuniary interest in the generation, transmission, distribution, or
			 sale of energy, or an individual who has a pecuniary interest in the
			 implementation of this Act, shall not be appointed to the Corporation under
			 this subtitle.
						(2)No other
			 employmentA member of the Corporation shall not hold any other
			 employment during the term of service of the member.
						(f)Vacancies
						(1)In
			 generalA vacancy on the Corporation—
							(A)shall not affect
			 the powers of the Corporation; and
							(B)shall be filled
			 in the same manner as the original appointment was made.
							(2)Service until
			 new appointmentA member of the Corporation the term of whom has
			 expired or otherwise been terminated shall continue to serve until the date on
			 which a replacement is appointed if the President determines that service to be
			 appropriate.
						(g)Removal
						(1)In
			 generalA member may be removed from the Corporation on
			 determination of the President for cause.
						(2)NotificationNot
			 later than 30 days before removing a member from the Corporation for cause
			 under paragraph (1), the President shall provide to Congress an advance
			 notification of the determination by the President to remove the member.
						4204.Review and
			 audit by Comptroller GeneralNot later than January 1, 2013, and annually
			 thereafter, the Comptroller General of the United States shall conduct a review
			 and audit of each expenditure made pursuant to this title to determine the
			 efficacy of the programs, expenditures, and projects funded under this
			 title.
				CAuctions
				4301.Early
			 auctions
					(a)Initiation
			 of auctioningNot later than
			 1 year after the date of enactment of this Act, the Corporation shall begin
			 auctioning the emission allowances allocated to the Corporation under section
			 3102.
					(b)Completion
			 of auctioningNot later than December 31, 2010, the Corporation
			 shall complete auctioning of all allowances allocated to the Corporation under
			 section 3102.
					(c)Proceeds
			 from early auctioningThe Corporation shall use to carry out
			 programs established under subtitle D all proceeds of early auctioning
			 conducted by the Corporation under this section.
					4302.Annual
			 auctions
					(a)In
			 generalNot later than 330 days before the beginning of a
			 calendar year identified in the table contained in section 3103, the
			 Corporation shall auction all of the allowances allocated to the Corporation
			 for that year by the Administrator under section 3103.
					(b)Proceeds
			 from annual auctioning
						(1)Bureau of Land
			 Management Emergency Firefighting FundFor each of calendar years
			 2012 through 2050, the Corporation shall deposit into the Bureau of Land
			 Management Emergency Firefighting Fund established by section 4101(5) proceeds,
			 from annual auctions that the Corporation conducts for the calendar year under
			 this section, that are sufficient to ensure that the amount in the Fund equals
			 $300,000,000.
						(2)Forest Service
			 Emergency Firefighting FundFor each of calendar years 2012
			 through 2050, the Corporation shall deposit into the Forest Service Emergency
			 Firefighting Fund established by section 4101(6) proceeds, from annual auctions
			 that the Corporation conducts for the calendar year under this section, that
			 are sufficient to ensure that the amount in the Fund equals
			 $800,000,000.
						(3)Climate
			 Security Act Management Fund
							(A)In
			 generalFor each of calendar years 2012 through 2050, the
			 Corporation shall deposit into the Climate Security Act Management Fund
			 established by section 4101(7) such percentage of the proceeds of the annual
			 auctions conducted by the Corporation for the calendar year under this section
			 as the Administrator determines to be sufficient to efficiently and effectively
			 administer this Act.
							(B)DistributionThe
			 Administrator may distribute funds from the Climate Security Act Management
			 Fund to the Secretary of Agriculture, the Secretary of Labor, and the Carbon
			 Market Efficiency Board, as the Administrator determines to be necessary to
			 assist in carrying out this Act.
							(C)Use of
			 fundsThe head of a Federal agency or department may use funds
			 from the Climate Security Act Management Fund for the costs to the agency or
			 department of carrying out this Act, including the costs of—
								(i)promulgation of
			 regulations;
								(ii)development of
			 policy guidance;
								(iii)development and
			 operation of information systems;
								(iv)certification of
			 monitoring equipment;
								(v)conducting
			 facilities audits and inspections;
								(vi)monitoring and
			 modeling;
								(vii)quality
			 assurance and verification functions;
								(viii)enforcement;
								(ix)administration;
								(x)outreach;
								(xi)training;
								(xii)field audits;
			 and
								(xiii)financial
			 management.
								(D)TreatmentAmounts
			 in the Climate Security Act Management Fund—
								(i)shall be used
			 only to advance the purposes described in section 3;
								(ii)are subject to
			 the availability of appropriations; and
								(iii)shall remain
			 available until expended.
								(4)Use of
			 remaining proceeds
							(A)In
			 generalFor each of calendar years 2012 through 2050, the
			 Corporation shall use the proceeds of the annual auctions conducted by the
			 Corporation for the calendar year under this section in accordance with this
			 paragraph.
							(B)Energy
			 technology deploymentFor each of calendar years 2012 through
			 2050, the Corporation shall use to carry out the programs established under
			 subtitle D 52 percent of the proceeds of the annual auctions conducted by the
			 Corporation for the calendar year under this section.
							(C)Energy
			 independence acceleration fundIn any of calendar years 2012
			 through 2050 during which there exists in the Treasury of the United States an
			 energy transformation acceleration fund administered by the Director of the
			 Advanced Research Projects Agency within the Department of Energy, of the
			 proceeds of the annual auctions conducted by the Corporation for the calendar
			 year under this section, the Corporation shall deposit 2 percent of the
			 proceeds into that fund.
							(D)Energy
			 consumersFor each of calendar years 2012 through 2050, the
			 Corporation shall deposit into the Energy Assistance Fund established by
			 section 4101(1) 18 percent of the proceeds of the annual auctions conducted by
			 the Corporation for the calendar year under this section.
							(E)Climate change
			 worker training programFor each of calendar years 2012 through
			 2050, the Corporation shall deposit into the Climate Change Worker Training
			 Fund established by section 4101(2) 5 percent of the proceeds of the annual
			 auctions conducted by the Corporation for the calendar year under this
			 section.
							(F)Adaptation
			 program for natural resources in United States and
			 territoriesFor each of calendar years 2012 through 2050, the
			 Corporation shall deposit into the Adaptation Fund established by section
			 4101(3) 18 percent of the proceeds of the annual auctions conducted by the
			 Corporation for the calendar year under this section.
							(G)Climate change
			 and national security programFor each of calendar years 2012
			 through 2050, the Corporation shall deposit into the Climate Change and
			 National Security Fund established by section 4101(4) 5 percent of the proceeds
			 of the annual auctions conducted by the Corporation for the calendar year under
			 this section.
							DEnergy
			 technology deployment
				4401.General
			 allocationsFor each calendar
			 year, the Corporation shall use the amounts described in sections 4301(c) and
			 4302(b)(4)(B) to carry out the programs established under this subtitle, as
			 follows:
					(1)32 percent of
			 the funds shall be used to carry out the zero- or low-carbon energy
			 technologies program under section 4402.
					(2)25 percent
			 shall be used to carry out the advanced coal and sequestration technologies
			 program under section 4403.
					(3)6 percent shall
			 be used to carry out the fuel from cellulosic biomass program under section
			 4404.
					(4)12 percent shall
			 be used to carry out the advanced technology vehicles manufacturing incentive
			 program under section 4405.
					(5)25 percent shall
			 be used to carry out the sustainable energy program under section 4406.
					4402.Zero- or
			 low-carbon energy technologies deployment
					(a)DefinitionsIn
			 this section:
						(1)Energy
			 savingsThe term energy savings means megawatt-hours
			 of electricity or million British thermal units of natural gas saved by a
			 product, in comparison to projected energy consumption under an
			 energy-efficiency standard applicable to the product.
						(2)Engineering
			 integration costsThe term engineering integration
			 costs includes the costs of engineering tasks relating to—
							(A)redesigning
			 manufacturing processes to begin producing qualifying components and zero- or
			 low-carbon generation technologies;
							(B)designing new
			 tooling and equipment for production facilities that produce qualifying
			 components and zero- or low-carbon generation technologies; and
							(C)establishing or
			 expanding manufacturing operations for qualifying components and zero- or
			 low-carbon generation technologies.
							(3)High-efficiency
			 consumer productThe term high-efficiency consumer
			 product means a covered product to which an energy conservation standard
			 applies under section 325 of the Energy Policy and Conservation Act (42 U.S.C.
			 6295), if the energy efficiency of the product exceeds the energy efficiency
			 required under the standard.
						(4)Qualifying
			 componentThe term qualifying component means a
			 component that the Secretary of Energy determines to be specially designed for
			 zero- or low-carbon generation technology.
						(5)Zero- or
			 low-carbon generationThe term zero- or low-carbon
			 generation means generation of electricity by an electric generation
			 unit that—
							(A)emits no
			 carbon dioxide into the atmosphere, or is fossil-fuel fired and emits into the
			 atmosphere not more than 250 pounds of carbon dioxide per megawatt-hour (after
			 adjustment for any carbon dioxide from the unit that is geologically
			 sequestered); and
							(B)was placed
			 into commercial service after the date of enactment of this Act.
							(6)Zero- or
			 low-carbon generation technologyThe term zero- or
			 low-carbon generation technology means a technology used to create zero-
			 or low-carbon generation.
						(b)Financial
			 incentives programDuring each fiscal year beginning on or after
			 October 1, 2008, the Corporation shall competitively award financial incentives
			 under this subsection in the technology categories of—
						(1)the
			 production of electricity from new zero- or low-carbon generation;
						(2)the
			 manufacture of high-efficiency consumer products; and
						(3)facility
			 establishment or conversion by manufacturers and component suppliers of zero-
			 or low-carbon technology.
						(c)Requirements
						(1)In
			 generalThe Corporation shall make awards under this section to
			 domestic producers of new zero- or low-carbon generation, domestic
			 manufacturers of high-efficiency consumer products, and domestic facilities and
			 operations of manufacturers and component suppliers of zero- or low-carbon
			 generation technology—
							(A)in the case
			 of producers of new zero- or low-carbon generation, based on the bid of each
			 producer in terms of dollars per megawatt-hour of electricity generated;
							(B)in the case
			 of manufacturers of qualifying high-efficiency consumer products, based on the
			 bid of each manufacturer in terms of dollars per megawatt-hour or million
			 British thermal units saved; and
							(C)in the case of
			 qualifying manufacturers of zero- or low-carbon generation technology, based on
			 the criteria noted in subsection (e).
							(2)Acceptance
			 of bids
							(A)In
			 generalIn making awards under subparagraphs (A) and (B) of
			 paragraph (1), the Corporation shall—
								(i)solicit bids
			 for reverse auction from appropriate producers and manufacturers, as determined
			 by the Corporation; and
								(ii)award
			 financial incentives to the producers and manufacturers that submit the lowest
			 bids that meet the requirements established by the Corporation.
								(B)Factors for
			 conversion
								(i)In
			 generalFor the purpose of assessing bids under subparagraph (A),
			 the Corporation shall specify a factor for converting megawatt-hours of
			 electricity and million British thermal units of natural gas to common
			 units.
								(ii)RequirementThe
			 conversion factor shall be based on the relative greenhouse gas emission
			 benefits of electricity and natural gas conservation.
								(d)Forms of
			 awards
						(1)Zero- and
			 low-carbon generatorsAn award for zero- or low-carbon generation
			 under this subsection shall be in the form of a contract to provide a
			 production payment for each year during the first 10 years of commercial
			 service of the generation unit in an amount equal to the product obtained by
			 multiplying—
							(A)the amount
			 bid by the producer of the zero- or low-carbon generation; and
							(B)the
			 megawatt-hours estimated to be generated by the zero- or low-carbon generation
			 unit each year.
							(2)High-efficiency
			 consumer productsAn award for a high-efficiency consumer product
			 under this subsection shall be in the form of a lump sum payment in an amount
			 equal to the product obtained by multiplying—
							(A)the amount
			 bid by the manufacturer of the high-efficiency consumer product; and
							(B)the energy
			 savings during the projected useful life of the high-efficiency consumer
			 product, not to exceed 10 years, as determined by the Corporation.
							(3)Manufacturing
			 of zero- or low-carbon generation technology
							(A)In
			 generalAn award for facility establishment or conversion costs
			 for zero- or low-carbon generation technology shall be in an amount equal to
			 not more than 30 percent of the cost of—
								(i)establishing,
			 reequipping, or expanding a manufacturing facility to produce—
									(I)qualifying zero-
			 or low-carbon generation technology; or
									(II)qualifying
			 components;
									(ii)engineering
			 integration costs of zero- or low-carbon generation technology and qualifying
			 components; and
								(iii)property,
			 machine tools, and other equipment acquired or constructed primarily to enable
			 the recipient to test equipment necessary for the construction or operation of
			 a zero- or low-carbon generation facility.
								(B)Minimum
			 amountThe Corporation shall use not less than
			 1/4 of the amounts made available to carry out this
			 section to make awards to entities for the manufacturing of zero- or low-carbon
			 generation technology.
							(e)Selection
			 criteriaIn making awards under this section to qualifying
			 manufacturers of zero- or low-carbon generation technology and qualifying
			 components, the Corporation shall select manufacturers that—
						(1)document the
			 greatest use of domestically sourced parts and components;
						(2)return to
			 productive service existing idle manufacturing capacity;
						(3)are located in
			 States with the greatest availability of unemployed manufacturing
			 workers;
						(4)compensate
			 workers at a minimum amount equal to at least 100 percent of the State average
			 manufacturing wage, plus health insurance benefits;
						(5)demonstrate a
			 high probability of commercial success; and
						(6)achieve other
			 criteria, as the Corporation determines to be appropriate.
						4403.Advanced
			 coal and sequestration technologies program
					(a)Advanced Coal
			 Technologies
						(1)DefinitionsIn
			 this section:
							(A)Advanced coal
			 generation technologyExcept as provided in paragraph (2), the
			 term advanced coal generation technology means an advanced
			 coal-fueled power plant technology that meets 1 of the following performance
			 standards for limiting carbon dioxide emissions from an electric generation
			 unit on an annual average basis, as determined by the Corporation:
								(i)For
			 an electric generation unit that is not a new entrant, an annual emissions rate
			 of not more than 1,200 pounds of carbon dioxide per megawatt-hour of net
			 electricity generation, after subtracting the carbon dioxide that is captured
			 and sequestered.
								(ii)For any project
			 for which construction of the unit commenced before July 1, 2018, an annual
			 emissions rate of not more than 800 pounds of carbon dioxide per megawatt-hour
			 of net electricity generation, after subtracting the carbon dioxide that is
			 captured and sequestered.
								(iii)For any project
			 for which construction of the unit commenced on or after July 1, 2018, an
			 annual emissions rate of not more than 350 pounds of carbon dioxide per
			 megawatt-hour of net electricity generation, after subtracting the carbon
			 dioxide that is captured and sequestered.
								(B)CommencedThe
			 term commenced, with respect to construction, means that an owner
			 or operator has—
								(i)obtained the
			 necessary permits to carry out a continuous program of construction; and
								(ii)entered into a
			 binding contractual obligation, with substantial financial penalties for
			 cancellation, to undertake such a program.
								(C)ConstructionThe
			 term construction, with respect to a carbon capture and
			 sequestration project, means the fabrication, erection, or installation of
			 technology for the project.
							(2)Adjustment of
			 performance standards
							(A)In
			 generalThe Corporation may adjust the emissions performance
			 standards for a carbon capture and sequestration project under paragraph (1)(A)
			 for an electric generation unit that uses subbituminous coal, lignite, or
			 petroleum coke in significant amounts.
							(B)RequirementIf
			 the Corporation adjusts a standard under subparagraph (A), the adjusted
			 performance standard for the applicable project shall prescribe an annual
			 emissions rate that requires the project to achieve an equivalent reduction
			 from uncontrolled carbon dioxide emissions levels from the use of subbituminous
			 coal, lignite, or petroleum coke, as compared to the emissions the project
			 would have achieved if that unit had combusted only bituminous coal during the
			 particular calendar year.
							(3)Demonstration
			 projects
							(A)In
			 generalThe Corporation shall use not less than
			 1/4 of the amounts made available to carry out this
			 section for each fiscal year to support demonstration projects using advanced
			 coal generation technology, including retrofit technology that could be
			 deployed on existing coal generation facilities.
							(B)Certain
			 projectsOf the amounts described in subparagraph (A), the
			 Corporation shall make available up to 25 percent for projects that meet the
			 carbon dioxide emissions performance standard under clause (i) of paragraph
			 (1)(A).
							(4)Deployment
			 incentives
							(A)In
			 generalThe Corporation shall use not less than
			 1/4 of the amounts made available to carry out this
			 section for each fiscal year to provide financial incentives to facilitate the
			 deployment of not more than 20 gigawatts of advanced coal generation
			 technologies.
							(B)AdministrationIn
			 providing incentives under this paragraph, the Corporation shall—
								(i)provide
			 appropriate incentives for regulated investor-owned utilities, municipal
			 utilities, electric cooperatives, and independent power producers, as
			 determined by the Secretary of Energy; and
								(ii)ensure that a
			 range of the domestic coal types is employed in the facilities that receive
			 incentives under this paragraph.
								(C)Funding
			 requirements
								(i)Sequestration
			 activitiesThe Corporation shall provide incentives only to
			 projects that meet 1 of the emission performance standards for limiting carbon
			 dioxide under clause (ii) or (iii) of paragraph (1)(A).
								(ii)Projects using
			 certain coalsIn providing incentives under this paragraph, the
			 Corporation shall set aside not less than 25 percent of any amounts made
			 available to carry out this subsection for projects using coal with an energy
			 content of not more than 10,000 British thermal units per pound.
								(5)Storage
			 agreement requiredThe Corporation shall require a binding
			 storage agreement for the carbon dioxide captured in a project under this
			 subsection in a geological storage project permitted by the Administrator under
			 regulations promulgated pursuant to section 1421(d) of the Safe Drinking Water
			 Act (42 U.S.C. 300h(d)).
						(6)Distribution of
			 funds
							(A)RequirementThe
			 Corporation shall make awards under this section in a manner that maximizes the
			 avoidance or reduction of greenhouse gas emissions.
							(B)IncentivesA
			 project that receives an award under this subsection may elect 1 of the
			 following financial incentives:
								(i)A
			 loan guarantee.
								(ii)A
			 cost-sharing grant to cover the incremental cost of installing and operating
			 carbon capture and storage equipment (for which utilization costs may be
			 covered for the first 10 years of operation).
								(iii)Production
			 payments of not more than 1.5 cents per kilowatt-hour of electric output during
			 the first 10 years of commercial service of the project.
								(7)LimitationA
			 project may not receive an award under this subsection if the project receives
			 an award under section 4402.
						(b)Sequestration
						(1)In
			 generalThe Corporation shall use not less than
			 1/2 of the amounts made available to carry out this
			 section for each fiscal year for large-scale geological carbon storage
			 demonstration projects that store carbon dioxide captured from electric
			 generation units using coal gasification or other advanced coal combustion
			 processes, including units that receive assistance under subsection (a).
						(2)Project capital
			 and operating costs
							(A)In
			 generalThe Corporation shall provide assistance under this
			 subsection to reimburse the project owner for a percentage of the incremental
			 project capital and operating costs of the project that are attributable to
			 carbon capture and sequestration, as the Secretary determines to be
			 appropriate.
							(B)Certain
			 projectsOf the assistance provided under subparagraph (A), the
			 Corporation shall make available up to 25 percent for projects that meet the
			 carbon dioxide emissions performance standard under subsection
			 (a)(1)(A)(i).
							4404.Fuel from
			 cellulosic biomass
					(a)In
			 generalThe Corporation shall provide deployment incentives under
			 this section to encourage a variety of projects to domestically produce
			 transportation fuels from cellulosic biomass, relying on different feedstocks
			 in different regions of the United States.
					(b)Project
			 eligibilityIncentives under this section shall be provided on a
			 competitive basis to projects that domestically produce fuels that—
						(1)meet United
			 States fuel and emission specifications;
						(2)help
			 diversify domestic transportation energy supplies; and
						(3)improve or
			 maintain air, water, soil, and habitat quality, and protect scarce water
			 supplies.
						(c)IncentivesIncentives
			 under this section may consist of—
						(1)loan
			 guarantees for the construction of production facilities and supporting
			 infrastructure; or
						(2)production
			 payments through a reverse auction in accordance with subsection (d).
						(d)Reverse
			 auction
						(1)In
			 generalIn providing incentives under this section, the
			 Corporation shall—
							(A)prescribe
			 rules under which producers of fuel from cellulosic biomass may bid for
			 production payments under subsection (c)(2); and
							(B)solicit bids
			 from producers of different classes of transportation fuel, as the Corporation
			 determines to be appropriate.
							(2)RequirementThe
			 rules under section 4402 shall require that incentives shall be provided to the
			 producers that submit the lowest bid (in terms of cents per gallon gasoline
			 equivalent) for each class of transportation fuel from which the Corporation
			 solicits a bid.
						4405.Advanced
			 technology vehicles manufacturing incentive program
					(a)DefinitionsIn
			 this section:
						(1)Advanced
			 technology vehicleThe term advanced technology
			 vehicle means an electric vehicle, a fuel cell-powered vehicle, a hybrid
			 or plug-in hybrid electric vehicle, or an advanced diesel light duty motor
			 vehicle, that meets—
							(A)the Tier II Bin 5
			 emission standard established in rules prescribed by the Administrator under
			 section 202(i) of the Clean Air Act (42 U.S.C. 7521(i)), or a lower-numbered
			 Bin emission standard;
							(B)any new emission
			 standard for fine particulate matter prescribed by the Administrator under that
			 Act; and
							(C)standard of at
			 least 125 percent of the average base year combined fuel economy, calculated on
			 an energy-equivalent basis for vehicles other than advanced diesel light-duty
			 motor vehicles, for vehicles of a substantially similar nature and
			 footprint.
							(2)Combined fuel
			 economyThe term combined fuel economy means—
							(A)the combined
			 city-highway miles per gallon values, as reported in accordance with section
			 32908 of title 49, United States Code; and
							(B)in the case of an
			 electric drive vehicle with the ability to recharge from an off-board source,
			 the reported mileage, as determined in a manner consistent with the Society of
			 Automotive Engineers recommended practice for that configuration, or a similar
			 practice recommended by the Secretary of Energy, using a petroleum equivalence
			 factor for the off-board electricity (as defined by the Secretary of
			 Energy).
							(3)Engineering
			 integration costsThe term engineering integration
			 costs includes the cost of engineering tasks performed in the United
			 States relating to—
							(A)incorporating
			 qualifying components into the design of advanced technology vehicles;
			 and
							(B)designing new
			 tooling and equipment for production facilities that produce in the United
			 States qualifying components or advanced technology vehicles.
							(4)Qualifying
			 componentThe term qualifying component means a
			 component that the Secretary of Energy determines to be—
							(A)specially
			 designed for advanced technology vehicles;
							(B)installed for the
			 purpose of meeting the performance requirements of advanced technology vehicles
			 as specified in subparagraphs (A), (B), and (C) of paragraph (1); and
							(C)manufactured in
			 the United States.
							(b)Manufacturer
			 facility conversion awardsThe Corporation shall provide facility
			 conversion funding awards under this subsection to automobile manufacturers and
			 component suppliers to pay up to 30 percent of the cost of—
						(1)reequipping or
			 expanding an existing manufacturing facility to produce—
							(A)qualifying
			 advanced technology vehicles; or
							(B)qualifying
			 components; and
							(2)engineering
			 integration of qualifying vehicles and qualifying components.
						(c)Period of
			 availabilityAn award under subsection (b) shall apply to—
						(1)facilities and
			 equipment placed in service after the date of enactment of this Act and before
			 January 1, 2030; and
						(2)engineering
			 integration costs incurred after the date of enactment of this Act.
						(d)Additional
			 limitations
						(1)Maximum
			 amountThe maximum amount of all awards under this section shall
			 not exceed $40,000,000,000.
						(2)CAFE
			 requirementsThe Corporation shall not make an award under this
			 section to an automobile manufacturer or component supplier that, directly or
			 through a parent, subsidiary, or affiliated entity, is not in compliance with
			 each corporate average fuel economy standard under section 32902 of title 49,
			 United States Code, in effect on the date of the award.
						(e)Additional
			 requirements
						(1)Definition of
			 recipientIn this subsection, the term recipient
			 means the automobile manufacturer or component supplier (including any parent,
			 subsidiary, and affiliated entities) that receives an award under this
			 section.
						(2)CertificationTo
			 be eligible for an award under this section, an automobile manufacturer or
			 component supplier (including any parent, subsidiary, and affiliated entities)
			 shall certify to the Corporation that, for each of the 7 calendar years
			 following the receipt of the award, the manufacturer or supplier will maintain
			 in the United States a number of full-time or full-time-equivalent
			 employees—
							(A)equal to 90
			 percent of the monthly average number of full-time or full-time-equivalent
			 employees maintained by the manufacturer or supplier for the 12-month period
			 ending on the date of receipt of the award;
							(B)sufficient to
			 ensure that the proportion that the workforce of the manufacturer or supplier
			 in the United States bears to the global workforce of the manufacturer or
			 supplier is equal to or greater than the average monthly proportion that the
			 workforce of the manufacturer or supplier in the United States bears to the
			 global workforce of the manufacturer or supplier for the 12-month period ending
			 on the date of receipt of the award; or
							(C)sufficient to
			 ensure that any percentage decrease in the hourly workforce of the manufacturer
			 or supplier in the United States is not greater than the aggregate of the
			 percentage decrease in the market share of the manufacturer or supplier in the
			 United States and the increase in the productivity of the manufacturer or
			 supplier, calculated during the period beginning on the date of receipt of the
			 award and ending on the date of certification under this subparagraph.
							(3)RecertificationNot
			 later than 1 year after the date of receipt of an award under this section, and
			 annually thereafter, a manufacturer or supplier shall—
							(A)recertify to the
			 Corporation that, during the preceding calendar year, the manufacturer or
			 supplier has achieved compliance with the requirement described in paragraph
			 (2); and
							(B)provide to the
			 Corporation sufficient data for verification of the recertification.
							(4)RepaymentA
			 manufacturer or supplier that fails to make the recertification required by
			 paragraph (3) shall pay to the Corporation an amount equal to the difference
			 between—
							(A)the amount of the
			 original award to the manufacturer or supplier; and
							(B)the product
			 obtained by multiplying—
								(i)an
			 amount equal to 1/7 of that original amount; and
								(ii)the number of
			 years during which the manufacturer or supplier—
									(I)received an award
			 under this section; and
									(II)made the
			 certification required by paragraph (3).
									4406.Sustainable
			 energy program
					(a)Definition of
			 sustainable energy technologyIn this section, the term
			 sustainable energy technology means a technology to harness a
			 renewable energy source (as defined in section 609(a) of the Public Utility
			 Regulatory Policies Act of 1978 (7 U.S.C. 918c(a)), including in distributed
			 energy systems.
					(b)Demonstration
			 projectsThe Corporation shall use not less than 25 percent of
			 the amounts made available to carry out this section for each fiscal year to
			 support demonstration projects in the United States using sustainable energy
			 technology, including in distributed energy systems.
					(c)Deployment
			 incentives
						(1)In
			 generalThe Corporation shall use not less than 25 percent of the
			 amounts made available to carry out this section for each fiscal year to
			 provide Federal financial incentives to facilitate the deployment in the United
			 States of sustainable energy technology, including in distributed energy
			 systems.
						(2)AdministrationIn
			 providing incentives under this subsection, the Corporation shall provide
			 appropriate incentives for regulated investor-owned utilities, municipal
			 utilities, electric cooperatives, independent power producers, and consumers,
			 as determined by the Secretary of Energy.
						(d)Distribution of
			 fundsA project that receives an award under this subsection may
			 elect 1 of the following Federal financial incentives:
						(1)A loan
			 guarantee.
						(2)A cost-sharing
			 grant to cover the incremental cost of installing and operating equipment (for
			 which utilization costs may be covered for the first 10 years of
			 operation).
						(3)Production
			 payments of not more than 1.5 cents per kilowatt-hour of electric output during
			 the first 10 years of commercial service of the project.
						(e)LimitationA
			 project may not receive an award under this subsection if the project receives
			 an award under section 4402.
					EEnergy
			 consumers
				4501.Proportions
			 of funding availabilityAll
			 funds deposited into the Energy Assistance Fund established by section 4101(1)
			 shall be made available, without further appropriation or fiscal year
			 limitation, to the following programs in the following proportions:
					(1)50 percent of
			 the funds to the low-income home energy assistance program established under
			 the Low Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et
			 seq.).
					(2)25 percent of
			 the funds to the Weatherization Assistance Program for Low-Income Persons
			 established under part A of title IV of the Energy Conservation and Production
			 Act (42 U.S.C. 6861 et seq.).
					(3)25 percent of
			 the funds to the rural energy assistance program described in section
			 4502.
					4502.Rural
			 energy assistance programThe
			 Secretary of Energy shall carry out a program to use the funds made available
			 under section 4501(3) to provide financial assistance to promote the
			 availability of reasonably-priced distributed electricity in off-grid rural
			 regions in which electricity prices exceed 150 percent of the national average,
			 as determined by the Secretary of Energy.
				FClimate
			 change worker training program
				4601.FundingAll funds deposited into the Climate Change
			 Worker Training Fund established by section 4101(2) shall be made available,
			 without further appropriation or fiscal year limitation, to carry out the
			 programs established under this subtitle.
				4602.PurposesThe purposes of this subtitle are—
					(1)to create a
			 sustainable, comprehensive public program that provides quality training that
			 is linked to jobs that are created through low-carbon energy, sustainable
			 energy, and energy efficiency initiatives;
					(2)to satisfy
			 industry demand for a skilled workforce, support economic growth, boost the
			 global competitiveness of the United States in expanding low-carbon energy,
			 sustainable energy, and energy efficiency industries, and provide economic
			 self-sufficiency and family-sustaining jobs for United States workers,
			 including low-wage workers, through quality training and placement in job
			 opportunities in those industries; and
					(3)to provide funds
			 for Federal and State industry-wide research, labor market information and
			 labor exchange programs, and the development of Federal- and State-administered
			 training programs.
					4603.EstablishmentNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Labor (referred to in this subtitle as
			 the Secretary), in consultation with the Administrator and the
			 Secretary of Energy, shall establish a climate change worker training program
			 that achieves the purposes of this subtitle.
				4604.Activities
					(a)National
			 research programUnder the program established under section
			 4603, the Secretary, acting through the Bureau of Labor Statistics, shall
			 provide assistance to support national research to develop labor market data
			 and to track future workforce trends resulting from energy-related initiatives
			 carried out under this section, including—
						(1)linking research
			 and development in low-carbon energy, sustainable energy, and energy efficiency
			 technology with the development of standards and curricula for current and
			 future jobs;
						(2)the tracking and
			 documentation of academic and occupational competencies and future skill needs
			 with respect to low-carbon energy, sustainable energy, and energy efficiency
			 technology;
						(3)tracking and
			 documentation of occupational information and workforce training data with
			 respect to low-carbon energy, sustainable energy, and energy efficiency
			 technology;
						(4)assessing new
			 employment and work practices, including career ladder and upgrade training and
			 high-performance work systems; and
						(5)collaborating
			 with State agencies, industry, organized labor, and community and nonprofit
			 organizations to disseminate successful innovations for labor market services
			 and worker training with respect to low-carbon energy, sustainable energy, and
			 energy efficiency technology.
						(b)National energy
			 training partnership grants
						(1)Grants
							(A)In
			 generalUnder the program established under section 4603, the
			 Secretary shall award national energy training partnerships grants on a
			 competitive basis to eligible entities to enable the entities—
								(i)to
			 carry out national training that leads to economic self-sufficiency; and
								(ii)to
			 develop a low-carbon energy, sustainable energy, and energy efficiency
			 industries workforce.
								(B)DiversityGrants
			 shall be awarded under this paragraph so as to ensure geographic diversity,
			 with—
								(i)at
			 least 2 grants awarded to entities located in each of the 4 Petroleum
			 Administration for Defense Districts with no subdistricts; and
								(ii)at
			 least 1 grant awarded to an entity located in each of the subdistricts of the
			 Petroleum Administration for Defense District with subdistricts.
								(2)EligibilityTo
			 be eligible to receive a grant under paragraph (1), an entity shall be a
			 nonprofit partnership that—
							(A)includes the
			 equal participation of industry, including public or private employers, and
			 labor organizations, including joint labor-management training programs, and
			 may include community-based organizations, educational institutions, small
			 businesses, cooperatives, State and local veterans agencies, and veterans
			 service organizations; and
							(B)demonstrates—
								(i)experience in
			 implementing and operating worker skills training and education
			 programs;
								(ii)the ability to
			 identify and involve in training programs carried out using the grant, target
			 populations of workers that are or will be engaged in activities relating to
			 low-carbon energy, sustainable energy, and energy efficiency industries;
			 and
								(iii)the ability to
			 help workers achieve economic self-sufficiency.
								(3)ActivitiesActivities
			 to be carried out using a grant provided under this subsection may
			 include—
							(A)the provision of
			 occupational skills training, including curriculum development, on-the-job
			 training, and classroom training;
							(B)the provision of
			 safety and health training;
							(C)the provision of
			 basic skills, literacy, general equivalency degree, English as a second
			 language, and job readiness training;
							(D)individual
			 referral and tuition assistance for a community college training
			 program;
							(E)the provision of
			 customized training in conjunction with an existing registered apprenticeship
			 program or labor-management partnership;
							(F)the provision of
			 career ladder and upgrade training; and
							(G)the
			 implementation of transitional jobs strategies.
							(c)State labor
			 market research, information, and labor exchange research program
						(1)In
			 generalUnder the program established under section 4603, the
			 Secretary shall award competitive grants to States to enable the States to
			 administer labor market and labor exchange informational programs that include
			 the implementation of the activities described in paragraph (2).
						(2)ActivitiesA
			 State shall use amounts awarded under this subsection to provide funding to the
			 State agency that administers the Wagner-Peyser Act (29 U.S.C. 49 et seq.) and
			 State unemployment compensation programs to carry out the following activities
			 using State agency merit staff:
							(A)The
			 identification of job openings in the low-carbon energy, sustainable energy,
			 and energy efficiency sector.
							(B)The
			 administration of skill and aptitude testing and assessment for workers.
							(C)The counseling,
			 case management, and referral of qualified job seekers to openings and training
			 programs, including low-carbon energy, sustainable energy, and energy
			 efficiency training programs.
							(d)State energy
			 training partnership program
						(1)In
			 generalUnder the program established under section 4603, the
			 Secretary shall award competitive grants to States to enable the States to
			 administer low-carbon energy, sustainable energy, and energy efficiency
			 workforce development programs that include the implementation of the
			 activities described in paragraph (2).
						(2)Activities
							(A)In
			 generalA State shall use amounts awarded under the subsection to
			 award competitive grants to eligible State energy sector partnerships to enable
			 the partnerships to coordinate with existing apprenticeship and labor
			 management training programs and implement training programs that lead to the
			 economic self-sufficiency of trainees.
							(B)EligibilityTo
			 be eligible to receive a grant under this subsection, a State energy sector
			 partnership shall—
								(i)consist of
			 nonprofit organizations that include equal participation from industry,
			 including public or private nonprofit employers, and labor organizations,
			 including joint labor-management training programs, and may include
			 representatives from local governments, worker investment agency one-stop
			 career centers, community based organizations, community colleges, other
			 post-secondary institutions, small businesses, cooperatives, State and local
			 veterans agencies, and veterans service organizations;
								(ii)demonstrate
			 experience in implementing and operating worker skills training and education
			 programs; and
								(iii)demonstrate the
			 ability to identify and involve in training programs, target populations of
			 workers that are or will be engaged in activities relating to low-carbon
			 energy, sustainable energy, and energy efficiency industries.
								(C)PriorityIn
			 awarding grants under this subsection, the Secretary shall give priority to
			 States that demonstrate linkages of activities under the grant with—
								(i)meeting national
			 energy policies associated with low-carbon energy, sustainable energy, and
			 energy efficiency; and
								(ii)meeting State
			 energy policies associated with low-carbon energy, sustainable energy, and
			 energy efficiency.
								(D)CoordinationAn
			 entity that receives a grant under this subsection shall—
								(i)coordinate
			 activities carried out under the grant with existing apprenticeship and labor
			 management training programs; and
								(ii)implement
			 training programs that lead to the economic self-sufficiency of trainees,
			 including providing—
									(I)outreach and
			 recruitment services, in coordination with the appropriate State agency;
									(II)occupational
			 skills training, including curriculum development, on-the-job training, and
			 classroom training;
									(III)safety and
			 health training;
									(IV)basic skills,
			 literacy, general equivalency degree, English as a second language, and job
			 readiness training;
									(V)individual
			 referral and tuition assistance for a community college training
			 program;
									(VI)customized
			 training in conjunction with an existing registered apprenticeship program or
			 labor-management partnership;
									(VII)career ladder
			 and upgrade training; and
									(VIII)services under
			 transitional jobs strategies.
									4605.Worker
			 protections and nondiscrimination requirements
					(a)Applicability
			 of WIASections 181 and 188 of the Workforce Investment Act of
			 1998 (29 U.S.C. 2931, 2938) shall apply to all programs carried out using
			 assistance under this subtitle.
					(b)Consultation
			 with labor organizationsIf a labor organization represents a
			 substantial number of workers that are engaged in similar work or training in
			 an area that is the same as the area that is proposed to be funded under this
			 subtitle, the labor organization shall be provided an opportunity to be
			 consulted and to submit comments in regard to such a proposal.
					4606.Workforce
			 training and safety
					(a)University
			 programsIn order to enhance the educational opportunities and
			 safety of a future generation of scientists, engineers, health physicists, and
			 energy workforce employees, 25 percent of the funds deposited into the Climate
			 Change Worker Training Fund shall be used for the University Programs within
			 the Department of Energy, to help United States university and colleges stay at
			 the forefront of science education and research and assist universities in the
			 operation of advanced energy research facilities and in the performance of
			 other educational activities.
					(b)Employee
			 organizationsThe Secretary shall provide technical assistance
			 and funds for training directly to nonprofit employee organizations, voluntary
			 emergency response organizations, and joint labor-management organizations that
			 demonstrate experience in implementing and operating worker health and safety
			 training and education programs.
					(c)Workforce
			 training
						(1)In
			 generalThe Secretary of Labor, in cooperation with the Secretary
			 of Energy, shall promulgate regulations—
							(A)to implement a
			 program to provide workforce training to meet the high demand for workers
			 skilled in zero- and low-emitting carbon energy technologies and provide for
			 related safety issues;
							(B)to implement a
			 fully validated electrical craft certification program, career and technology
			 awareness at the primary and secondary education level, preapprenticeship
			 career technical education for all zero- and low-emitting carbon energy
			 technologies related industrial skilled crafts, community college and skill
			 center training for zero- and low-emitting carbon energy technology
			 technicians, development of construction management personnel for zero- and
			 low-emitting carbon energy technology construction projects and regional grants
			 for integrated zero- and low-emitting carbon energy technology workforce
			 development programs; and
							(C)to ensure the
			 safety of workers in such careers.
							(2)ConsultationIn
			 carrying out this subsection, the Secretary of Labor shall consult with
			 relevant Federal agencies, representatives of the zero- and low-emitting carbon
			 energy technologies industries, and organized labor, concerning skills and such
			 safety measures that are needed in those industries.
						(d)QuantificationFor
			 purposes of dispersing funds under this section, qualifying zero- and
			 low-emitting carbon energy means any technology that has a rated capacity of at
			 least 750 megawatts of power.
					GAdaptation
			 program for natural resources in United States and territories
				4701.DefinitionsIn this subtitle:
					(1)Ecological
			 process
						(A)In
			 generalThe term ecological process means a
			 biological, chemical, or physical interaction between the biotic and abiotic
			 components of an ecosystem.
						(B)InclusionsThe
			 term ecological process includes—
							(i)nutrient
			 cycling;
							(ii)pollination;
							(iii)predator-prey
			 relationships;
							(iv)soil
			 formation;
							(v)gene
			 flow;
							(vi)larval
			 dispersal and settlement;
							(vii)hydrological
			 cycling;
							(viii)decomposition;
			 and
							(ix)disturbance
			 regimes, such as fire and flooding.
							(2)Fish and
			 wildlifeThe term fish and wildlife means—
						(A)any species
			 of wild fauna, including fish and other aquatic species; and
						(B)any fauna in
			 a captive breeding program the object of which is to reintroduce individuals of
			 a depleted indigenous species into previously occupied range.
						(3)HabitatThe
			 term habitat means the physical, chemical, and biological
			 properties that are used by wildlife (including aquatic and terrestrial plant
			 communities) for growth, reproduction, and survival, food, water, cover, and
			 space, on a tract of land, in a body of water, or in an area or region.
					(4)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
					(5)PlantThe
			 term plant means any species of wild flora.
					(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					(7)StateThe
			 term State means—
						(A)a
			 State;
						(B)the District
			 of Columbia;
						(C)the
			 Commonwealth of Puerto Rico; and
						(D)any other
			 territory or possession of the United States.
						4702.Adaptation
			 fund
					(a)Availability of
			 amountsAll amounts deposited in the Adaptation Fund established
			 by section 4101(3) shall be made available, without further appropriation or
			 fiscal year limitation, to carry out activities (including research and
			 education activities) that assist fish and wildlife, fish and wildlife habitat,
			 plants, and associated ecological processes in becoming more resilient,
			 adapting to, and surviving the impacts of climate change and ocean
			 acidification (referred to in this section as adaptation
			 activities) pursuant to this section.
					(b)Department of
			 the InteriorOf the amounts made available annually to carry out
			 this subsection—
						(1)35 percent shall
			 be allocated to the Secretary, and subsequently made available to States
			 through the Wildlife Conservation and Restoration Account established under
			 section 3(a)(2) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C.
			 669b(a)(2)), to carry out adaptation activities in accordance with
			 comprehensive State adaptation strategies, as described in subsection
			 (j);
						(2)19 percent shall
			 be allocated to the Secretary for use in funding adaptation activities carried
			 out—
							(A)under endangered
			 species, migratory bird, and other fish and wildlife programs administered by
			 the United States Fish and Wildlife Service;
							(B)on wildlife
			 refuges and other public land under the jurisdiction of the United States Fish
			 and Wildlife Service, the Bureau of Land Management, or the National Park
			 Service; or
							(C)within Federal
			 water managed by the Bureau of Reclamation;
							(3)5 percent shall
			 be allocated to the Secretary for adaptation activities carried out under
			 cooperative grant programs, including—
							(A)the cooperative
			 endangered species conservation fund authorized under section 6(i) of the
			 Endangered Species Act of 1973 (16 U.S.C. 1535(i));
							(B)programs under
			 the North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.);
							(C)the multinational
			 species conservation fund established under the heading multinational species conservation
			 fund of title I of the Department of the Interior and
			 Related Agencies Appropriations Act, 1999 (16 U.S.C. 4246);
							(D)the Neotropical
			 Migratory Bird Conservation Fund established by section 9(a) of the Neotropical
			 Migratory Bird Conservation Act (16 U.S.C. 6108(a));
							(E)the Coastal
			 Program of the United States Fish and Wildlife Service;
							(F)the National Fish
			 Habitat Action Plan;
							(G)the Partners for
			 Fish and Wildlife Program;
							(H)the Landowner
			 Incentive Program;
							(I)the Wildlife
			 Without Borders Program of the United States Fish and Wildlife Service;
			 and
							(J)the Park Flight
			 Migratory Bird Program of the National Park Service; and
							(4)1 percent shall
			 be allocated to the Secretary and subsequently made available to Indian tribes
			 to carry out adaptation activities through the tribal wildlife grants program
			 of the United States Fish and Wildlife Service.
						(c)Land and Water
			 Conservation Fund
						(1)Deposits
							(A)In
			 generalExcept as provided in paragraph (2), of the amounts made
			 available for each fiscal year to carry out this subsection, 10 percent shall
			 be deposited into the Land and Water Conservation Fund established under
			 section 2 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C.
			 460l–5).
							(B)Deposits to the
			 Land and Water Conservation Fund under this subsection shall—
								(i)be
			 supplemental to authorizations provided under section 3 of the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C. 460l–6); and
								(ii)remain available
			 for non-adaptation needs.
								(2)ExceptionFor
			 any fiscal year in which a deposit into the Land and Water Conservation Fund
			 under paragraph (1) would result in an amount greater than $900,000,000—
							(A)$900,000,000
			 shall be deposited into the Land and Water Conservation Fund; and
							(B)the remaining
			 funds shall be distributed on a pro rata basis as otherwise provided in this
			 section.
							(3)AllocationsOf
			 the amounts deposited under this subsection into the Land and Water
			 Conservation Fund—
							(A)1/6
			 shall be allocated to the Secretary and made available to carry out section 6
			 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–8) to
			 States, on a competitive basis—
								(i)in
			 accordance with comprehensive wildlife conservation strategies and Indian
			 tribes, to carry out adaptation activities through the acquisition of land and
			 interests in land;
								(ii)notwithstanding
			 section 5 of that Act (16 U.S.C. 460l–7); and
								(iii)in addition to
			 grants provided pursuant to—
									(I)annual
			 appropriations Acts;
									(II)the Energy
			 Policy Act of 2005 (42 U.S.C. 15801 et seq.); or
									(III)any other
			 authorization for nonadaptation needs;
									(B)1/3
			 shall be allocated to the Secretary to carry out adaptation activities through
			 the acquisition of lands and interests in land under section 7 of the Land and
			 Water Conservation Fund Act of 1965 (16 U.S.C. 460l–9);
							(C)1/6
			 shall be allocated to the Secretary of Agriculture and made available to the
			 States to carry out adaptation activities through the acquisition of land and
			 interests in land under section 7 of the Forest Legacy Program under the
			 Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103c); and
							(D)1/3
			 shall be allocated to the Secretary of Agriculture to carry out adaptation
			 activities through the acquisition of land and interests in land under section
			 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C.
			 460l–9).
							(4)Expenditure of
			 fundsIn allocating funds under subsection (c), the Secretary and
			 the Secretary of Agriculture shall take into consideration factors
			 including—
							(A)the availability
			 of non-Federal contributions from State, local, or private sources;
							(B)opportunities to
			 protect wildlife corridors or otherwise to link or consolidate fragmented
			 habitats;
							(C)opportunities to
			 reduce the risk of catastrophic wildfires, extreme flooding, or other
			 climate-related events that are harmful to fish and wildlife and people;
							(D)the potential for
			 conservation of species or habitat types at serious risk due to climate change,
			 ocean acidification, and other stressors; and
							(E)the potential to
			 provide enhanced access to land and water for fishing, hunting, and other
			 public recreational uses.
							(d)Forest
			 ServiceOf the amounts made available annually to carry out this
			 section, 5 percent shall be allocated to the Secretary of Agriculture for use
			 in funding adaptation activities carried out on national forests and national
			 grasslands under the jurisdiction of the Forest Service, or pursuant to the
			 cooperative Wings Across the Americas Program.
					(e)Environmental
			 Protection AgencyOf the amounts made available annually to carry
			 out this section, 5 percent shall be allocated to the Administrator for use in
			 adaptation activities restoring and protecting—
						(1)large-scale
			 freshwater aquatic ecosystems, such as the Everglades, the Great Lakes,
			 Flathead Lake, the Missouri River, the Mississippi River, the Colorado River,
			 the Sacramento-San Joaquin Rivers, the Ohio River, the Columbia-Snake River
			 System, the Apalachicola, Chattahoochee and Flint River System, the Connecticut
			 River, and the Yellowstone River;
						(2)large-scale
			 estuarine ecosystems, such as Chesapeake Bay, Long Island Sound, Puget Sound,
			 the Mississippi River Delta , San Francisco Bay Delta, Narragansett Bay, and
			 Albemarle-Pamlico Sound; and
						(3)freshwater and
			 estuarine ecosystems, watersheds, and basins identified as priorities by the
			 Administrator, working in cooperation with other Federal agencies, States,
			 local governments, scientists, and other conservation partners.
						(f)Corps of
			 EngineersOf the amounts made available annually to carry out
			 this section, 10 percent shall be allocated to the Secretary of the Army for
			 use by the Corps of Engineers to carry out adaptation activities
			 restoring—
						(1)large-scale
			 freshwater aquatic ecosystems, such as the ecosystems described in subsection
			 (e)(1);
						(2)large-scale
			 estuarine ecosystems, such as the ecosystems described in subsection
			 (e)(2);
						(3)freshwater and
			 estuarine ecosystems, watersheds, and basins identified as priorities by the
			 Corps of Engineers, working in cooperation with other Federal agencies, States,
			 local governments, scientists, and other conservation partners; and
						(4)habitats or
			 ecosystems under programs such as the Estuary Restoration Act of 2000 (33
			 U.S.C. 2901 et seq.), project modifications for improvement of the environment,
			 and aquatic restoration under section 206 of the Water Resources Development
			 Act of 1996 (33 U.S.C. 2330).
						(g)Department of
			 CommerceOf the amounts made available annually to carry out this
			 section, 10 percent shall be allocated to the Secretary of Commerce for use in
			 funding adaptation activities to protect, maintain, and restore coastal,
			 estuarine, and marine resources, habitats, and ecosystems, including such
			 activities carried out under—
						(1)the coastal and
			 estuarine land conservation program;
						(2)the
			 community-based restoration program;
						(3)the Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1451 et seq.), subject to the condition that
			 State coastal agencies shall incorporate, and the Secretary of Commerce shall
			 approve, coastal zone management plan elements that are—
							(A)consistent with
			 the national adaptation strategy under subsection (i), as part of a coastal
			 zone management program established under this Act; and
							(B)specifically
			 designed to strengthen the ability of coastal, estuarine, and marine resources,
			 habitats, and ecosystems to adapt to and withstand the impacts of—
								(i)global warming;
			 and
								(ii)where
			 practicable, ocean acidification;
								(4)the Open Rivers
			 Initiative;
						(5)the Magnuson
			 Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.);
						(6)the Marine Mammal
			 Protection Act of 1972 (16 U.S.C. 1361 et seq.);
						(7)the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.);
						(8)the Marine
			 Protection, Research, and Sanctuaries Act of 1972 (33 U.S.C. 1401 et seq.);
			 and
						(9)the Coral Reef
			 Conservation Act of 2000 (16 U.S.C. 6401 et seq.).
						(h)Cost
			 sharingNotwithstanding any other provision of law, a State or
			 Indian tribe that receives a grant under paragraph (1) or (4) of subsection (b)
			 shall provide 10 percent of the costs of each activity carried out using
			 amounts under the grant.
					(i)National
			 adaptation strategy
						(1)In
			 generalEffective beginning on the date on which the President
			 establishes the national strategy under paragraph (3), funds made available
			 under paragraphs (2), (3), and (4) of subsection (b) and subsections (c)
			 through (g) shall be used only for adaptation activities that are consistent
			 with the national strategy.
						(2)Initial
			 periodUntil the date on which the President establishes the
			 national strategy under paragraph (3), funds made available under paragraphs
			 (2), (3), and (4) of subsection (b) and subsections (c) through (g) shall be
			 used only for adaptation activities that are consistent with a workplan
			 established by the President.
						(3)National
			 strategy
							(A)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the President shall develop and implement a national strategy for
			 assisting fish and wildlife, fish and wildlife habitat, plants, and associated
			 ecological processes in becoming more resilient and adapting to the impacts of
			 climate change and ocean acidification.
							(B)AdministrationIn
			 establishing and revising the national strategy, the President shall—
								(i)base the national
			 strategy on the best available science, as identified by the Science Advisory
			 Board established under subparagraph (D);
								(ii)develop the
			 national strategy in cooperation with State fish and wildlife agencies, State
			 coastal agencies, United States territories, and Indian tribes;
								(iii)coordinate with
			 the Secretary of the Interior, the Secretary of Commerce, the Secretary of
			 Agriculture, the Secretary of Defense, the Administrator of the Environmental
			 Protection Agency, and other agencies as appropriate;
								(iv)consult with
			 local governments, conservation organizations, scientists, and other interested
			 stakeholders; and
								(v)provide public
			 notice and opportunity for comment.
								(C)ContentsThe
			 President shall include in the national strategy, at a minimum, prioritized
			 goals and measures and a schedule for implementation—
								(i)to
			 identify and monitor fish and wildlife, fish and wildlife habitat, plants, and
			 associated ecological processes that are particularly likely to be adversely
			 affected by climate change and ocean acidification and have the greatest need
			 for conservation;
								(ii)to
			 identify and monitor coastal, estuarine, marine, terrestrial, and freshwater
			 habitats that are at the greatest risk of being damaged by climate change and
			 ocean acidification;
								(iii)to assist
			 species in adapting to the impacts of climate change and ocean
			 acidification;
								(iv)to
			 protect, acquire, maintain, and restore fish and wildlife habitat to build
			 resilience to climate change and ocean acidification;
								(v)to
			 provide habitat linkages and corridors to facilitate fish, wildlife, and plant
			 movement in response to climate change and ocean acidification;
								(vi)to
			 restore and protect ecological processes that sustain fish, wildlife, and plant
			 populations that are vulnerable to climate change and ocean
			 acidification;
								(vii)to protect,
			 maintain, and restore coastal, marine, and aquatic ecosystems so that the
			 ecosystems are more resilient and better able to withstand the additional
			 stresses associated with climate change, including relative sea level rise and
			 ocean acidification;
								(viii)to protect
			 ocean and coastal species from the impact of climate change and ocean
			 acidification;
								(ix)to
			 incorporate adaptation strategies and activities to address relative sea level
			 rise in coastal zone planning;
								(x)to
			 protect, maintain, and restore ocean and coastal habitats to build healthy and
			 resilient ecosystems, including the purchase of coastal and island land;
			 and
								(xi)to
			 incorporate consideration of climate change and ocean acidification, and to
			 integrate adaptation strategies and activities for fish and wildlife, fish and
			 wildlife habitat, plants, and associated ecological processes, in the planning
			 and management of Federal land and water administered by the Federal agencies
			 that receive funding under this section.
								(D)Science
			 Advisory Board
								(i)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall establish and appoint the members of a science advisory board, to be
			 comprised of not fewer than 10 and not more than 20 members, who shall—
									(I)be recommended by
			 the President of the National Academy of Sciences;
									(II)have expertise
			 in fish, wildlife, plant, aquatic, and coastal and marine biology, ecology,
			 climate change, ocean acidification, and other relevant scientific disciplines;
			 and
									(III)represent a
			 balanced membership between Federal, State, and local representatives,
			 universities, and conservation organizations.
									(ii)DutiesThe
			 science advisory board shall—
									(I)advise the
			 President and relevant Federal agencies and departments on—
										(aa)the
			 best available science regarding the impacts of climate change and ocean
			 acidification on fish and wildlife, habitat, plants, and associated ecological
			 processes; and
										(bb)scientific
			 strategies and mechanisms for adaptation; and
										(II)identify and
			 recommend priorities for ongoing research needs on those issues.
									(iii)CollaborationThe
			 science advisory board shall collaborate with other climate change and
			 ecosystem research entities in other Federal agencies and departments.
								(iv)Availability
			 to publicThe advice and recommendations of the science advisory
			 board shall be made available to the public.
								(v)Nonapplicability
			 of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 not apply to the science advisory board.
								(E)Coordination
			 with other plansIn developing the national strategy, the
			 President shall, to the maximum extent practicable—
								(i)take into
			 consideration research and information contained in—
									(I)State
			 comprehensive wildlife conservation plans;
									(II)the North
			 American waterfowl management plan;
									(III)the national
			 fish habitat action plan;
									(IV)coastal zone
			 management plans;
									(V)the reports of
			 the Pew Oceans Commission and the United States Commission on Ocean Policy;
			 and
									(VI)other relevant
			 plans; and
									(ii)coordinate and
			 integrate the goals and measures identified in the national strategy with the
			 goals and measures identified in those plans.
								(F)RevisionsNot
			 later than 5 years after the date on which the strategy is developed, and not
			 less frequently than every 5 years thereafter, the President shall review and
			 update the national strategy using the procedures described in this
			 paragraph.
							(j)State
			 comprehensive adaptation strategies
						(1)In
			 generalExcept as provided in paragraph (2), funds made available
			 to States under this subtitle shall be used only for activities that are
			 consistent with a State strategy that has been approved by, as
			 appropriate—
							(A)the Secretary of
			 the Interior; or
							(B)for any State
			 with a coastal zone (within the meaning of the Coastal Zone Management Act (16
			 U.S.C. 1451 et seq.)), by the Secretary of Commerce, subject to the condition
			 that approval by the Secretary of Commerce shall be required only for those
			 portions of the strategy relating to activities affecting the coastal
			 zone.
							(2)Initial
			 period
							(A)In
			 generalUntil the earlier of the date that is 3 years after the
			 date of enactment of this Act or the date on which a State receives approval
			 for the State strategy, a State shall be eligible to receive funding under
			 subsection (b)(1) for adaptation activities that are—
								(i)consistent with
			 the comprehensive wildlife strategy of the State and, where appropriate, other
			 fish, wildlife and conservation strategies; and
								(ii)in
			 accordance with a workplan developed in coordination with, as
			 appropriate—
									(I)the Secretary of
			 the Interior; or
									(II)for any State
			 with a coastal zone (within the meaning of the Coastal Zone Management Act (16
			 U.S.C. 1451 et seq.)), by the Secretary of Commerce, subject to the condition
			 that approval by the Secretary of Commerce shall be required only for those
			 portions of the strategy relating to activities affecting the coastal
			 zone.
									(B)Pending
			 approvalDuring the period for which approval by the applicable
			 Secretary of a State strategy described in paragraph (3) is pending, the State
			 may continue receiving funds under subsection (b)(1) pursuant to the workplan
			 described subparagraph (A)(ii).
							(3)RequirementsA
			 State strategy shall—
							(A)describe the
			 impacts of climate change and ocean acidification on the diversity and health
			 of the fish, wildlife and plant populations, habitats, and associated
			 ecological processes;
							(B)describe and
			 prioritize proposed conservation actions to assist fish, wildlife, and plant
			 populations in adapting to those impacts;
							(C)establish
			 programs for monitoring the impacts of climate change on fish, wildlife, and
			 plant populations, habitats, and associated ecological processes;
							(D)include
			 strategies, specific conservation actions, and a timeframe for implementing
			 conservation actions for fish, wildlife, and plant populations, habitats, and
			 associated ecological processes;
							(E)establish methods
			 for assessing the effectiveness of conservation actions taken to assist fish,
			 wildlife, and plant populations, habitats, and associated ecological processes
			 in adapting to those impacts and for updating those actions to respond
			 appropriately to new information or changing conditions;
							(F)be
			 developed—
								(i)with the
			 participation of the State fish and wildlife agency, the State agency
			 responsible for administration of Land and Water Conservation Fund grants, the
			 State Forest Legacy program coordinator, and the State coastal agency;
			 and
								(ii)in
			 coordination with the Secretary of the Interior and, where applicable, the
			 Secretary of Commerce;
								(G)provide for
			 solicitation and consideration of public and independent scientific
			 input;
							(H)take into
			 consideration research and information contained in, and coordinate with and
			 integrate the goals and measures identified in, as appropriate, other fish,
			 wildlife, and habitat conservation strategies, including—
								(i)the
			 national fish habitat action plan;
								(ii)plans under the
			 North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.);
								(iii)the Federal,
			 State, and local partnership known as Partners in Flight;
								(iv)federally
			 approved coastal zone management plans under the
			 Coastal Zone Management Act of 1972
			 (16 U.S.C. 1451 et seq.);
								(v)federally
			 approved regional fishery management plans and habitat conservation activities
			 under the Magnuson Fishery Conservation and Management Act (16 U.S.C. 1801 et
			 seq.);
								(vi)the national
			 coral reef action plan;
								(vii)recovery plans
			 for threatened species and endangered species under section 4(f) of the
			 Endangered Species Act of 1973 (16 U.S.C. 1533(f));
								(viii)habitat
			 conservation plans under section 10 of that Act (16 U.S.C. 1539);
								(ix)other Federal
			 and State plans for imperiled species;
								(x)the
			 United States shorebird conservation plan;
								(xi)the North
			 American waterbird conservation plan; and
								(xii)other
			 State-based strategies that comprehensively implement adaptation activities to
			 remediate the effects of climate change and ocean acidification on fish,
			 wildlife, and habitats; and
								(I)be incorporated
			 into a revision of the comprehensive wildlife conservation strategy of a
			 State—
								(i)that has been
			 submitted to the United States Fish and Wildlife Service; and
								(ii)(I)that has been approved
			 by the Service; or
									(II)on which a decision on approval is
			 pending.
									(4)UpdatingEach
			 State strategy described in paragraph (3) shall be updated at least every 5
			 years.
						HInternational
			 Climate Change Adaptation and National Security Program
				4801.FindingsCongress finds that—
					(1)global climate
			 change represents a potentially significant threat multiplier for instability
			 around the world as changing precipitation patterns may exacerbate competition
			 and conflict over agricultural, vegetative, and water resources and displace
			 people, thus increasing hunger and poverty and causing increased pressure on
			 least developed countries;
					(2)the strategic,
			 social, political, and economic consequences of global climate change could
			 have disproportionate impacts on least developed countries, which have fewer
			 resources and thus, often fewer emissions;
					(3)the strategic,
			 social, political, and economic consequences of global climate change are
			 likely to have a greater adverse effect on less developed countries;
					(4)the consequences
			 of global climate change could pose a danger to the security interest and
			 economic interest of the United States; and
					(5)it is in the
			 national security interest of the United States to recognize, plan for, and
			 mitigate the international strategic, social, political, and economic effects
			 of a changing climate.
					4802.PurposesThe purposes of this subtitle are—
					(1)to protect the
			 national security of the United States where such interest can be advanced by
			 minimizing, averting, or increasing resilience to potentially destabilizing
			 climate change impacts;
					(2)to support the
			 development of national and regional climate change adaptation plans in least
			 developed countries;
					(3)to support the
			 deployment of technologies that would help least developed countries reduce
			 their greenhouse gas emissions and respond to destabilizing impacts of climate
			 change;
					(4)to provide
			 assistance to least-developed countries and small island developing states with
			 national or regional climate change adaptation plans in the planning,
			 financing, and execution of adaptation projects;
					(5)to support
			 investments and capital to reduce vulnerability related to climate change and
			 its impacts, including but not limited to drought, famine, floods, sea level
			 rise, shifts in agricultural zones or seasons, shifts in range that affect
			 economic livelihoods, and refugees and internally displaced persons;
					(6)to support
			 climate change adaptation research in or for least developed countries;
			 and
					(7)to encourage the
			 identification and adoption of appropriate low-carbon and efficient energy
			 technologies in least-developed countries.
					4803.Establishment
					(a)Establishment
			 of ProgramThe Secretary of State, working with the Administrator
			 of the U.S. Agency for International Development (referred to in this subtitle
			 as the Agency) and the Administrator, shall establish an
			 International Climate Change Adaptation and National Security Program within
			 the Agency.
					(b)Responsibilities
			 of ProgramThe Program shall—
						(1)submit annual
			 reports to the President, the Committees on Environment and Public Works and
			 Foreign Relations of the Senate, and the Committees on Energy and Commerce and
			 Foreign Relations of the House of Representatives, and any other relevant
			 committees on national security, the economy and foreign policy, that
			 describe—
							(A)the extent to
			 which other countries are committing to reducing greenhouse gas emissions
			 through mandatory programs;
							(B)the extent to
			 which global climate change, through its potential negative impacts on
			 sensitive populations and natural resources in least developed countries, may
			 threaten, cause, or exacerbate political instability or international conflict
			 in those regions; and
							(C)the ramifications
			 of any potentially destabilizing impacts climate change may have on the
			 economic and national security of the United States, including—
								(i)the
			 creation of refugees; and
								(ii)international or
			 internal armed conflicts over water, food, land, or other resources;
								(2)include in each
			 annual report submitted under paragraph (1) a description of how funds made
			 available under section 4804 were spent to enhance the national security of the
			 United States and assist in avoiding the politically destabilizing impacts of
			 climate change in volatile regions of the world, particularly least developed
			 countries; and
						(3)identify and
			 recommend the countries in which assistance can have the greatest and most
			 sustainable benefit to reducing vulnerability to climate change, primarily in
			 the form of deploying adaptation and greenhouse gas reduction
			 technologies.
						4804.Funding
					(a)Carrying out
			 recommendationsAll funds deposited into the Climate Change and
			 National Security Fund established by section 4101(4) shall be made available,
			 without further appropriation or fiscal year limitation, to carry out the
			 program established under this subtitle.
					(b)Distribution of
			 FundsThe Administrator of the Agency shall distribute to the
			 International Climate Change Adaptation and National Security Program the funds
			 for the purposes described in section 4802.
					(c)OversightThe
			 Administrator of the Agency shall oversee the expenditures by the
			 Program.
					(d)LimitationsNot
			 more than 10 percent of amounts made available to carry out this subtitle shall
			 be spent in any single country in any year.
					IEmergency
			 firefighting programs
				4901.FindingsCongress finds that—
					(1)since 1980,
			 wildfires in the United States have burned almost twice as many acres per year
			 on average than the average burned acreage during the period beginning on
			 January 1, 1920, and ending on December 31, 1979;
					(2)the wildfire
			 season in the western United States has increased by an average of 78 days
			 during the 30-year period preceding the date of enactment of this Act;
					(3)researchers
			 predict that the area subject to wildfire damage will increase during the 21st
			 century by up to 118 percent as a result of climate change;
					(4)of the annual
			 budget of the Forest Service, the Forest Service used for wildfire suppression
			 activities—
						(A)13 percent in
			 1991; and
						(B)45 percent in
			 2007; and
						(5)1 percent of the
			 largest escaped fires—
						(A)burn 95 percent
			 of all burned acres; and
						(B)consume 85
			 percent of all wildfire fighting costs.
						4902.Bureau of
			 Land Management emergency firefighting program
					(a)Use of
			 fundsThe amounts deposited into the Bureau of Land Management
			 Emergency Firefighting Fund established by section 4101(5) shall be made
			 available, without further appropriation or fiscal year limitation, to pay for
			 wildland fire suppression activities the costs of which are in excess of
			 amounts annually appropriated to the Secretary of the Interior for normal,
			 nonemergency wildland fire suppression activities.
					(b)Accounting and
			 reporting
						(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary of the Interior shall establish an accounting and
			 reporting system, in accordance and compatible with National Fire Plan
			 reporting procedures, for the activities carried out under this section.
						(2)RequirementThe
			 system established under paragraph (1) shall require that the Secretary of the
			 Interior shall submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate—
							(A)a monthly report
			 describing each expenditure made from the Bureau of Land Management Emergency
			 Firefighting Fund during the preceding month; and
							(B)a report at the
			 end of each fiscal year describing the expenditures made from the Bureau of
			 Land Management Emergency Firefighting Fund during the preceding fiscal
			 year.
							4903.Forest
			 Service emergency firefighting program
					(a)Use of
			 fundsThe amounts deposited into the Forest Service Emergency
			 Firefighting Fund established by section 4101(6) shall be made available,
			 without further appropriation or fiscal year limitation, to pay for wildland
			 fire suppression activities the costs of which are in excess of amounts
			 annually appropriated to the Secretary of Agriculture for normal, nonemergency
			 wildland fire suppression activities.
					(b)Accounting and
			 reporting
						(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary of Agriculture shall establish an accounting and
			 reporting system, in accordance and compatible with National Fire Plan
			 reporting procedures, for the activities carried out under this section.
						(2)RequirementThe
			 system established under paragraph (1) shall require that the Secretary of
			 Agriculture shall submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate—
							(A)a monthly report
			 describing each expenditure made from the Forest Service Emergency Firefighting
			 Fund during the preceding month; and
							(B)a report at the
			 end of each fiscal year describing the expenditures made from the Forest
			 Service Emergency Firefighting Fund during the preceding fiscal year.
							VEnergy
			 efficiency
			AAppliance
			 efficiency
				5101.Residential
			 boilersSection 325(f) of the
			 Energy Policy and Conservation Act (42 U.S.C. 6925(f)) is amended—
					(1)in the
			 subsection heading, by inserting and Boilers after Furnaces;
					(2)in paragraph
			 (1), by striking except that and all that follows through
			 subparagraph (A) and inserting except that;
					(3)in
			 subparagraph (B)—
						(A)by striking
			 (B) the Secretary and inserting the Secretary;
			 and
						(B)by
			 redesignating clauses (i) through (iii) as subparagraphs (A) through (C),
			 respectively, and indenting appropriately;
						(4)by
			 redesignating paragraph (3) as paragraph (4); and
					(5)by inserting
			 after paragraph (2) the following:
						
							(3)Boilers
								(A)In
				generalSubject to subparagraphs (B) and (C), boilers
				manufactured on or after September 1, 2012, shall meet the following
				requirements:
									
										
											
												Boiler Type
						RequirementsMinimum
						Annual Fuel Utilization EfficiencyDesign
												
											
											
												Gas hot
						water82 percentNo constant burning pilot, automatic means
						for adjusting water temperature
												
												Gas steam80
						percentNo constant burning pilot
												
												Oil hot
						water84 percentAutomatic means for adjusting
						temperature
												
												Oil steam82
						percentNone
												
												Electric hot
						waterNoneAutomatic means for adjusting
						temperature
												
												Electric
						steamNoneNone
												
											
										
									
								(B)Automatic
				means for adjusting water temperature
									(i)In
				generalThe manufacturer shall equip each gas, oil, and electric
				hot water boiler (other than a boiler equipped with tankless domestic water
				heating coils) with an automatic means for adjusting the temperature of the
				water supplied by the boiler to ensure that an incremental change in inferred
				heat load produces a corresponding incremental change in the temperature of
				water supplied.
									(ii)Certain
				boilersFor a boiler that fires at 1 input rate, the requirements
				of this subparagraph may be satisfied by providing an automatic means that
				allows the burner or heating element to fire only when the means has determined
				that the inferred heat load cannot be met by the residual heat of the water in
				the system.
									(iii)No
				inferred heat loadWhen there is no inferred heat load with
				respect to a hot water boiler, the automatic means described in clauses (i) and
				(ii) shall limit the temperature of the water in the boiler to not more than
				140 degrees Fahrenheit.
									(iv)OperationA
				boiler described in clause (i) or (ii) shall be operable only when the
				automatic means described in clauses (i), (ii), and (iii) is installed.
									(C)ExceptionA
				boiler that is manufactured to operate without any need for electricity, any
				electric connection, any electric gauges, electric pumps, electric wires, or
				electric devices of any sort, shall not be required to meet the requirements of
				this
				subsection.
								.
					5102.Regional
			 variations in heating or cooling standards
					(a)In
			 generalSection 327 of the
			 Energy Policy and Conservation Act (42 U.S.C.
			 6297) is amended—
						(1)by redesignating subsections (e), (f), and
			 (g) as subsections (f), (g), and (h), respectively; and
						(2)by inserting
			 after subsection (d) the following:
							
								(e)Regional
				standards for space heating and air conditioning products
									(1)Standards
										(A)In
				generalThe Secretary may establish regional standards for space
				heating and air conditioning products, other than window-unit air-conditioners
				and portable space heaters.
										(B)National
				minimum and regional standardsFor each space heating and air
				conditioning product, the Secretary may establish—
											(i)a national
				minimum standard; and
											(ii)2 more
				stringent regional standards for regions determined to have significantly
				differing climatic conditions.
											(C)Maximum
				savingsAny standards established for a region under subparagraph
				(B)(ii) shall achieve the maximum level of energy savings that are technically
				feasible and economically justified within that region.
										(D)Economic
				justifiability study
											(i)In
				generalAs a preliminary step in determining the economic
				justifiability of establishing a regional standard under subparagraph (B)(ii),
				the Secretary shall conduct a study involving stakeholders, including—
												(I)a
				representative from the National Institute of Standards and Technology;
												(II)representatives
				of nongovernmental advocacy organizations;
												(III)representatives
				of product manufacturers, distributors, and installers;
												(IV)representatives
				of the gas and electric utility industries; and
												(V)such other
				individuals as the Secretary may designate.
												(ii)RequirementsThe
				study under this subparagraph—
												(I)shall
				determine the potential benefits and consequences of prescribing regional
				standards for heating and cooling products; and
												(II)may, if
				favorable to the standards, constitute the evidence of economic justifiability
				required under this Act.
												(E)Regional
				boundariesRegional boundaries used in establishing regional
				standards under subparagraph (B)(ii) shall—
											(i)conform to
				State borders; and
											(ii)include only
				contiguous States (other than Alaska and Hawaii), except that on the request of
				a State, the Secretary may divide the State to include a part of the State in
				each of 2 regions.
											(2)Noncomplying
				productsIf the Secretary establishes standards for a region, it
				shall be unlawful under section 332 to offer for sale at retail, sell at
				retail, or install within the region products that do not comply with the
				applicable standards.
									(3)Distribution
				in commerce
										(A)In
				generalExcept as provided in subparagraph (B), no product
				manufactured in a manner that complies with a regional standard established
				under paragraph (1) shall be distributed in commerce without a prominent label
				affixed to the product that includes—
											(i)at the top of
				the label, in print of not less than 14-point type, the following statement:
				It is a violation of Federal law for this product to be installed in any
				State outside the region shaded on the map printed on this
				label.;
											(ii)below the
				notice described in clause (i), an image of a map of the United States with
				clearly defined State boundaries and names, and with all States in which the
				product meets or exceeds the standard established pursuant to paragraph (1)
				shaded in a color or a manner as to be easily visible without obscuring the
				State boundaries and names; and
											(iii)below the
				image of the map required under clause (ii), the following statement: It
				is a violation of Federal law for this label to be removed, except by the owner
				and legal resident of any single-family home in which this product is
				installed..
											(B)Energy-efficiency
				ratingA product manufactured that meets or exceeds all regional
				standards established under this paragraph shall bear a prominent label affixed
				to the product that includes at the top of the label, in print of not less than
				14-point type, the following statement: This product has achieved an
				energy-efficiency rating under Federal law allowing its installation in any
				State..
										(4)RecordkeepingA
				manufacturer of space heating or air conditioning equipment subject to regional
				standards established under this subsection shall—
										(A)obtain and
				retain records on the intended installation locations of the equipment sold;
				and
										(B)make such
				records available to the Secretary on
				request.
										.
						(b)Conforming
			 amendmentsSection 327 of the Energy Policy and Conservation Act (42 U.S.C. 6297) is
			 amended—
						(1)in subsection
			 (b)—
							(A)in paragraph
			 (2), by striking subsection (e) and inserting subsection
			 (f); and
							(B)in paragraph
			 (3)—
								(i)by striking
			 subsection (f)(1) and inserting subsection
			 (g)(1); and
								(ii)by striking
			 subsection (f)(2) and inserting subsection
			 (g)(2); and
								(2)in subsection
			 (c)(3), by striking subsection (f)(3) and inserting
			 subsection (g)(3).
						BBuilding
			 efficiency
				5201.Updating
			 State building energy efficiency codesSection 304 of the Energy Conservation and
			 Production Act (42 U.S.C. 6833) is amended to read as follows:
					
						304.Updating
				State building energy efficiency codes
							(a)Updates
								(1)In
				generalThe Secretary shall support updating the national model
				building energy codes and standards not later than 3 years after the date of
				enactment of the Lieberman-Warner Climate
				Security Act of 2008, and not less frequently every 3 years
				thereafter, to achieve overall energy savings, as compared to the IECC (2006)
				for residential buildings and ASHRAE Standard 90.1 (2004) for commercial
				buildings, of at least—
									(A)30 percent,
				with respect to each edition of a model code or standard published during the
				period beginning on January 1, 2010, and ending on December 31, 2019;
									(B)50 percent,
				with respect to each edition of a model code or standard published on or after
				January 1, 2020; and
									(C)targets for
				intermediate and subsequent years, to be established by the Secretary not less
				than 3 years before the beginning on each target year, in coordination with
				IECC and ASHRAE Standard 90.1 cycles, at the maximum level of energy efficiency
				that is technologically feasible and lifecycle cost-effective.
									(2)Revisions
				to IECC and ASHRAE
									(A)In
				generalIf the IECC or ASHRAE Standard 90.1 regarding building
				energy use is revised, not later than 1 year after the date of the revision,
				the Secretary shall determine whether the revision will—
										(i)improve
				energy efficiency in buildings; and
										(ii)meet the
				energy savings goals described in paragraph (1).
										(B)Modifications
										(i)In
				generalIf the Secretary makes a determination under subparagraph
				(A)(ii) that a code or standard does not meet the energy savings goals
				established under paragraph (1) or if a national model code or standard is not
				updated for more than 3 years, not later than 1 year after the determination or
				the expiration of the 3-year period, the Secretary shall establish a modified
				code or standard that meets the energy savings goals.
										(ii)Requirements
											(I)Energy
				savingsA modification to a code or standard under clause (i)
				shall—
												(aa)achieve the
				maximum level of energy savings that is technically feasible and lifecycle
				cost-effective;
												(bb)be
				achieved through an amendment or supplement to the most recent revision of the
				IECC or ASHRAE Standard 90.1 and taking into consideration other appropriate
				model codes and standards; and
												(cc)incorporate
				available appliances, technologies, and construction practices.
												(II)Treatment
				as baselineA modification to a code or standard under clause (i)
				shall serve as the baseline for the next applicable determination of the
				Secretary under subparagraph (A)(i).
											(C)Public
				participationThe Secretary shall—
										(i)publish in
				the Federal Register a notice relating to each goal, determination, and
				modification under this paragraph; and
										(ii)provide an
				opportunity for public comment regarding the goals, determinations, and
				modifications.
										(b)State
				certification of building energy code updates
								(1)General
				certification
									(A)In
				generalNot later than 2 years after the date of enactment of the
				Lieberman-Warner Climate Security Act of
				2008, each State shall certify to the Secretary that the State
				has reviewed and updated the provisions of the residential and commercial
				building codes of the State regarding energy efficiency.
									(B)Energy
				savingsA certification under subparagraph (A) shall include a
				demonstration that the applicable provisions of the State code meet or exceed,
				as applicable—
										(i)(I)the IECC (2006) for
				residential buildings; or
											(II)the ASHRAE Standard 90.1 (2004) for
				commercial buildings; or
											(ii)the quantity
				of energy savings represented by the provisions referred to in clause
				(i).
										(2)Revision of
				codes and standards
									(A)In
				generalIf the Secretary makes an affirmative determination under
				subsection (a)(2)(A)(i) or establishes a modified code or standard under
				subsection (a)(2)(B), not later than 2 years after the determination or
				proposal, each State shall certify that the State has reviewed and updated the
				provisions of the residential and commercial building codes of the State
				regarding energy efficiency.
									(B)Energy
				savingsA certification under subparagraph (A) shall include a
				demonstration that the applicable provisions of the State code meet or
				exceed—
										(i)the modified
				code or standard; or
										(ii)the quantity
				of energy savings represented by the modified code or standard.
										(C)Failure to
				determineIf the Secretary fails to make a determination under
				subsection (a)(2)(A)(i) by the date specified in subsection (a)(2), or if the
				Secretary makes a negative determination, not later than 2 years after the
				specified date or the date of the determination, each State shall certify that
				the State has—
										(i)reviewed the
				revised code or standard; and
										(ii)updated the
				provisions of the residential and commercial building codes of the State as
				necessary to meet or exceed, as applicable—
											(I)any
				provisions of a national code or standard determined to improve energy
				efficiency in buildings; or
											(II)energy
				savings achieved by those provisions through other means.
											(c)Achievement
				of compliance by States
								(1)In
				generalNot later than 3 years after the date on which a State
				makes a certification under subsection (b), the State shall certify to the
				Secretary that the State has achieved compliance with the building energy code
				that is the subject of the certification.
								(2)Rate of
				complianceThe certification shall include documentation of the
				rate of compliance based on independent inspections of a random sample of the
				new and renovated buildings covered by the State code during the preceding
				calendar year.
								(3)ComplianceA
				State shall be considered to achieve compliance for purposes of paragraph (1)
				if—
									(A)at least 90
				percent of new and renovated buildings covered by the State code during the
				preceding calendar year substantially meet all the requirements of the code;
				or
									(B)the estimated
				excess energy use of new and renovated buildings that did not meet the
				requirements of the State code during the preceding calendar year, as compared
				to a baseline of comparable buildings that meet the requirements of the code,
				is not more than 10 percent of the estimated energy use of all new and
				renovated buildings covered by the State code during the preceding calendar
				year.
									(d)Failure to
				certify
								(1)Extension
				of deadlinesThe Secretary shall extend a deadline for
				certification by a State under subsection (b) or (c) for not more than 1
				additional year, if the State demonstrates to the satisfaction of the Secretary
				that the State has made—
									(A)a good faith
				effort to comply with the certification requirement; and
									(B)significant
				progress with respect to the compliance.
									(2)Noncompliance
				by state
									(A)In
				generalA State that fails to submit a certification required
				under subsection (b) or (c), and to which an extension is not provided under
				paragraph (1), shall be considered to be out of compliance with this
				section.
									(B)Effect on
				local governmentsA local government of a State that is out of
				compliance with this section may be considered to be in compliance with this
				section if the local government meets each applicable certification requirement
				of this section.
									(e)Technical
				assistance
								(1)In
				generalThe Secretary shall provide technical assistance
				(including building energy analysis and design tools, building demonstrations,
				and design assistance and training) to ensure that national model building
				energy codes and standards meet the goals described in subsection
				(a)(1).
								(2)Assistance
				to StatesThe Secretary shall provide technical assistance to
				States—
									(A)to implement
				this section, including procedures for States to demonstrate that the codes of
				the States achieve equivalent or greater energy savings than the national model
				codes and standards;
									(B)to improve
				and implement State residential and commercial building energy efficiency
				codes; and
									(C)to otherwise
				promote the design and construction of energy-efficient buildings.
									(f)Incentive
				funding
								(1)In
				generalThe Secretary shall provide incentive funding to
				States—
									(A)to implement
				this section; and
									(B)to improve
				and implement State residential and commercial building energy efficiency
				codes, including increasing and verifying compliance with the codes.
									(2)AmountIn
				determining whether, and in what amount, to provide incentive funding under
				this subsection, the Secretary shall take into consideration actions proposed
				by the State—
									(A)to implement
				this section;
									(B)to implement
				and improve residential and commercial building energy efficiency codes;
				and
									(C)to promote
				building energy efficiency through use of the codes.
									(3)Additional
				fundingThe Secretary shall provide additional funding under this
				subsection for implementation of a plan to demonstrate a rate of compliance
				with applicable residential and commercial building energy efficiency codes at
				a rate of not less than 90 percent, based on energy performance—
									(A)to a State
				that has adopted and is implementing, on a statewide basis—
										(i)a residential
				building energy efficiency code that meets or exceeds the requirements of the
				IECC (2006) (or a successor code that is the subject of an affirmative
				determination by the Secretary under subsection (a)(2)(A)(i)); and
										(ii)a commercial
				building energy efficiency code that meets or exceeds the requirements of the
				ASHRAE Standard 90.1 (2004) (or a successor standard that is the subject of an
				affirmative determination by the Secretary under subsection (a)(2)(A)(i));
				or
										(B)in the case
				of a State in which no statewide energy code exists for residential buildings
				or commercial buildings, or in which the State code fails to comply with
				subparagraph (A), to a local government that has adopted and is implementing
				residential and commercial building energy efficiency codes, as described in
				subparagraph (A).
									(4)TrainingOf
				the amounts made available to carry out this subsection, the Secretary may use
				not more than $500,000 for each State to train State and local officials to
				implement State or local energy codes in accordance with a plan described in
				paragraph
				(3).
								.
				5202.Conforming
			 amendmentSection 303 of the
			 Energy Conservation and Production Act (42 U.S.C. 6832) is amended by adding at
			 the end the following new paragraph:
					
						(17)IECCThe
				term IECC means the International Energy Conservation
				Code.
						.
				VIGlobal
			 effort to reduce greenhouse gas emissions
			6001.DefinitionsIn this title:
				(1)Baseline
			 emission levelThe term baseline emission level
			 means, as determined by the Administrator, the total average annual greenhouse
			 gas emissions attributed to a category of covered goods of a foreign country
			 during the period beginning on January 1, 2012, and ending on December 31,
			 2014, based on—
					(A)relevant data
			 available for that period; and
					(B)to the extent
			 necessary with respect to a specific category of covered goods, economic and
			 engineering models and best available information on technology performance
			 levels for the manufacture of that category of covered goods.
					(2)Comparable
			 actionThe term comparable action means any
			 greenhouse gas regulatory programs, requirements, and other measures adopted by
			 a foreign country that, in combination, are comparable in effect to actions
			 carried out by the United States to limit greenhouse gas emissions pursuant to
			 this Act, as determined by the President, taking into consideration the level
			 of economic development of the foreign country.
				(3)Compliance
			 yearThe term compliance year means each calendar
			 year for which the requirements of this title apply to a category of covered
			 goods of a covered foreign country that is imported into the United
			 States.
				(4)Covered
			 foreign countryThe term covered foreign country
			 means a foreign country that is included on the covered list prepared under
			 section 6006(b)(3).
				(5)Covered
			 goodThe term covered good means a good that (as
			 identified by the Administrator by rule)—
					(A)is a primary
			 product;
					(B)generates, in
			 the course of the manufacture of the good, a substantial quantity of direct
			 greenhouse gas emissions and indirect greenhouse gas emissions; and
					(C)is closely
			 related to a good the cost of production of which in the United States is
			 affected by a requirement of this Act.
					(6)Foreign
			 countryThe term foreign country means a member of,
			 or observer government to, the World Trade Organization (WTO), other than the
			 United States.
				(7)Indirect
			 greenhouse gas emissionsThe term indirect greenhouse gas
			 emissions means any emissions of a greenhouse gas resulting from the
			 generation of electricity that is consumed during the manufacture of a
			 good.
				(8)International
			 agreementThe term international agreement means any
			 international agreement to which the United States is a party, including the
			 Marrakesh agreement establishing the World Trade Organization, done at
			 Marrakesh on April 15, 1994.
				(9)International
			 reserve allowanceThe term international reserve
			 allowance means an allowance (denominated in units of metric tons of
			 carbon dioxide equivalent) that is—
					(A)purchased
			 from a special reserve of allowances pursuant to section 6006(a)(2); and
					(B)used for
			 purposes of meeting the requirements of section 6006.
					(10)Primary
			 productThe term primary product means—
					(A)iron, steel,
			 aluminum, cement, bulk glass, or paper; or
					(B)any other
			 manufactured product that—
						(i)is sold in
			 bulk for purposes of further manufacture; and
						(ii)generates,
			 in the course of the manufacture of the product, direct greenhouse gas
			 emissions and indirect greenhouse gas emissions that are comparable (on an
			 emissions-per-dollar basis) to emissions generated in the manufacture of
			 products by covered facilities in the industrial sector.
						6002.PurposesThe purposes of this title are—
				(1)to promote a
			 strong global effort to significantly reduce greenhouse gas emissions;
				(2)to ensure, to
			 the maximum extent practicable, that greenhouse gas emissions occurring outside
			 the United States do not undermine the objectives of the United States in
			 addressing global climate change; and
				(3)to encourage
			 effective international action to achieve those objectives through—
					(A)agreements
			 negotiated between the United States and foreign countries; and
					(B)measures
			 carried out by the United States that comply with applicable international
			 agreements.
					6003.International
			 negotiations
				(a)FindingCongress
			 finds that the purposes described in section 6002 can be most effectively
			 addressed and achieved through agreements negotiated between the United States
			 and foreign countries.
				(b)Negotiating
			 objective
					(1)Statement
			 of policyIt is the policy of the United States to work
			 proactively under the United Nations Framework Convention on Climate Change
			 and, in other appropriate forums, to establish binding agreements committing
			 all major greenhouse gas-emitting nations to contribute equitably to the
			 reduction of global greenhouse gas emissions.
					(2)Intent of
			 Congress regarding objectiveTo the extent that the agreements
			 described in subsection (a) involve measures that will affect international
			 trade in any good or service, it is the intent of Congress that the negotiating
			 objective of the United States shall be to focus multilateral and bilateral
			 international agreements on the reduction of greenhouse gas emissions to
			 advance achievement of the purposes described in section 6002.
					6004.Interagency
			 review
				(a)Interagency
			 group
					(1)EstablishmentThe
			 President shall establish an interagency group to carry out this
			 section.
					(2)ChairpersonThe
			 chairperson of the interagency group established under paragraph (1) shall be
			 the Secretary of State.
					(3)RequirementThe
			 Administrator shall be a member of the interagency group.
					(b)Determinations
					(1)In
			 generalSubject to paragraph (2), the interagency group
			 established under subsection (a)(1) shall determine whether, and the extent to
			 which, each foreign country has taken comparable action to limit the greenhouse
			 gas emissions of the foreign country.
					(2)ExemptionThe
			 interagency group may exempt from a determination under paragraph (1) any
			 foreign country on the excluded list under section 6006(b)(2).
					(c)Report to
			 PresidentNot later than January 1, 2018, and annually
			 thereafter, the interagency group shall submit to the President a report
			 describing the determinations of the interagency group under subsection
			 (b).
				6005.Presidential
			 determinations
				(a)In
			 generalNot later than January 1, 2019, and annually thereafter,
			 the President shall determine whether each foreign country that is subject to
			 interagency review under section 6004(b) has taken comparable action to limit
			 the greenhouse gas emissions of the foreign country, taking into
			 consideration—
					(1)the baseline
			 emission levels of the foreign country; and
					(2)applicable
			 reports submitted under section 6004(c).
					(b)ReportsThe
			 President shall—
					(1)submit to
			 Congress an annual report describing the determinations of the President under
			 subsection (a) for the most recent calendar year; and
					(2)publish the
			 determinations in the Federal Register.
					6006.International
			 reserve allowance program
				(a)Establishment
					(1)In
			 generalThe Administrator shall establish a program under which
			 the Administrator, during the 1-year period beginning on January 1, 2019, and
			 annually thereafter, shall offer for sale to United States importers
			 international reserve allowances in accordance with this subsection.
					(2)SourceInternational
			 reserve allowances under paragraph (1) shall be issued from a special reserve
			 of allowances that is separate from, and established in addition to, the
			 quantity of allowances established under section 1201.
					(3)Price
						(A)In
			 generalSubject to subparagraph (B), the Administrator shall
			 establish, by rule, a methodology for determining the price of international
			 reserve allowances for each compliance year at a level that does not exceed the
			 market price of allowances established under section 1201 for the compliance
			 year.
						(B)Maximum
			 priceThe price for an international reserve allowance under
			 subparagraph (A) shall not exceed the clearing price for current compliance
			 year allowances established at the most recent auction of allowances by the
			 Corporation.
						(4)Serial
			 numberThe Administrator shall assign a unique serial number to
			 each international reserve allowance issued under this subsection.
					(5)Trading
			 systemThe Administrator may establish, by rule, a system for the
			 sale, exchange, purchase, transfer, and banking of international reserve
			 allowances.
					(6)Regulated
			 entitiesInternational reserve allowances may not be submitted by
			 regulated entities to comply with the allowance submission requirements of
			 section 1202.
					(7)ProceedsAll
			 proceeds from the sale of international reserve allowances under this
			 subsection shall be allocated to a program that the Administrator, in
			 coordination with the Secretary of State, shall establish to mitigate the
			 negative impacts of global climate change on disadvantaged communities in other
			 countries.
					(b)Foreign
			 country lists
					(1)In
			 generalNot later than January 1, 2020, and annually thereafter,
			 the President shall develop and publish in the Federal Register 2 lists of
			 foreign countries, in accordance with this subsection.
					(2)Excluded
			 list
						(A)In
			 generalThe President shall identify and publish in a list, to be
			 known as the excluded list—
							(i)each foreign
			 country determined by the President under section 6005(a) to have taken action
			 comparable to that taken by the United States to limit the greenhouse gas
			 emissions of the foreign country; and
							(ii)each foreign
			 country the share of total global greenhouse gas emissions of which is below
			 the de minimis percentage described in subparagraph (B).
							(B)De minimis
			 percentageThe de minimis percentage referred to in subparagraph
			 (A) is a percentage of total global greenhouse gas emissions of not more than
			 0.5, as determined by the President, for the most recent calendar year for
			 which emissions and other relevant data is available, taking into
			 consideration, as necessary, the annual average deforestation rate during a
			 representative period for a foreign country that is a developing
			 country.
						(3)Covered
			 list
						(A)In
			 generalThe President shall identify and publish in a list, to be
			 known as the covered list, each foreign country the covered
			 goods of which are subject to the requirements of this section.
						(B)RequirementThe
			 covered list shall include each foreign country that is not included on the
			 excluded list under paragraph (2).
						(c)Written
			 declarations
					(1)In
			 generalEffective beginning January 1, 2020, a United States
			 importer of any covered good shall, as a condition of importation or withdrawal
			 for consumption from a warehouse of the covered good, submit to the
			 Administrator and the appropriate office of the U.S. Customs and Border
			 Protection a written declaration with respect to each such importation or
			 withdrawal.
					(2)ContentsA
			 written declaration under paragraph (1) shall contain a statement that—
						(A)the
			 applicable covered good is accompanied by a sufficient number of international
			 reserve allowances, as determined under subsection (d); or
						(B)the covered
			 good is from a foreign country on the excluded list under subsection
			 (b)(2).
						(3)InclusionA
			 written declaration described in paragraph (2)(A) shall include the unique
			 serial number of each emission allowance associated with the importation of the
			 applicable covered good.
					(4)Failure to
			 declare
						(A)In
			 generalExcept as provided in subparagraph (B), an imported
			 covered good that is not accompanied by a written declaration under this
			 subsection shall not be permitted to enter the customs territory of the United
			 States.
						(B)Exception
			 for certain importsSubparagraph (A) shall not apply to a covered
			 good of a foreign country if the President determines that—
							(i)the foreign
			 country has taken comparable action to limit the greenhouse gas emissions of
			 the foreign country, in accordance with section 6005;
							(ii)the United
			 Nations has identified the foreign country as among the least-developed of
			 developing countries; or
							(iii)the foreign
			 country is on the excluded list under subsection (b)(2).
							(5)Corrected
			 declaration
						(A)In
			 generalIf, after making a declaration required under this
			 subsection, an importer has reason to believe that the declaration contains
			 information that is not correct, the importer shall provide a corrected
			 declaration by not later than 30 days after the date of discovery of the error,
			 in accordance with subparagraph (B).
						(B)MethodA
			 corrected declaration under subparagraph (A) shall be in the form of a letter
			 or other written statement to the Administrator and the office of the U.S.
			 Customs and Border Protection to which the original declaration was
			 submitted.
						(d)Quantity of
			 allowances required
					(1)Methodology
						(A)In
			 generalThe Administrator shall establish, by rule, a method for
			 calculating the required number of international reserve allowances that a
			 United States importer must submit, together with a written declaration under
			 subsection (c), for each category of covered goods of each covered foreign
			 country.
						(B)FormulaThe
			 Administrator shall develop a general formula for calculating the international
			 reserve allowance requirement that applies, on a per unit basis, to each
			 covered good of a covered foreign country that is imported during each
			 compliance year.
						(2)Initial
			 compliance year
						(A)In
			 generalSubject to subparagraph (B), the methodology under
			 paragraph (1) shall establish an international reserve allowance requirement
			 (per unit imported into the United States) for the initial compliance year for
			 each category of covered goods of each covered foreign country that is equal to
			 the quotient obtained by dividing—
							(i)the excess,
			 if any, of the total emissions from the covered foreign country that are
			 attributable to the category of covered goods produced during the most recent
			 year for which data are available, over the baseline emission level of the
			 covered foreign country for that category; and
							(ii)the total
			 quantity of the covered good produced in the covered foreign country during the
			 most recent calendar year.
							(B)AdjustmentsThe
			 Administrator shall adjust the requirement under subparagraph (A)—
							(i)in accordance
			 with the ratio that—
								(I)the quantity
			 of allowances that were allocated at no cost to entities within the industry
			 sector manufacturing the covered goods for the compliance year during which the
			 covered goods were imported into the United States; bears to
								(II)the
			 greenhouse gas emissions of that industry sector; and
								(ii)to take into
			 account the level of economic development of the covered foreign country in
			 which the covered goods were produced.
							(3)Subsequent
			 compliance yearsFor each subsequent compliance year, the
			 Administrator shall revise, as appropriate, the international reserve allowance
			 requirement applicable to each category of imported covered goods of each
			 covered foreign country to reflect changes in the factors described in
			 paragraph (2)(B).
					(4)PublicationNot
			 later than 90 days before the beginning of each compliance year, the
			 Administrator shall publish in the Federal Register a schedule describing the
			 required number of international reserve allowances for each category of
			 imported covered goods of each covered foreign country, as calculated under
			 this subsection.
					(e)Foreign
			 allowances and credits
					(1)Foreign
			 allowances
						(A)In
			 generalA United States importer may submit, in lieu of an
			 international reserve allowance issued under this section, a foreign allowance
			 or similar compliance instrument distributed by a foreign country pursuant to a
			 cap and trade program that represents a comparable action.
						(B)Commensurate
			 cap and trade programFor purposes of subparagraph (A), a cap and
			 trade program that represents a comparable action shall include any greenhouse
			 gas regulatory program adopted by a covered foreign country to limit the
			 greenhouse gas emissions of the covered foreign country, if the President
			 certifies that the program—
							(i)(I)places a
			 quantitative limitation on the total quantity of greenhouse gas emissions of
			 the covered foreign country (expressed in terms of tons emitted per calendar
			 year); and
								(II)achieves that limitation through an
			 allowance trading system;
								(ii)satisfies
			 such criteria as the President may establish for requirements relating to the
			 enforceability of the cap and trade program, including requirements for
			 monitoring, reporting, verification procedures, and allowance tracking;
			 and
							(iii)is a
			 comparable action.
							(2)Foreign
			 credits
						(A)In
			 generalA United States importer may submit, in lieu of an
			 international reserve allowance issued under this section, a foreign credit or
			 a credit for an international offset project that the Administrator has
			 authorized for use under subtitle E of title II.
						(B)ApplicationThe
			 limitation on the use of international reserve allowances by regulated entities
			 under subsection (a)(6) shall not apply to a United States importer for
			 purposes of this paragraph.
						(f)Retirement
			 of allowancesThe Administrator shall retire each international
			 reserve allowance, foreign allowance, and foreign credit submitted to achieve
			 compliance with this section.
				(g)Consistency
			 with international agreementsThe Administrator, in consultation
			 with the Secretary of State, shall adjust the international reserve allowance
			 requirements established under this section (including the quantity of
			 international reserve allowances required for each category of covered goods of
			 a covered foreign country) as the Administrator determines to be necessary to
			 ensure that the United States complies with all applicable international
			 agreements.
				(h)TerminationThe
			 international reserve allowance requirements of this section shall not apply to
			 a covered good of a covered foreign country in any case in which the President
			 makes a determination described in subsection (b)(2) with respect to the
			 covered goods of that covered foreign country.
				(i)Final
			 regulationsNot later than January 1, 2019, the Administrator
			 shall promulgate such regulations as the Administrator determines to be
			 necessary to carry out this section.
				6007.Adjustment
			 of international reserve allowance requirements
				(a)In
			 generalNot later than January 1, 2023, and annually thereafter,
			 the President shall prepare and submit to Congress a report that assesses the
			 effectiveness of the applicable international reserve allowance requirements
			 under section 6006 with respect to the covered goods of each covered foreign
			 country.
				(b)Inadequate
			 requirementsIf the President determines that an applicable
			 international reserve allowance requirement is not adequate to achieve the
			 purposes of this title, the President, simultaneously with the submission of
			 the report under subsection (a), shall—
					(1)adjust the
			 requirement; or
					(2)take such
			 other action as the President determines to be necessary to improve the
			 effectiveness of the requirement, in accordance with all applicable
			 international agreements.
					(c)Effective
			 dateAn adjustment under subsection (b)(1) shall take effect
			 beginning on January 1 of the compliance year immediately following the date on
			 which the adjustment is made.
				VIIReviews and
			 Recommendations
			7001.National
			 Academy of Sciences Reviews
				(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Administrator shall offer to enter into a contract with the National
			 Academy of Sciences under which the Academy shall, not later than January 1,
			 2012, and every 3 years thereafter, submit to Congress and the Administrator a
			 report that includes an analysis of—
					(1)the latest
			 scientific information and data relevant to global climate change;
					(2)the performance
			 of this Act and other policies in reducing greenhouse gas emissions and
			 mitigating the adverse impacts of global climate change;
					(3)the performance
			 of this Act in ensuring that the Land and Water Conservation Fund established
			 under section 2 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C.
			 460l–5) receives funds that are sufficient to carry out the purposes of that
			 Fund; and
					(4)the performance
			 of this Act in ensuring that the Bureau of Land Management and the Forest
			 Service receive funds that are sufficient to enable those agencies to suppress
			 wildland fire effectively and thereby minimize wildfire damage.
					(b)Latest
			 scientific informationThe analysis required under subsection
			 (a)(1) shall—
					(1)address existing
			 reports, including the most recent assessment report of the Intergovernmental
			 Panel on Climate Change; and
					(2)include a
			 description of—
						(A)trends in and
			 projections for total United States greenhouse gas emissions;
						(B)trends in and
			 projections for total worldwide greenhouse gas emissions;
						(C)current and
			 projected future atmospheric concentrations of greenhouse gases;
						(D)current and
			 projected future global average temperature, including an analysis of whether
			 an increase of global average temperature in excess of 3.6 degrees Fahrenheit
			 (2 degrees Celsius) above the preindustrial average has occurred or is more
			 likely than not to occur in the foreseeable future as a result of anthropogenic
			 climate change;
						(E)current and
			 projected future adverse impacts of global climate change on human populations,
			 wildlife, and natural resources; and
						(F)trends in and
			 projections for the health of the oceans and ocean ecosystems, including
			 predicted changes in ocean acidity, temperatures, the extent of coral reefs,
			 and other indicators of ocean ecosystem health, resulting from anthropogenic
			 carbon dioxide and climate change.
						(c)Performance of
			 this Act and existing technologiesThe analysis required under
			 subsection (a)(2) shall include a description of—
					(1)the extent to
			 which this Act, in concert with other policies, will prevent a dangerous
			 increase in global average temperature;
					(2)the extent to
			 which this Act, in concert with other policies, will prevent dangerous
			 atmospheric concentrations of greenhouse gases;
					(3)the current and
			 future projected deployment of technologies and practices that reduce or limit
			 greenhouse gas emissions, including—
						(A)technologies for
			 capture and disposal of greenhouse gases;
						(B)efficiency
			 improvement technologies;
						(C)zero-greenhouse
			 gas emitting energy technologies, including solar, wind, geothermal, and
			 nuclear technologies; and
						(D)above- and
			 below-ground biological sequestration technologies;
						(4)the extent to
			 which this Act and other policies are accelerating the development and
			 commercial deployment of technologies and practices that reduce and limit
			 greenhouse gas emissions;
					(5)the extent to
			 which the allocations and distributions of emission allowances and auction
			 proceeds under this Act are advancing the purposes of this Act, and whether any
			 of those allocations and distributions should be modified, including by
			 increasing the percentage of annual Emission Allowance Account being auctioned,
			 to better carry out the purposes of this Act;
					(6)whether the motor
			 vehicle fuel and motor vehicle and nonroad regulations within the scope of
			 Executive Order 13432 (72 Fed. Reg. 27717; relating to cooperation among
			 agencies in protecting the environment with respect to greenhouse gas emissions
			 from motor vehicles, nonroad vehicles, and nonroad engines) have been finalized
			 and implemented by Federal agencies and departments;
					(7)whether any other
			 transportation-related programs, including fuel economy standard reform,
			 greenhouse gas vehicle emissions standards, renewable fuel volume mandates,
			 low-carbon fuel standards, and activities to reduce vehicle miles traveled have
			 been finalized and implemented by any Federal agencies or departments;
					(8)whether any
			 regulation or program described in paragraph (12) or (13) is expected to
			 achieve, as compared to the baseline greenhouse gas emissions consistent with
			 the reference case contained in the report of the Energy Information
			 Administration entitled Annual Energy Outlook 2006, at a
			 minimum—
						(A)at least a
			 6.2-percent reduction in cumulative greenhouse gas emissions from the
			 light-duty motor vehicle sector, including light-duty vehicles and light-duty
			 trucks, during the period beginning on January 1, 2010, and ending on December
			 31, 2020; or
						(B)a cumulative
			 reduction of approximately 1,140,000 metric tons of carbon dioxide equivalent,
			 measured on a full fuel cycle basis;
						(9)whether
			 additional measures, including an increase in the earned income tax credit, a
			 reduction in payroll taxes, or the implementation of electronic benefit
			 transfers by State health and human services agencies to reach low-income
			 individuals who are not required to file Federal income tax returns, are needed
			 to help low- and moderate-income individuals respond to changes in the cost of
			 energy-related goods and services;
					(10)the feasibility
			 of expanding the definition of the term covered facility under
			 this Act;
					(11)the feasibility
			 of expanding the scope of the compliance obligation established under section
			 1202(a);
					(12)the feasibility
			 of reducing the number of emission allowances comprising the Emission Allowance
			 Account for 1 or more calendar years under this Act;
					(13)the feasibility
			 of establishing policies for reducing greenhouse gas emissions over and above
			 those policies established by this Act;
					(14)the feasibility
			 of accelerating the commercial deployment of existing and emerging renewable
			 energy technologies for electricity generation, from solar, wind, geothermal
			 energy, ocean energy (including tidal, wave, current, and thermal) or biomass
			 (as defined in section 203(b) of the Energy Policy Act of 2005 (42 U.S.C.
			 15852(b))), utilizing a bonus emission allowance program comparable to the
			 program established under subtitle F of title III; and
					(15)the results of a
			 report on products manufactured with recycled materials that—
						(A)describes the
			 greenhouse gas emission reductions those products can achieve;
						(B)summarizes and
			 assesses the results of research on manufactured products and scrap recycling
			 activities; and
						(C)evaluates the
			 lifecycle greenhouse gas emission reduction and other benefits and issues
			 associated with—
							(i)recycling scrap
			 metal (including end-of-life vehicles), recovered fiber (or paper), scrap
			 electronics, scrap glass, scrap plastics, scrap rubber, scrap tires, and scrap
			 textiles with respect to reduction or avoidance of greenhouse gas to the
			 environment;
							(ii)using recyclable
			 materials in manufactured products;
							(iii)designing and
			 manufacturing products that increase recyclable output;
							(iv)eliminating or
			 reducing the use of substances and materials in products that decrease
			 recyclable output; and
							(v)establishing a
			 standardized system for lifecycle greenhouse gas emission reduction measurement
			 and certification for the manufactured products and scrap recycling sectors,
			 including the potential options for the structure and operation of such a
			 system.
							7002.Environmental
			 Protection Agency reviewNot
			 later than January 1, 2012, the Administrator shall submit to Congress a report
			 indicating—
				(1)the latest
			 scientific information and data relevant to the health effects of mercury
			 emissions from coal-fired electric power generating facilities;
				(2)the state of the
			 technology designed to reduce mercury emissions from coal combustion, including
			 the efficacy of the technology with respect to each coal type; and
				(3)the extent to
			 which the implementation of this Act is assisting in bringing concentrations of
			 particulate matter and ozone into line with National Ambient Air Quality
			 Standards.
				7003.Environmental
			 Protection Agency recommendations
				(a)ReviewNot
			 later than January 1, 2013, and every 3 years thereafter, the Administrator
			 shall submit to Congress recommendations for action in response to the most
			 recent report submitted by the National Academy of Sciences under section 7001
			 and the report submitted by the Administrator under section 7002.
				(b)Categories of
			 actionThe categories of action eligible for inclusion in the
			 recommendations submitted under subsection (a) include proposed legislation
			 recommending—
					(1)expansion of the
			 definition of the term covered facility under this Act;
					(2)expansion of the
			 scope of the compliance obligation established under section 1202;
					(3)adjustment of the
			 number of emission allowances comprising the Emission Allowance Account for 1
			 or more calendar years under this Act;
					(4)establishment of
			 policies for reducing greenhouse gas emissions over and above those policies
			 established under this Act;
					(5)establishment of
			 policies for reducing nationwide emissions into the atmosphere of sulfur
			 dioxide, nitrogen oxides, and mercury in excess of the reductions resulting
			 from the implementation of this Act; and
					(6)establishment of
			 a program, similar to the program established under subtitle F of title III,
			 for distributing bonus emission allowances in order to accelerate the
			 commercial deployment of existing and emerging renewable energy technologies
			 for electricity generation.
					(c)Consistency
			 with reviewsThe Administrator shall include with each submission
			 of recommendations under subsection (a) an explanation of any inconsistencies
			 between the recommendations and the reviews submitted by the National Academy
			 of Sciences under section 7001 and the report submitted by the Administrator
			 under section 7002.
				(d)Savings
			 ClauseNothing in this title limits, procedurally affects, or
			 otherwise restricts the authority of the Administrator, a State, or any person
			 to use authorities under this Act or any other law to adopt or enforce any
			 rule.
				7004.Presidential
			 recommendations
				(a)Establishment
			 of the Interagency Climate Change Task ForceNot later than
			 January 1, 2019, the President shall establish an Interagency Climate Change
			 Task Force.
				(b)CompositionThe
			 members of the Interagency Climate Change Task Force shall be—
					(1)the
			 Administrator;
					(2)the Secretary of
			 Energy;
					(3)the Secretary of
			 the Treasury;
					(4)the Secretary of
			 Commerce; and
					(5)such other
			 Cabinet Secretaries as the President may name to the membership of the Task
			 Force.
					(c)ChairmanThe
			 Administrator shall act as Chairman of the Interagency Climate Change Task
			 Force.
				(d)Report to
			 President
					(1)In
			 generalNot later than April 1, 2019, the Task Force shall make
			 public and submit to the President a consensus report making recommendations,
			 including specific legislation for the President to recommend to
			 Congress.
					(2)BasisThe
			 report shall be based on the third set of recommendations submitted by the
			 Administrator to Congress under section 7003.
					(3)InclusionsThe
			 Task Force shall include with the consensus report an explanation of any
			 inconsistencies between the consensus report and the third set of
			 recommendations submitted by the Administrator to Congress under section
			 7003.
					(e)Presidential
			 Recommendation to CongressNot later than July 1, 2020, the
			 President shall submit to Congress the text of a proposed Act based on the
			 consensus report submitted to the President under subsection (d).
				7005.Adaptation
			 assessments and plan
				(a)Regional
			 estimates
					(1)Estimates
						(A)In
			 generalThe Administrator, in consultation with the officials
			 described in paragraph (2) and relevant State agencies, shall conduct 6
			 regional infrastructure cost assessments in various regions of the United
			 States, and a national cost assessment, to provide estimates of the range of
			 costs that should be anticipated for adaptation to the impacts of climate
			 change.
						(B)Various
			 probabilitiesThe Administrator shall develop the estimates under
			 subparagraph (A) for low, medium, and high probabilities of climate change and
			 the potential impacts of climate change.
						(2)Description
			 of officialsThe officials referred to in paragraph (1)
			 are—
						(A)the Secretary
			 of Agriculture;
						(B)the Secretary
			 of Commerce;
						(C)the Secretary
			 of Defense;
						(D)the Secretary
			 of Energy;
						(E)the Secretary
			 of Health and Human Services;
						(F)the Secretary
			 of Homeland Security;
						(G)the Secretary
			 of Housing and Urban Development;
						(H)the Secretary
			 of the Interior;
						(I)the Secretary
			 of Transportation;
						(J)the Director
			 of United States Geological Survey; and
						(K)the heads of
			 such other Federal agencies and departments as the Administrator determines to
			 be necessary.
						(3)Submission
			 to CongressNot later than 1 year after the date of enactment of
			 this Act, the Administrator shall submit to Congress a report describing the
			 results of the assessments conducted under this subsection.
					(b)Adaptation
			 plan
					(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Administrator shall submit to Congress a climate change
			 adaptation plan for the United States, based on—
						(A)assessments
			 performed by the United Nations Intergovernmental Panel on Climate Change in
			 accordance with the Global Change Research Act of 1990 (15 U.S.C. 2921 et
			 seq.); and
						(B)any other
			 assessment prepared by a Federal, regional, State, or local government entity
			 that is—
							(i)scientific;
							(ii)peer-reviewed;
			 or
							(iii)subjected to
			 public comment.
							(2)InclusionsThe
			 adaptation plan under paragraph (1) shall include—
						(A)a prioritized
			 list of vulnerable systems and regions in the United States;
						(B)requirements
			 for coordination between Federal, State, and local governments to ensure that
			 key public infrastructure, safety, health, and land use planning and control
			 issues are addressed;
						(C)requirements
			 for coordination among the Federal Government, industry, and
			 communities;
						(D)requirements for
			 management of climate change, including the need for information derived from
			 inundation prediction systems on the impacts to coastal communities;
						(E)an assessment
			 of climate change science research needs, including probabilistic assessments
			 as an aid to planning;
						(F)an assessment
			 of climate change technology needs; and
						(G)regional and
			 national cost assessments for the range of costs that should be anticipated for
			 adapting to the impacts of climate change.
						(c)Impacts of
			 climate change on low-income populations
					(1)In
			 generalThe Administrator shall conduct research on the impact of
			 climate change on low-income populations in all countries, including—
						(A)an assessment
			 of the adverse impact of climate change on—
							(i)low-income
			 populations in the United States; and
							(ii)developing
			 countries;
							(B)(i)an identification
			 of appropriate climate change adaptation measures and programs for developing
			 countries and low-income populations;
							(ii)an assessment of the impact of the
			 measures and programs on low-income populations; and
							(C)an estimate
			 of the costs of developing and implementing those climate change adaptation and
			 mitigation programs.
						(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 shall submit to Congress a report describing the results of the research
			 conducted under paragraph (1).
					7006.Study by
			 Administrator of aviation sector greenhouse gas emissions
				(a)In
			 generalThe Administrator shall enter into an agreement with the
			 National Academy of Sciences under which the Academy shall conduct a study on
			 greenhouse gas emissions associated with the aviation industry,
			 including—
					(1)a determination
			 of appropriate data necessary to make determinations of emission inventories,
			 considering fuel use, airport operations, ground equipment, and all other
			 sources of emissions in the aviation industry;
					(2)an estimate of
			 projected industry emissions for the following 5-year, 20-year, and 50-year
			 periods;
					(3)based on existing
			 literature, research and surveys to determine the existing best practices for
			 emission reduction in the aviation sector;
					(4)recommendations
			 on areas of focus for additional research for technologies and operations with
			 the highest potential to reduce emissions; and
					(5)recommendations
			 of actions that the Federal Government could take to encourage or require
			 additional emissions reductions.
					(b)ConsultationIn
			 developing the parameters of the study under this section, the Administrator
			 shall conduct the study under this section in consultation with—
					(1)the Secretary of
			 Transportation, acting through the Administrator of the Federal Aviation
			 Administration; and
					(2)other appropriate
			 Federal agencies and departments.
					VIIIFramework
			 for geological sequestration of carbon dioxide
			8001.National
			 drinking water regulations
				(a)In
			 generalSection 1421 of the
			 Safe Drinking Water Act (42 U.S.C. 300h) is amended—
					(1)in subsection (b)(1), by striking
			 subsection (d)(2) and inserting subsection
			 (e)(2);
					(2)by redesignating subsection (d) as
			 subsection (e); and
					(3)by inserting after subsection (c) the
			 following:
						
							(d)Carbon
				dioxide
								(1)RegulationsNot
				later than 1 year after the date of enactment of the
				Lieberman-Warner Climate Security Act of
				2008, the Administrator shall promulgate regulations for
				permitting commercial-scale underground injection of carbon dioxide for
				purposes of geological sequestration to address climate change, including
				provisions—
									(A)for
				monitoring and controlling the long-term storage of carbon dioxide and
				avoiding, to the maximum extent practicable, any release of carbon dioxide into
				the atmosphere, and for ensuring protection of underground sources of drinking
				water, human health, and the environment; and
									(B)relating to
				long-term liability associated with commercial-scale geological
				sequestration.
									(2)Subsequent
				reportsNot later than 5 years after the date on which
				regulations are promulgated pursuant to paragraph (1), and not less frequently
				than once every 5 years thereafter, the Administrator shall submit to Congress
				a report that contains an evaluation of the effectiveness of the regulations,
				based on current knowledge and experience, with particular emphasis on any new
				information on potential impacts of commercial-scale geological sequestration
				on drinking water, human health, and the environment.
								(3)RevisionIf
				the Administrator determines, based on a report under paragraph (2), that
				regulations promulgated pursuant to paragraph (1) require revision, the
				Administrator shall promulgate revised regulations not later than 1 year after
				the date on which the applicable report is submitted to Congress under
				paragraph
				(2).
								.
					(b)Conforming
			 amendmentSection 1447(a)(4) of the Safe Drinking Water Act (42
			 U.S.C. 300j–6(a)(4)) is amended by striking section 1421(d)(2)
			 and inserting section 1421(e)(2).
				8002.Assessment
			 of geological storage capacity for carbon dioxide
				(a)DefinitionsIn
			 this section:
					(1)AssessmentThe
			 term assessment means the national assessment of capacity for
			 carbon dioxide completed under subsection (f).
					(2)CapacityThe
			 term capacity means the portion of a storage formation that can
			 retain carbon dioxide in accordance with the requirements (including physical,
			 geological, and economic requirements) established under the methodology
			 developed under subsection (b).
					(3)Engineered
			 hazardThe term engineered hazard includes the
			 location and completion history of any well that could affect a storage
			 formation or capacity.
					(4)RiskThe
			 term risk includes any risk posed by a geomechanical, geochemical,
			 hydrogeological, structural, or engineered hazard.
					(5)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the United States Geological Survey.
					(6)Storage
			 formationThe term storage formation means a deep
			 saline formation, unmineable coal seam, oil or gas reservoir, or other
			 geological formation that is capable of accommodating a volume of industrial
			 carbon dioxide.
					(b)MethodologyNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 develop a methodology for conducting an assessment under subsection (f), taking
			 into consideration—
					(1)the
			 geographical extent of all potential storage formations in all States;
					(2)the capacity
			 of the potential storage formations;
					(3)the
			 injectivity of the potential storage formations;
					(4)an estimate
			 of potential volumes of oil and gas recoverable by injection and storage of
			 industrial carbon dioxide in potential storage formations;
					(5)the risk
			 associated with the potential storage formations; and
					(6)the work
			 performed to develop the Carbon Sequestration Atlas of the United States and
			 Canada completed by the Department of Energy in April 2006.
					(c)Coordination
					(1)Federal
			 coordination
						(A)ConsultationThe
			 Secretary shall consult with the Secretary of Energy and the Administrator
			 regarding data sharing and the format, development of methodology, and content
			 of the assessment to ensure the maximum usefulness and success of the
			 assessment.
						(B)CooperationThe
			 Secretary of Energy and the Administrator shall cooperate with the Secretary to
			 ensure, to the maximum extent practicable, the usefulness and success of the
			 assessment.
						(2)State
			 coordinationThe Secretary shall consult with State geological
			 surveys and other relevant entities to ensure, to the maximum extent
			 practicable, the usefulness and success of the assessment.
					(d)External
			 review and publicationOn completion of the methodology under
			 subsection (b), the Secretary shall—
					(1)publish the
			 methodology and solicit comments from the public and the heads of affected
			 Federal and State agencies;
					(2)establish a
			 panel of individuals with expertise in the matters described in paragraphs (1)
			 through (5) of subsection (b) composed, as appropriate, of representatives of
			 Federal agencies, institutions of higher education, nongovernmental
			 organizations, State organizations, industry, and international geosciences
			 organizations to review the methodology and comments received under paragraph
			 (1); and
					(3)on completion
			 of the review under paragraph (2), publish in the Federal Register the revised
			 final methodology.
					(e)Periodic
			 updatesThe methodology developed under this section shall be
			 updated periodically (including not less frequently than once every 5 years) to
			 incorporate new data as the data becomes available.
				(f)National
			 assessment
					(1)In
			 generalNot later than 2 years after the date of publication of
			 the methodology under subsection (d)(3), the Secretary, in consultation with
			 the Secretary of Energy and State geological surveys, shall complete a national
			 assessment of the capacity for carbon dioxide storage in accordance with the
			 methodology.
					(2)Geological
			 verificationAs part of the assessment, the Secretary shall carry
			 out a characterization program to supplement the geological data relevant to
			 determining storage capacity in carbon dioxide in geological storage
			 formations, including—
						(A)well log
			 data;
						(B)core data;
			 and
						(C)fluid sample
			 data.
						(3)Partnership
			 with other drilling programsAs part of the drilling
			 characterization under paragraph (2), the Secretary shall enter into
			 partnerships, as appropriate, with other entities to collect and integrate data
			 from other drilling programs relevant to the storage of carbon dioxide in
			 geologic formations.
					(4)Incorporation
			 into NatCarb
						(A)In
			 generalOn completion of the assessment, the Secretary shall
			 incorporate the results of the assessment using, to the maximum extent
			 practicable—
							(i)the NatCarb
			 database; or
							(ii)a new
			 database developed by the Secretary, as the Secretary determines to be
			 necessary.
							(B)RankingThe
			 database shall include the data necessary to rank potential storage
			 sites—
							(i)for capacity
			 and risk;
							(ii)across the
			 United States;
							(iii)within each
			 State;
							(iv)by
			 formation; and
							(v)within each
			 basin.
							(5)ReportNot
			 later than 180 days after the date on which the assessment is completed, the
			 Secretary shall submit to the Committee on Energy and Natural Resources of the
			 Senate and the Committee on Science and Technology of the House of
			 Representatives a report describing the results of the assessment.
					(6)Periodic
			 updatesThe assessment shall be updated periodically (including
			 not less frequently than once every 5 years) as necessary to support public and
			 private sector decisionmaking, as determined by the Secretary.
					8003.Study of
			 the feasibility relating to construction of pipelines and geological carbon
			 dioxide sequestration activities
				(a)In
			 generalThe Secretary of Energy, in coordination with the
			 Administrator, the Federal Energy Regulatory Commission, the Secretary of
			 Transportation, and the Secretary of the Interior, shall conduct a study to
			 assess the feasibility of the construction of—
					(1)pipelines to
			 be used for the transportation of carbon dioxide for the purpose of
			 sequestration or enhanced oil recovery; and
					(2)geological
			 carbon dioxide sequestration facilities.
					(b)ScopeThe
			 study shall consider—
					(1)any barrier
			 or potential barrier in existence as of the date of enactment of this Act,
			 including any technical, siting, financing, or regulatory barrier, relating
			 to—
						(A)the
			 construction of pipelines to be used for the transportation of carbon dioxide
			 for the purpose of sequestration or enhanced oil recovery; or
						(B)the
			 geological sequestration of carbon dioxide;
						(2)any market
			 risk (including throughput risk) relating to—
						(A)the
			 construction of pipelines to be used for the transportation of carbon dioxide
			 for the purpose of sequestration or enhanced oil recovery; or
						(B)the
			 geological sequestration of carbon dioxide;
						(3)any
			 regulatory, financing, or siting option that, as determined by the Secretary of
			 Energy, would—
						(A)mitigate any
			 market risk described in paragraph (2); or
						(B)help ensure
			 the construction of pipelines dedicated to the transportation of carbon dioxide
			 for the purpose of sequestration or enhanced oil recovery;
						(4)the means by
			 which to ensure the safe handling and transportation of carbon dioxide;
					(5)any
			 preventive measure to ensure the integration of pipelines to be used for the
			 transportation of carbon dioxide for the purpose of sequestration or enhanced
			 oil recovery; and
					(6)any other
			 appropriate use, as determined by the Secretary of Energy, in coordination with
			 the Administrator, the Federal Energy Regulatory Commission, the Secretary of
			 Transportation, and the Secretary of the Interior.
					(c)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Energy shall submit to the Congress a report describing the results of the
			 study.
				8004.Liabilities
			 for closed geological storage sites
				(a)Establishment
			 of task forceAs soon as practicable after the date of enactment
			 of this Act, the Administrator shall establish a task force, to be composed of
			 an equal number of stakeholders, the public, subject matter experts, and
			 members of the private sector, to conduct a study of the legal framework,
			 environmental and safety considerations, and cost implications of potential
			 Federal assumption of liability with respect to closed geological storage
			 sites.
				(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the task force
			 established under subsection (a) shall submit to Congress a report describing
			 the results of the study conducted under subsection (a), including
			 recommendations of the task force, if any, with respect to the framework
			 described in that subsection.
				IXMiscellaneous
			9001.Paramount
			 interest waiver
				(a)In
			 generalIf the President determines that a national security
			 emergency exists and, in light of information that was not available as of the
			 date of enactment of this Act, it is in the paramount interest of the United
			 States to modify any requirement under this Act to minimize the effects of the
			 emergency, the President may, after opportunity for public notice and comment,
			 temporarily adjust, suspend, or waive any regulations promulgated pursuant to
			 this Act to achieve that minimization.
				(b)ConsultationIn
			 making an emergency determination under subsection (a), the President shall, to
			 the maximum extent practicable, consult with and take into account any advice
			 received from—
					(1)the National
			 Academy of Sciences;
					(2)the Secretary
			 of Energy; and
					(3)the
			 Administrator.
					(c)Judicial
			 reviewAn emergency determination under subsection (a) shall be
			 subject to judicial review in accordance with section 307 of the Clean Air Act
			 (42 U.S.C. 7607).
				9002.Administrative
			 procedure and judicial review
				(a)Rulemaking
			 proceduresAny rule,
			 requirement, regulation, method, standard, program, determination, or final
			 action made or promulgated pursuant to any title of this Act, with the
			 exception of sections 3102, 3103, 3201, and 3901, shall be subject to the
			 rulemaking procedures described in sections 551 through 557 of title 5, United
			 States Code.
				(b)EnforcementEach
			 provision of this Act (including provisions relating to mandatory duties of the
			 Administrator) shall be fully enforceable pursuant to sections 113, 303, and
			 304 of the Clean Air Act (42 U.S.C. 7413, 7603, 7604).
				(c)Recordkeeping,
			 inspections, monitoring, entry, and subpoenasThe Administrator
			 shall have the same powers and authority provided under sections 114 and 307(a)
			 of the Clean Air Act (42 U.S.C. 7414, 7607(a)) in carrying out, administering,
			 and enforcing this Act.
				(d)Judicial
			 reviewA petition for
			 judicial review of any regulation promulgated, or final action carried out, by
			 the Administrator pursuant to this Act may be filed only—
					(1)in the United States Court of Appeals for
			 the District of Columbia; and
					(2)in accordance with section 307(b) of the
			 Clean Air Act (42 U.S.C. 7607(b)).
					9003.Retention
			 of State authority
				(a)In
			 generalExcept as provided in
			 subsection (b), in accordance with section 116 of the Clean Air Act (42 U.S.C.
			 7416) and section 510 of the Federal Water Pollution Control Act (33 U.S.C.
			 1370), nothing in this Act precludes or abrogates the right of any State to
			 adopt or enforce—
					(1)any standard, cap, limitation, or
			 prohibition relating to emissions of greenhouse gas; or
					(2)any requirement relating to control,
			 abatement, or avoidance of emissions of greenhouse gas.
					(b)ExceptionNotwithstanding subsection (a), no State
			 may adopt a standard, cap, limitation, prohibition, or requirement that is less
			 stringent than the applicable standard, cap, limitation, prohibition, or
			 requirement under this Act.
				9004.Tribal
			 authorityFor purposes of this
			 Act, the Administrator may treat any federally recognized Indian tribe as a
			 State, in accordance with section 301(d) of the Clean Air Act (42 U.S.C.
			 7601(d)).
			9005.Rocky
			 Mountain Centers for Study of Coal Utilization
				(a)DesignationThe University of Wyoming and Montana State
			 University shall be known and designated as the Rocky Mountain Centers
			 for the Study of Coal Utilization.
				(b)Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
				9006.Sun grant
			 center research on compliance with Clean Air Act
				(a)DesignationEach
			 sun grant center is designated as a research institution of the Environmental
			 Protection Agency for the purpose of conducting studies regarding the effects
			 of biofuels and biomass on national and regional compliance with the Clean Air
			 Act (42 U.S.C. 7401 et seq.).
				(b)FundingThe
			 Administrator shall provide to the sun grant centers such funds as the
			 Administrator determines to be necessary to carry out studies described in
			 subsection (a).
				(c)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
				9007.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
			XControl of
			 hydrofluorocarbon consumption
			10001.ApplicabilityFor purposes of this Act, it shall be
			 unlawful for any person to produce or import for consumption in the United
			 States any hydrofluorocarbon, or product or equipment containing a
			 hydrofluorocarbon, except exclusively in accordance with this title and the
			 regulations promulgated by the Administrator pursuant to this title.
			10002.DefinitionsIn this title:
				(1)BaselineThe
			 term baseline means the global warming potential-weighted
			 equivalent of 300,000,000 metric tons of carbon dioxide.
				(2)Entity;
			 personThe terms entity and person have
			 the meaning given the term person in section 551 of title 5,
			 United States Code.
				(3)Global warming
			 potential
					(A)In
			 generalThe term global warming potential means the
			 potential contribution to global warming of a hydrofluorocarbon, as compared to
			 the potential contribution to global warming of an equal weight of carbon
			 dioxide.
					(B)CalculationFor
			 the purposes of calculating the global warming potential of a
			 hydrofluorocarbon, the values for the 100-year time horizon in the fourth
			 assessment report of the Intergovernmental Panel on Climate Change shall be
			 used.
					(4)Global warming
			 potential-weightedThe term global warming
			 potential-weighted, with respect to a hydrofluorocarbon, means the value
			 equal to the product obtained, for purposes of determining the quantity of
			 carbon dioxide with an equivalent global warming potential, by
			 multiplying—
					(A)a certain
			 quantity of the hydrofluorocarbon; and
					(B)the global
			 warming potential of the hydrofluorocarbon.
					(5)HydrochlorofluorocarbonThe
			 term hydrochlorofluorocarbon means any hydrochlorofluorocarbon
			 identified in section 602(b) of the Clean Air Act (42 U.S.C. 7671a(b)).
				(6)HydrofluorocarbonThe
			 term hydrofluorocarbon means a hydrofluoroalkane.
				(7)Hydrofluorocarbon
			 consumption
					(A)In
			 generalThe term hydrofluorocarbon consumption, with
			 respect to a hydrofluorocarbon, means—
						(i)in
			 the case of a hydrofluorocarbon producer, a value equal to the difference
			 between—
							(I)a value equal to
			 the sum of—
								(aa)the
			 quantity of the hydrofluorocarbon produced in the United States; and
								(bb)the
			 quantity of the hydrofluorocarbon imported from any source into the United
			 States or acquired in the United States from another hydrofluorocarbon producer
			 through sale or other transaction; and
								(II)the quantity of
			 the hydrofluorocarbon exported or transferred to another hydrofluorocarbon
			 producer or importer in the United States through sale or other transaction;
			 and
							(ii)in
			 the case of a hydrofluorocarbon importer, a value equal to the difference
			 between—
							(I)the quantity of
			 the hydrofluorocarbon imported from any source into the United States;
			 and
							(II)the quantity of
			 the hydrofluorocarbon exported.
							(B)ExclusionThe
			 term hydrofluorocarbon consumption does not include a quantity of
			 hydrofluorocarbon that is recycled.
					(8)Hydrofluorocarbon
			 consumption allowanceThe term hydrofluorocarbon
			 consumption allowance means an authorization—
					(A)to produce or
			 import a global warming potential-weighted quantity of hydrofluorocarbon
			 equivalent to 1 metric ton of carbon dioxide; or
					(B)to import
			 products or equipment containing a quantity of hydrofluorocarbon equivalent in
			 global warming potential to 1 metric ton of carbon dioxide.
					(9)Hydrofluorocarbon
			 destructionThe term hydrofluorocarbon destruction
			 means a process that results in the permanent transformation or decomposition
			 of all or a significant portion of a hydrofluorocarbon to another gas, liquid,
			 or solid with a lower or zero global warming potential.
				(10)Hydrofluorocarbon
			 destruction allowanceThe term hydrofluorocarbon
			 destruction allowance means an authorization to produce or import a
			 global warming potential-weighted quantity of hydrofluorocarbon equal to the
			 global warming potential-weighted quantity of hydrofluorocarbon destroyed
			 pursuant to section 10010.
				(11)Hydrofluorocarbon
			 importerThe term hydrofluorocarbon importer means
			 an entity that imported hydrofluorocarbon or products or equipment containing
			 hydrofluorocarbon into the United States during calendar year 2005.
				(12)Hydrofluorocarbon
			 producerThe term hydrofluorocarbon producer means
			 an entity that produced hydrofluorocarbon in the United States for sale in the
			 United States during calendar year 2005.
				(13)ImportThe
			 term import means the action of landing on or bringing or
			 introducing a product into, or attempting to land on or bring or introduce a
			 product into, any area subject to the jurisdiction of the United States,
			 regardless of whether the action constitutes an importation within the meaning
			 of the customs laws of the United States.
				(14)Produce;
			 production
					(A)In
			 generalThe terms produce and
			 production mean the manufacture of a hydrofluorocarbon from any
			 raw material, feedstock, or chemical.
					(B)ExclusionsThe
			 terms produce and production do not include—
						(i)the
			 manufacture of a hydrofluorocarbon that is used and entirely consumed (except
			 for trace quantities) in the manufacture of other chemicals or products;
			 or
						(ii)the reuse or
			 recycling of a hydrofluorocarbon.
						(15)Recycle;
			 reuseThe terms reuse and recycle
			 mean—
					(A)the removal of a
			 quantity of hydrofluorocarbon from a product or equipment;
					(B)the reprocessing
			 of the product or equipment to remove impurities; and
					(C)the offering of
			 the product or equipment for sale in the United States.
					10003.Cap on
			 hydrofluorocarbon consumption and importation into United States
				(a)EstablishmentThe
			 Administrator shall establish a cap on hydrofluorocarbon consumption in the
			 United States for each calendar year during the period of calendar years 2010
			 through 2050, as directed in section 10004 that shall not be exceeded except as
			 provided in section 10009.
				(b)ProhibitionConsumption
			 of a hydrofluorocarbon or products or equipment containing any
			 hydrofluorocarbon, except as provided in this title, shall be illegal.
				10004.Hydrofluorocarbon
			 consumption allowance account
				(a)Allowance
			 account
					(1)EstablishmentNot
			 later than April 1, 2009, and annually thereafter through April 1, 2050, the
			 Administrator shall establish and allocate a separate quantity of
			 hydrofluorocarbon consumption allowances.
					(2)DenominationHydrofluorocarbon
			 consumption allowances shall be denominated in metric tons of carbon dioxide
			 equivalent.
					(b)Identification
			 numbersThe Administrator shall assign to each hydrofluorocarbon
			 consumption allowance established under subsection (a) a unique identification
			 number that includes the calendar year for which the hydrofluorocarbon
			 consumption allowance was assigned.
				(c)Legal status of
			 hydrofluorocarbon consumption allowances
					(1)In
			 generalA consumption allowance allocated under this title is a
			 limited authorization to produce or import a hydrofluorocarbon and any product
			 or equipment containing a hydrofluorocarbon, in accordance with this
			 title.
					(2)Allowance not
			 property rightA hydrofluorocarbon consumption allowance does not
			 constitute a property right.
					(3)Termination or
			 limitationNothing in this Act or any other provision of law
			 limits the authority of the United States to terminate or limit
			 hydrofluorocarbon consumption allowances.
					(4)Effect of
			 ActNothing in this Act relating to hydrofluorocarbon consumption
			 allowances shall affect the application of, or any requirement of compliance
			 with, any other provision of law by any person.
					(d)Lifetime of
			 hydrofluorocarbon consumption allowancesHydrofluorocarbon
			 consumption allowances distributed by the Administrator and hydrofluorocarbon
			 destruction allowances may be used for compliance for a period of not more than
			 5 years after the calendar year for which the allowances are allocated.
				(e)Hydrofluorocarbon
			 consumption allowances for each calendar yearThe number of
			 hydrofluorocarbon consumption allowances established and allocated by the
			 Administrator for each of calendar years 2010 through 2050 shall be as
			 follows:
					
						
							
								Calendar
					 yearHFC consumption allowances (in
					 million metric tons)
								
								2010300
								
								2011294
								
								2012289
								
								2013283
								
								2014278
								
								2015272
								
								2016267
								
								2017261
								
								2018256
								
								2019250
								
								2020245
								
								2021239
								
								2022234
								
								2023228
								
								2024222
								
								2025217
								
								2026206
								
								2027195
								
								2028184
								
								2029173
								
								2030162
								
								2031150
								
								2032139
								
								2033128
								
								2034117
								
								2035106
								
								203695
								
								203790
								
								203890
								
								203990
								
								204090
								
								204190
								
								204290
								
								204390
								
								204490
								
								204590
								
								204690
								
								204790
								
								204890
								
								204990
								
								205090
								
							
						
					
				10005.Allocation
			 of hydrofluorocarbon consumption allowances
				(a)In
			 generalNot later than 90 days before the beginning of each
			 applicable calendar year, the Administrator shall allocate the portion of the
			 hydrofluorocarbon consumption allowances in the hydrofluorocarbon consumption
			 allowance account that is available for allocation for that calendar
			 year.
				(b)Eligible
			 entities
					(1)In
			 generalThe Administrator shall allocate hydrofluorocarbon
			 consumption allowances as described in paragraph (2) to entities that—
						(A)were
			 hydrofluorocarbon producers or hydrofluorocarbon importers during the period
			 beginning on January 1, 2004, and ending on December 31, 2006; and
						(B)are
			 hydrofluorocarbon producers or hydrofluorocarbon importers on the date of
			 enactment of this Act.
						(2)Description of
			 allocationHydrofluorocarbon consumption allowances shall be
			 allocated to entities described in paragraph (1) as follows:
						(A)Hydrofluorocarbon
			 producersEach hydrofluorocarbon producer shall receive a
			 quantity of hydrofluorocarbon allowances equal to the ratio that—
							(i)a
			 value equal to the difference between—
								(I)the global
			 warming potential-weighted average of 100 percent of the hydrofluorocarbon and
			 60 percent of the hydrochlorofluorocarbon produced in the United States,
			 imported into the United States, or acquired in the United States by the
			 hydrofluorocarbon producer during the period beginning on January 1, 2004, and
			 ending on December 31, 2006; and
								(II)the global
			 warming potential-weighted average of 100 percent of the hydrofluorocarbon and
			 60 percent of the hydrochlorofluorocarbon that the producer exported or
			 transferred to another producer of hydrofluorocarbons in the United States
			 during the period described in subclause (I); bears to
								(ii)a
			 value equal to the difference between—
								(I)the total global
			 warming potential-weighted average of 100 percent of the hydrofluorocarbon and
			 60 per cent of the hydrochlorofluorocarbon produced in or imported into the
			 United States during the period described in clause (i)(I); and
								(II)the global
			 warming potential-weighted average of 100 percent of the hydrofluorocarbon and
			 60 per cent of the hydrochlorofluorocarbon exported from the United States
			 during that period.
								(B)Hydrofluorocarbon
			 importersEach hydrofluorocarbon importer shall receive a
			 quantity of hydrofluorocarbon allowances equal to the ratio that—
							(i)the
			 global warming potential-weighted average of 100 percent of hydrofluorocarbon
			 and 60 percent of hydrochlorofluorocarbon imported by the hydrofluorocarbon
			 importer as a product or contained in equipment during the period beginning on
			 January 1, 2004, and ending on December 31, 2006; bears to
							(ii)a
			 value equal to the difference between—
								(I)the total global
			 warming potential-weighted average of 100 percent of the hydrofluorocarbon and
			 60 per cent of the hydrochlorofluorocarbon produced in and imported into the
			 United States during the period described in clause (i); and
								(II)the global
			 warming potential-weighted average of 100 percent of the hydrofluorocarbon and
			 60 per cent of the hydrochlorofluorocarbon exported from the United States
			 during that period.
								(c)Withholding
			 allowances
					(1)In
			 generalFor calendar year 2010 and each calendar year thereafter,
			 the Administrator shall withhold a quantity of hydrofluorocarbon consumption
			 allowances that would otherwise be allocated under subsection (b) for auction
			 at least annually by the Corporation to the entities identified in subsection
			 (b)(1).
					(2)Auctions by
			 CorporationFor each applicable calendar year, the Administrator
			 shall withhold, and the Corporation shall auction to the entities identified in
			 subsection (b)(1), the following quantities of the hydrofluorocarbon
			 consumption allowances established under section 10004:
						
							
								
									Calendar
					 yearPercent withheld for
					 auction
									
									20105
									
									201110
									
									201210
									
									201310
									
									201415
									
									201520
									
									201625
									
									201730
									
									201835
									
									201940
									
									202045
									
									202150
									
									202255
									
									202360
									
									202465
									
									202570
									
									202675
									
									202780
									
									202885
									
									202990
									
									203095
									
									2031100
									
									2032100
									
									2033100
									
									2034100
									
									2035100
									
									2036100
									
									2037100
									
									2038100
									
									2039100
									
									2040100
									
									2041100
									
									2042100
									
									2043100
									
									2044100
									
									2045100
									
									2046100
									
									2047100
									
									2048100
									
									2049100
									
									2050100
									
								
							
						
					(3)ProceedsThe
			 Corporation shall award the proceeds of the auction to support the following
			 purposes:
						(A)A program to
			 recover and destroy the maximum economically recoverable chlorofluorocarbons,
			 halons, and other substances listed under title VI of the Clean Air Act (42
			 U.S.C. 7671 et seq.) that have significant ozone depletion potential and global
			 warming potential.
						(B)A program of
			 incentives for consumer purchases of refrigeration and cooling equipment
			 that—
							(i)contains
			 refrigerants with no or low global warming potential; and
							(ii)achieves energy
			 efficiency that represents at least a 30 percent improvement, as compared to
			 the more efficient of—
								(I)the applicable
			 Federal energy efficiency standard; and
								(II)the applicable
			 Energy Star rating.
								(C)A program to
			 support the development and deployment of—
							(i)hydrofluorocarbons
			 with low global warming potential; and
							(ii)energy efficient
			 technologies, equipment, and products containing or using
			 hydrofluorocarbons.
							(D)The programs
			 receiving auction proceeds under title IV.
						10006.Compliance
			 obligation
				(a)Submission of
			 allowances
					(1)In
			 generalNot later than 90 days after the end of each applicable
			 calendar year, a hydrofluorocarbon producer or hydrofluorocarbon importer shall
			 submit to the Administrator a quantity of hydrofluorocarbon consumption
			 allowances, or hydrofluorocarbon destruction allowances awarded pursuant to
			 section 10010, equal to the total number of global warming potential-weighted
			 tons of hydrofluorocarbon consumed in the United States during the preceding
			 calendar year by the hydrofluorocarbon producer or hydrofluorocarbon importer,
			 as determined in accordance with paragraphs (2) and (3).
					(2)Hydrofluorocarbon
			 producersFor hydrofluorocarbon producers, the quantity of
			 hydrofluorocarbon consumed shall be a value equal to the difference
			 between—
						(A)the global
			 warming potential-weighted tons of hydrofluorocarbon produced in the United
			 States, imported as a product, or acquired in the United States from another
			 hydrofluorocarbon producer through sale or other transaction; and
						(B)the global
			 warming potential-weighted tons of hydrofluorocarbon the producer exported or
			 transferred to another hydrofluorocarbon producer in the United States through
			 sale or other transaction.
						(3)Hydrofluorocarbon
			 importersFor hydrofluorocarbon importers, hydrofluorocarbon
			 consumed shall be a value equal to the global warming potential-weighted tons
			 of hydrofluorocarbon imported by the hydrofluorocarbon importer or acquired in
			 the United States from a hydrofluorocarbon producer through sale or other
			 transaction.
					(b)RetirementImmediately
			 on receipt of a hydrofluorocarbon consumption allowance or a hydrofluorocarbon
			 destruction allowance under subsection (a), the Administrator shall retire the
			 allowance.
				(c)Determination
			 of complianceNot later than July 1 of each year, the
			 Administrator shall—
					(1)determine whether
			 each hydrofluorocarbon producer and hydrofluorocarbon importer achieved
			 compliance with subsection (a) for the preceding year; and
					(2)so notify each
			 hydrofluorocarbon producer and hydrofluorocarbon importer.
					(d)PenaltiesA
			 hydrofluorocarbon producer or hydrofluorocarbon importer that is not in
			 compliance with subsection (a), as determined under subsection (c), shall be
			 liable for the payment of an excess consumption penalty as provided in section
			 1203, except that the deadlines described in this title shall be substituted
			 for the deadlines described in that section.
				10007.Sale,
			 exchange, and other uses of hydrofluorocarbon consumption allowances
				(a)Permissible
			 uses
					(1)In
			 generalA hydrofluorocarbon producer or hydrofluorocarbon
			 importer may purchase, hold, sell, exchange, transfer, submit for compliance in
			 accordance with section 10006, or retire hydrofluorocarbon consumption
			 allowances or hydrofluorocarbon destruction allowances.
					(2)Action on
			 retirementIf any hydrofluorocarbon producer or hydrofluorocarbon
			 importer permanently retires a hydrofluorocarbon consumption allowance, the
			 Administrator shall promptly redistribute the allowance to another
			 hydrofluorocarbon producer or hydrofluorocarbon importer pursuant to section
			 10005(b).
					(b)Prohibitions
					(1)In
			 generalHydrofluorocarbon consumption allowances or
			 hydrofluorocarbon destruction allowances shall not be traded or exchanged with
			 allowances associated with any other emission allowance allocation or trading
			 program under this Act.
					(2)Certain
			 usesHydrofluorocarbon consumption allowances shall not be used
			 to achieve compliance with any other obligation relating to emissions of
			 greenhouse gases regulated under any other provision of this Act, and emission
			 allowances established and allocated under any other provision of this Act
			 shall not be used to achieve compliance with this title.
					(c)LimitationThe
			 privilege of purchasing, holding, selling, exchanging, transferring, and
			 submitting for compliance in accordance with section 10006, and retiring
			 hydrofluorocarbon consumption allowances or hydrofluorocarbon destruction
			 allowances shall be restricted to entities described in section
			 10005(b)(1).
				10008.Allowance
			 transfer system
				(a)RegulationsNot
			 later than 18 months after the date of enactment of this Act, the Administrator
			 shall promulgate regulations to carry out the provisions of this title relating
			 to hydrofluorocarbon consumption allowances and hydrofluorocarbon destruction
			 allowances, including regulations providing that the transfer of those
			 allowances shall not be effective until the date on which a written
			 certification of the transfer, signed by a responsible official of each party
			 to the transfer, is received and recorded by the Administrator in accordance
			 with those regulations.
				(b)Transfers
					(1)In
			 generalThe regulations promulgated under subsection (a) shall
			 permit the transfer of hydrofluorocarbon consumption allowances prior to the
			 allocation of the allowances.
					(2)Deduction and
			 addition of transfersA recorded preallocation transfer of
			 hydrofluorocarbon consumption allowances shall be—
						(A)deducted by the
			 Administrator from the number of hydrofluorocarbon consumption allowances that
			 would otherwise be allocated to the transferor; and
						(B)added to those
			 hydrofluorocarbon consumption allowances allocated to the transferee.
						(c)Issuance,
			 recording, and tracking systemThe regulations promulgated under
			 subsection (a) shall include a system for issuing, recording, and tracking
			 hydrofluorocarbon consumption and hydrofluorocarbon destruction allowances that
			 shall specify all necessary procedures and requirements for an orderly and
			 competitive functioning of the hydrofluorocarbon consumption allowance
			 system.
				10009.Banking and
			 borrowing
				(a)BankingA
			 hydrofluorocarbon producer or hydrofluorocarbon importer that submits
			 hydrofluorocarbon consumption allowances or hydrofluorocarbon destruction
			 allowances to the Administrator to achieve compliance with section 10006 shall
			 indicate in the identification number of the hydrofluorocarbon consumption
			 allowance or hydrofluorocarbon destruction allowance the calendar year for
			 which the allowance is submitted.
				(b)Borrowing of
			 hydrofluorocarbon consumption allowancesIn accordance with the
			 regulations promulgated under section 10008(a), and subject to subsection (d),
			 a hydrofluorocarbon producer or hydrofluorocarbon importer may—
					(1)borrow
			 hydrofluorocarbon consumption allowances from the Administrator; and
					(2)for a calendar
			 year, submit borrowed hydrofluorocarbon consumption allowances to the
			 Administrator to satisfy not more than 15 percent of the compliance obligation
			 under section 10006.
					(c)Limitation on
			 borrowingA hydrofluorocarbon consumption allowance borrowed
			 under subsection (b) shall be a hydrofluorocarbon consumption allowance
			 established by the Administrator for a specific subsequent calendar year under
			 section 10004(g).
				(d)TermA
			 producer or importer shall not submit, and the Administrator shall not accept,
			 a borrowed hydrofluorocarbon consumption allowance in partial satisfaction of
			 the compliance obligation under section 10006 for any calendar year that is
			 more than 5 years before the calendar year included in the identification
			 number of the borrowed hydrofluorocarbon consumption allowance.
				(e)Repayment of
			 interestFor any borrowed hydrofluorocarbon consumption allowance
			 submitted in partial satisfaction of the compliance obligation under section
			 10006 for a particular calendar year (referred to in this subsection as the
			 use year), the number of hydrofluorocarbon consumption
			 allowances or hydrofluorocarbon destruction allowances that the
			 hydrofluorocarbon producer or hydrofluorocarbon importer is required to submit
			 under section 10006 for the year from which the borrowed hydrofluorocarbon
			 consumption allowance was taken (referred to in this subsection as the
			 source year) shall be increased by an amount equal to the
			 product obtained by multiplying—
					(1)1.1; and
					(2)the number of
			 calendar years beginning after the use year but before the source year.
					10010.Hydrofluorocarbon
			 destruction allowances
				(a)Destruction of
			 hydrofluorocarbon
					(1)In
			 generalThe Administrator shall issue hydrofluorocarbon
			 destruction allowances to any hydrofluorocarbon producer or hydrofluorocarbon
			 importer that performs or arranges for recovery and destruction of
			 hydrofluorocarbon from products or equipment.
					(2)Issuance and
			 denominationHydrofluorocarbon destruction allowances shall be
			 issued on a global warming potential-weighted basis, denominated in terms of
			 metric tons of carbon dioxide.
					(3)Limitations
						(A)ByproductsNo
			 hydrofluorocarbon destruction allowance shall be issued under this section for
			 destruction of hydrofluorocarbon produced as a byproduct in a production
			 process.
						(B)Certain
			 purposesNo hydrofluorocarbon destruction allowance shall be
			 issued under this section for destruction or recycling of hydrofluorocarbon
			 produced for a purpose other than the ultimate sale and use of the
			 product.
						(b)Regulations
					(1)RequirementThe
			 regulations promulgated under section 10008(a) shall authorize the issuance of
			 hydrofluorocarbon destruction allowances.
					(2)CriteriaThose
			 regulations shall establish appropriate criteria for determining—
						(A)the effectiveness
			 of destruction;
						(B)the net quantity
			 of global warming potential-weighted hydrofluorocarbon that has been destroyed;
			 and
						(C)procedures for
			 verification, registration, and issuance of hydrofluorocarbon destruction
			 allowances.
						(c)Satisfaction of
			 requirementsBeginning with calendar year 2012, a
			 hydrofluorocarbon producer or hydrofluorocarbon importer may satisfy a portion
			 of the hydrofluorocarbon consumption allowance submission requirement under
			 section 10006 by submitting hydrofluorocarbon destruction allowances generated
			 in accordance with the regulations promulgated pursuant to section
			 10008(a).
				(d)OwnershipInitial
			 ownership of a hydrofluorocarbon destruction allowance shall be held by the
			 hydrofluorocarbon producer or hydrofluorocarbon importer that performs or
			 arranges for recovery and destruction or recycling of hydrofluorocarbon,
			 including hydrofluorocarbon from products or equipment containing
			 hydrofluorocarbon, unless otherwise specified in a legally binding contract or
			 agreement to which the hydrofluorocarbon producer or hydrofluorocarbon importer
			 is a party.
				(e)TransferabilityA
			 hydrofluorocarbon destruction allowance generated pursuant to the regulations
			 promulgated pursuant to subsection (b)—
					(1)may be sold,
			 traded, or transferred to any hydrofluorocarbon producer or hydrofluorocarbon
			 importer referred to in section 10005(b); but
					(2)shall not be
			 sold, traded, transferred, or used for compliance with any other emission
			 allowance requirement of this Act or any other law.
					XIAmendments to
			 Clean Air Act
			11001.National
			 recycling and emission reduction programSection 608 of the Clean Air Act (42 U.S.C.
			 7671g) is amended—
				(1)by redesignating
			 subsections (a) through (c) as subsections (b) through (d),
			 respectively;
				(2)by inserting
			 before subsection (b) (as so redesignated) the following:
					
						(a)Definition of
				hydrofluorocarbon substituteIn this section, the term
				hydrofluorocarbon substitute means a hydrofluorocarbon—
							(1)with a global
				warming potential of more than 150; and
							(2)that is used in
				or for types of equipment, appliances, or processes that previously relied on
				class I or class II
				substances.
							;
				(3)in subsection (b)
			 (as so redesignated)—
					(A)in the matter
			 following paragraph (3), by striking Such regulations and
			 inserting the following:
						
							(5)The
				regulations
							;
					(B)by redesignating
			 paragraph (3) as paragraph (4); and
					(C)by inserting
			 after paragraph (2) the following:
						
							(3)(A)Not later than 1 year
				after the date of enactment of the Lieberman-Warner Climate Security Act of
				2008, the Administrator shall promulgate regulations establishing
				standards and requirements regarding the sale or distribution, or offer for
				sale and distribution in interstate commerce, use, and disposal of
				hydrofluorocarbon substitutes for class I and class II substances not covered
				by paragraph (1), including the use, recycling, and disposal of those
				hydrofluorocarbon substitutes during the maintenance, service, repair, or
				disposal of appliances and industrial process refrigeration equipment.
								(B)The standards and requirements
				established under subparagraph (A) shall take effect not later than 1 year
				after the date of promulgation of the
				regulations.
								;
					(4)in subsection (c)
			 (as so redesignated)—
					(A)by redesignating
			 paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and
			 indenting the subparagraphs appropriately;
					(B)by striking the
			 subsection designation and heading and all that follows through
			 following— and inserting the following:
						
							(c)Safe
				disposalThe regulations under subsection (b) shall—
								(1)establish
				standards and requirements for the safe disposal of class I and II substances
				and hydrofluorocarbon substitutes for those substances; and
								(2)include each of
				the
				following:
								;
					(C)in subparagraph
			 (A) (as redesignated by subparagraph (A)), by inserting (or
			 hydrofluorocarbon substitutes for those substances) after class
			 I or class II substances; and
					(D)in paragraphs (2)
			 and (3), by inserting (or a hydrofluorocarbon substitutes for such a
			 substance) after class I or class II substance each
			 place it appears.
					11002.Servicing of
			 motor vehicle air conditionersSection 609 of the Clean Air Act (42 U.S.C.
			 7671h) is amended—
				(1)in subsection
			 (b), by adding at the end the following:
					
						(5)The term
				hydrofluorocarbon substitute means a hydrofluorocarbon—
							(A)with a global
				warming potential of more than 150; and
							(B)that is used in
				or for types of equipment, appliances, or processes that previously relied on
				class I or class II substances.
							;
				and
				(2)in subsection
			 (e)—
					(A)by striking the
			 subsection designation and heading and all that follows through
			 Effective and inserting the following:
						
							(e)Small
				containers of class I or class II substances and hydrofluorocarbon
				substitutes
								(1)Class I or
				class II substancesEffective
				beginning
								;
				and
					(B)by adding at the
			 end the following:
						
							(2)Hydrofluorocarbon
				substitutesEffective beginning January 1, 2010, it shall be
				unlawful for any person to sell or distribute, or offer for sale or
				distribution, in interstate commerce to any person (other than a person
				performing service for consideration on motor vehicle air-conditioning systems
				in compliance with this section) any hydrofluorocarbon substitute that
				is—
								(A)suitable for use
				in a motor vehicle air-conditioning system; and
								(B)in a container
				that contains less than 20 pounds of the hydrofluorocarbon
				substitute.
								.
					11003.Carbon
			 dioxide reduction
				(a)FindingsCongress finds that—
					(1)oil used for
			 transportation contributes significantly to air pollution, including global
			 warming pollution, water pollution, and other adverse impacts on the
			 environment;
					(2)to reduce
			 emissions of global warming pollutants, the United States should increasingly
			 rely on advanced clean fuels for transportation; and
					(3)a comparison of
			 life-cycle greenhouse gas emissions of conventional transportation fuels and
			 low-carbon transportation fuels should be based on comparable fuels, such as a
			 comparison of gasoline to gasoline and diesel fuel to diesel fuel.
					(b)DefinitionsSection 211(o)(1) of the Clean Air Act (42
			 U.S.C. 7545(o)(1)) is amended—
					(1)by redesignating
			 subparagraphs (B), (C), and (D) as subparagraphs (J), (G), and (H),
			 respectively, and moving those subparagraphs so as to appear in alphabetical
			 order;
					(2)by inserting
			 after subparagraph (A) the following:
						
							(B)Cultivated
				noxious plantThe term cultivated noxious plant
				means a plant that is included on—
								(i)the Federal
				noxious weed list maintained by the Animal and Plant Health Inspection Service;
				or
								(ii)any equivalent
				State list.
								(C)Fuel emission
				baselineThe term fuel emission baseline means the
				average lifecycle greenhouse gas emissions per unit of energy of conventional
				transportation fuels in commerce in the United States in calendar year 2008, as
				determined by the Administrator under paragraph (11).
							(D)Fuel
				provider
								(i)In
				generalThe term fuel provider means an obligated
				party (as described in section 80.1106 of title 40, Code of Federal Regulations
				(or a successor regulation)).
								(ii)InclusionsThe
				term fuel provider includes, as the Administrator determines to be
				appropriate, an individual or entity that produces, blends, or imports gasoline
				or any other transportation fuel in commerce in, or into, the United
				States.
								(E)Greenhouse
				gasThe term greenhouse gas means any of—
								(i)carbon
				dioxide;
								(ii)methane;
								(iii)nitrous
				oxide;
								(iv)hydrofluorocarbons;
								(v)perfluorocarbons;
								(vi)sulfur
				hexafluoride; and
								(vii)any other
				emission or effect (such as particulate matter or a change in albedo) that the
				Administrator determines to be a significant factor in global warming as a
				result of the use of transportation fuel.
								(F)Lifecycle
				greenhouse gas emissions
								(i)In
				generalThe term lifecycle greenhouse gas emissions
				means, with respect to a transportation fuel, the aggregate quantity of
				greenhouse gases emitted per British thermal unit of fuel, as determined by the
				Administrator, from production through use of the fuel, as calculated to ensure
				that any nonrecurring emission is not amortized over a period of more than 20
				years to ensure that required improvements in greenhouse gas emissions occur
				within that period.
								(ii)InclusionsThe
				term lifecycle greenhouse gas emissions includes emissions
				associated with—
									(I)feedstock
				production (including direct and indirect land-use changes) or
				extraction;
									(II)feedstock
				refining;
									(III)distribution of
				a fuel; and
									(IV)use of a
				fuel.
									;
				and
					(3)by inserting
			 after subparagraph (H) (as redesignated by paragraph (1)) the following:
						
							(I)Transportation
				fuelThe term transportation fuel means fuel used to
				power motor vehicles, nonroad engines, or
				aircraft.
							.
					(c) Advanced clean
			 fuel programSection 211(o)
			 of the Clean Air Act (42 U.S.C. 7545(o)) is amended by adding at the end the
			 following:
					
						(11)Advanced clean
				fuel performance standard
							(A)Standard
								(i)In
				generalNot later than January 1, 2010, the Administrator shall,
				by regulation—
									(I)establish a
				methodology for use in determining the lifecycle greenhouse gas emissions of
				all transportation fuels in commerce;
									(II)determine the
				fuel emission baseline;
									(III)establish a
				transportation fuel certification and marketing process to determine the
				lifecycle greenhouse gas emissions of conventional transportation fuels and
				renewable fuels being sold or introduced into commerce in the United States
				that allows—
										(aa)for a simple
				certification using default values; and
										(bb)fuel providers
				to opt in to the use of a standardized certification tool that would provide
				verifiable and auditable greenhouse gas ratings for fuels of the providers
				through the use of additional, certified data;
										(IV)in accordance
				with clause (ii), establish a requirement applicable to each fuel provider to
				reduce the average lifecycle greenhouse gas emissions per unit of energy of the
				aggregate quantity of transportation fuel produced, blended, or imported by the
				fuel provider to a level that is, to the maximum extent practicable—
										(aa)by
				not later than calendar year 2011, at least equal to or less than the fuel
				emission baseline;
										(bb)by
				not later than calendar year 2015, 5 percent less than the fuel emission
				baseline; and
										(cc)by
				not later than calendar year 2020, 10 percent less than the fuel emission
				baseline; and
										(V)permit
				alternative reliable estimation methods to be used for the purpose of this
				clause during the first 5 years that the requirement described in subclause
				(IV) is in effect.
									(ii)Air quality
				impactsFor the purpose of this subparagraph, in the case of any
				air quality-related adverse lifecycle impact resulting from emissions from
				motor vehicles using renewable fuel, the Administrator shall ensure, by
				regulation promulgated under this title, that gasoline containing renewable
				fuel does not result in—
									(I)average
				per-gallon motor vehicle emissions (measured on a mass basis) of air pollutants
				in excess of those emissions attributable to gasoline sold or introduced into
				commerce in the United States in calendar year 2007; or
									(II)a violation of
				any motor vehicle emission or fuel content limitation under any other provision
				of this Act.
									(iii)Calendar year
				2025 and thereafterFor calendar year 2025, and each fifth
				calendar year thereafter, the Administrator, in consultation with the Secretary
				of Agriculture and the Secretary of Energy, shall revise the applicable
				performance standard to require that each fuel provider shall additionally
				reduce, to the maximum extent practicable, the average lifecycle greenhouse gas
				emissions per unit of energy of the aggregate quantity of transportation fuel
				introduced by the fuel provider into commerce in the United States.
								(iv)Revision of
				regulationsIn accordance with the purposes of the
				Lieberman-Warner Climate Security Act of
				2008, the Administrator may, as appropriate, revise the
				regulations promulgated under clause (i) as necessary to reflect or respond to
				changes in the transportation fuel market or other relevant
				circumstances.
								(v)Method of
				calculationIn calculating the lifecycle greenhouse gas emissions
				of hydrogen or electricity (when used as a transportation fuel) pursuant to
				clause (i)(I), the Administrator shall—
									(I)include emissions
				resulting from the production of the hydrogen or electricity; and
									(II)consider to be
				equivalent to the energy delivered by 1 gallon of ethanol the energy delivered
				by—
										(aa)6.4
				kilowatt-hours of electricity;
										(bb)132 standard
				cubic feet of hydrogen; or
										(cc)1.25 gallons of
				liquid hydrogen.
										(vi)Best available
				scienceIn carrying out this paragraph, the Administrator shall
				use the best available scientific and technical information to determine the
				lifecycle greenhouse gas emissions of transportation fuels derived from—
									(I)planted crops and
				crop residue produced and harvested from agricultural land that—
										(aa)has been cleared
				and, if the land was previously wetland, drained before the date of enactment
				of this paragraph, and that is actively managed or fallow and nonforested;
				and
										(bb)is
				in compliance with a conservation plan that meets the standards, guidelines,
				and restrictions under subtitles B and C of chapter 1 of subtitle D of title
				XII of the Food Security Act of 1985 (16 U.S.C. 3831 et seq.);
										(II)planted trees
				and tree residue from actively-managed tree plantations on non-Federal land
				that has been cleared and, if the land was previously wetland, drained before
				the date of enactment of this paragraph;
									(III)animal waste
				material, and animal byproducts;
									(IV)slash and
				pre-commercial thinnings from non-Federal forestland other than—
										(aa)old-growth
				forest or late successional forest; and
										(bb)ecological
				communities with a global or State ranking of critically imperiled, imperiled,
				or rare pursuant to a State natural heritage program;
										(V)biomass obtained
				from the immediate vicinity of buildings and other areas regularly occupied by
				individuals, or of public infrastructure, that is at risk from wildfire;
									(VI)algae;
									(VII)separated food
				waste or yard waste;
									(VIII)electricity,
				including the entire lifecycle of the fuel;
									(IX)1 or more fossil
				fuels, including the entire lifecycle of the fuels; and
									(X)hydrogen,
				including the entire lifecycle of the fuel.
									(vii)Equivalent
				emissionsIn carrying out this paragraph, the Administrator shall
				consider transportation fuel derived from cultivated noxious plants, and
				transportation fuel derived from biomass sources other than those sources
				described in clause (vi), to have emissions equivalent to the greater
				of—
									(I)the lifecycle
				greenhouse gas emissions; or
									(II)the fuel
				emission baseline.
									(B)Election to
				participateAn electricity provider may elect to participate in
				the program under this section if the electricity provider provides and
				separately tracks electricity for transportation through a meter that—
								(i)measures the
				electricity used for transportation separately from electricity used for other
				purposes; and
								(ii)allows for load
				management and time-of-use rates.
								(C)Credits
								(i)In
				generalThe regulations promulgated to carry out this paragraph
				shall permit fuel providers to receive credits for achieving, during a calendar
				year, greater reductions in lifecycle greenhouse gas emissions of the fuel
				provided, blended, or imported by the fuel provider than are required under
				subparagraph (A)(i)(IV).
								(ii)Method of
				calculationThe number of credits received by a fuel provider as
				described clause (i) for a calendar year shall be calculated by
				multiplying—
									(I)the aggregate
				quantity of fuel produced, distributed, or imported by the fuel provider in the
				calendar year; and
									(II)the difference
				between—
										(aa)the lifecycle
				greenhouse gas emissions of that quantity of fuel; and
										(bb)the maximum
				lifecycle greenhouse gas emissions of that quantity of fuel permitted for the
				calendar year under subparagraph (A)(i)(IV).
										(D)Compliance
								(i)In
				generalEach fuel provider subject to this paragraph shall
				demonstrate compliance with this paragraph, including, as necessary, through
				the use of credits banked or purchased.
								(ii)No limitation
				on trading or bankingThere shall be no limit on the ability of
				any fuel provider to trade or bank credits pursuant to this
				subparagraph.
								(iii)Use of banked
				creditsA fuel provider may use banked credits under this
				subparagraph with no discount or other adjustment to the credits.
								(iv)BorrowingA
				fuel provider may not borrow credits from future years for use under this
				subparagraph.
								(v)Types of
				creditsTo encourage innovation in transportation fuels—
									(I)only credits
				created in the production of transportation fuels may be used for the purpose
				of compliance described in clause (i); and
									(II)credits created
				by or in other sectors, such as manufacturing, may not be used for that
				purpose.
									(E)No effect on
				State authority or more stringent requirementsNothing in this
				subsection—
								(i)affects the
				authority of a State to establish, or to maintain in effect, any transportation
				fuel performance standard or other similar standard that is more stringent than
				a standard established under this paragraph; or
								(ii)supercedes or
				otherwise affects any more stringent requirement under any other provision of
				this
				Act.
								.
				(d)Water quality
			 protectionSection 211(c)(1)
			 of the Clean Air Act (42 U.S.C. 7545(c)(1)) is amended—
					(1)by striking
			 nonroad vehicle (A) if in the judgment of the Administrator and
			 inserting the following: “nonroad vehicle—
						
							(A)if, in the
				judgment of the Administrator, any fuel or fuel additive
				or
							;
					(2)by striking
			 , or (B) if and inserting the following: “; or
						
							(B)if
							;
				and
					(3)in subparagraph
			 (A), by striking air pollution which and inserting air
			 pollution or water pollution (including any degradation in the quality of
			 groundwater) that.
					
	
		May 21, 2008
		Read the second time and placed on the
		  calendar
	
